EXECUTION COPY


WAIVER AND AMENDMENT NO. 1 TO THE
FIVE YEAR CREDIT AGREEMENT
Dated as of April 1, 2020
WAIVER AND AMENDMENT NO. 1 TO THE FIVE YEAR CREDIT AGREEMENT (this “Amendment”)
among Aon plc, a public limited company organized under the laws of England and
Wales (“Aon UK”), Aon Corporation, a Delaware corporation (“Aon Corporation”),
the Lenders (as defined below) party hereto and Citibank, N.A., as
administrative agent (the “Administrative Agent”) for the Lenders.
PRELIMINARY STATEMENTS:
(1)    Aon UK, Aon Corporation, the Designated Subsidiaries from time to time
party thereto, the lenders from time to time party thereto (the “Lenders”) and
the Administrative Agent are parties to a Five-Year Credit Agreement, dated as
of October 19, 2017 (as amended, supplemented or otherwise modified through the
date hereof, the “Credit Agreement”). Capitalized terms not otherwise defined in
this Amendment have the same meanings as specified in the Credit Agreement.
(2)    Aon UK published proposals on December 20, 2019 for a scheme of
arrangement under Part 26 of the Companies Act 2006 of England and Wales between
Aon UK and its shareholders, pursuant to which, among other matters, (i) the
existing shares in the capital of Aon UK will be cancelled, (ii) the
shareholders of Aon UK will be allotted and issued an equivalent number of
shares, on a 1:1 basis, in Aon Limited, a private limited company incorporated
under the laws of Ireland, which will be re-registered as a public limited
company and renamed Aon plc prior to the consummation of the Irish
Reorganization (as defined below) (“Aon Ireland”) and (iii) Aon UK will allot
and issue shares in the capital of Aon UK to Aon Ireland and shall become a
wholly owned subsidiary of Aon Ireland (the “Irish Reorganization”).
(3)    Aon UK desires to (i) obtain a waiver of any Default or Unmatured Default
which may arise as a result of the Irish Reorganization and (ii) amend the
Credit Agreement to, among other things, upon effectiveness of the Irish
Reorganization, (i) permit Aon Ireland to become an additional Borrower and
Guarantor and (ii) designate Aon Ireland as the “Parent” thereunder.
(4)    The parties hereto desire to provide the waivers, consents and amendments
set forth below on the terms as hereinafter set forth.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of all of which are hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION 1.    Waivers.
At the request of Aon UK, the Lenders party hereto agree to waive any Default or
Unmatured Default which may arise under the Credit Agreement solely as a result
of the Irish Reorganization, including without limitation, under Sections 6.10
(Mergers) and 7.10 (Change of Control).
SECTION 2.    Certain Amendments to Credit Agreement.Each of the parties hereto
agrees that, effective on the Amendment Effective Date (as defined below), the
Credit Agreement shall be amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth in Annex I hereto.
SECTION 3.    Conditions to Effectiveness.
The waivers to the Credit Agreement set forth in Section 1 above and the
amendments to the Credit Agreement set forth in Section 2 above shall each
become effective on the first date (the “Amendment Effective Date”) on which the
Administrative Agent shall have received the following:
(a) counterparts hereof executed by Aon UK, Aon Corporation and the Required
Lenders; and
(b) a certificate, dated the Amendment Effective Date, signed by an Authorized
Officer of Aon UK, in form and substance satisfactory to the Administrative
Agent, to the effect that: (i) on such date (after giving effect to this
Amendment) no Default or Unmatured Default has occurred and is continuing; (ii)
each of the representations and warranties set forth in Article V of the Credit
Agreement is true and correct on and as of such date and (iii) since December
31, 2019, excluding the effect of any Disclosed Claims, no event or change has
occurred that has caused or evidences a Material Adverse Effect.
SECTION 4.    Covenants with Respect to Irish Reorganization.Within 10 Business
Days (or such longer period as the Administrative Agent may agree in its sole
discretion) following the consummation of the Irish Reorganization, Aon Ireland
shall execute and deliver to the Administrative Agent the following (the date on
which the Administrative Agent shall have received all of the following, the
“Aon Ireland Joinder Effective Date”):
i.a Joinder Agreement executed by Aon Ireland substantially in the form of Annex
II hereto relating to Aon Ireland’s joinder to the Credit Agreement as a
Borrower and a Guarantor;
ii.copies of the certificate of incorporation of Aon Ireland, together with a
letter of status from the Irish Companies Registration Office, as well as any
other information required by Section 326 of the USA PATRIOT ACT or necessary
for the Administrative Agent or any Lender to verify the identity of Aon Ireland
as required by Section 326 of the USA PATRIOT ACT requested by the
Administrative Agent or any Lender at least five Business Days prior to the Aon
Ireland Joinder Effective Date;
iii.copies, certified by the Secretary or Assistant Secretary of Aon Ireland, of
its constitution and of its Board of Directors’ resolutions authorizing the
execution and delivery of the Joinder Agreement and performance of the Loan
Documents;
iv.an incumbency certificate, executed by the Secretary, Assistant Secretary or
director of Aon Ireland, which shall identify by name and title and bear the
signature of the officers or directors of Aon Ireland authorized to sign the
Loan Documents and to make borrowings hereunder, upon which certificate the
Administrative Agent and the Lenders shall be entitled to rely until informed of
any change in writing by Aon Ireland; and
v.written opinions of Latham & Watkins LLP, special New York counsel to Aon
Ireland, and Matheson, special Irish counsel to Aon Ireland, addressed to the
Administrative Agent and the Lenders and each in form and substance reasonably
acceptable to the Administrative Agent and its counsel.
SECTION 5.    Reference to and Effect on the Credit Agreement and the Other Loan
Documents.(a)     On and after the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
any other Loan Document to “the Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement, as amended by this Amendment.
(a)        The Credit Agreement and the other Loan Documents, as specifically
amended by this Amendment, are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed.
(b)        The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under the Credit
Agreement, nor constitute a waiver of any provision of the Credit Agreement.
(d)     This Amendment is subject to the provisions of Section 8.2 of the Credit
Agreement and constitutes a Loan Document. Failure to comply with the
requirements of Section 4 of this Amendment shall constitute an Event of Default
under the Credit Agreement.
SECTION 6.    Costs and Expenses.Aon UK agrees to pay promptly on demand all
reasonable costs and out-of-pocket expenses of the Administrative Agent (in its
capacity as such) in connection with the preparation, execution, delivery and
administration, modification and amendment of this Amendment (including, without
limitation, the reasonable fees and out-of-pocket expenses of a single counsel
for the Administrative Agent with respect thereto and with respect to advising
the Administrative Agent as to its rights and responsibilities hereunder) in
accordance with the terms of Section 9.6 of the Credit Agreement.
SECTION 7.    Execution in Counterparts.This Amendment may be executed in any
number of counterparts, all of which taken together shall constitute one
agreement, and any of the parties hereto may execute this Agreement by signing
any such counterpart. Delivery of an executed counterpart of a signature page to
this Amendment by electronic transmission (e.g., “PDF” or “TIF” format) shall be
effective as delivery of a manually executed counterpart of this Amendment. The
words “execution,” “signed,” “signature,” and words of like import in this
Amendment shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided, further, that, without limiting the foregoing, upon
the request of the Administrative Agent, any electronic signature shall be
promptly followed by such manually executed counterpart.
SECTION 8.    Governing Law.This Amendment shall be governed by, and construed
in accordance with, the laws of the State of New York.
[Remainder of Page Intentionally Left Blank]






Annex I


Amended Credit Agreement


(See attached)



______________________________________________________________________________


$750,000,000
FIVE-YEAR CREDIT AGREEMENT
AMONG
AON PLC
and
AON CORPORATION,
as Borrowers,
THE LENDERS,
CITIBANK, N.A.,
as Administrative Agent,
HSBC BANK (USA), NATIONAL ASSOCIATION,
as Syndication Agent,
DATED AS OF
October 19, 2017,
as amended by
the Waiver and Amendment No. 1 to the Five-Year Credit Agreement,
dated as of April 1, 2020
______________________________________________________________________________
CITIGROUP GLOBAL MARKETS INCCITIBANK, N.A.,
and
HSBC SECURITIES (USA) INC.,
as Joint Lead Arrangers and Joint Bookrunners



TABLE OF CONTENTS




ARTICLEArticle I DEFINITIONS
1

ARTICLEArticle II THE CREDITS
237

2.1.
Commitment    237

2.2.
Required Payments    237

2.3.
Ratable Loans    237

2.4.
Types of Advances    247

2.5.
Facility Fee; Reductions in Aggregate Commitment    247

2.6.
Minimum Amount of Each Advance    247

2.7.
Principal Payments    248

2.8.
Method of Selecting Types and Interest Periods for New Advances    258

2.9.
Conversion and Continuation of Outstanding Advances    259

2.10.
Changes in Interest Rate, etc.    2630

2.11.
Rates Applicable After Default    2630

2.12.
Method of Payment    2730

2.13.
Noteless Agreement; Evidence of Indebtedness    2731

2.14.
Telephonic Notices    2831

2.15.
Interest Payment Dates; Interest and Fee Basis    328

2.16.
Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions    329

2.17.
Lending Installations    329

2.18.
Non‑Receipt of Funds by the Administrative Agent    329

2.19.
Increase in the Aggregate Commitments    2933

2.20.
Replacement of Lender    314

2.21.
Defaulting Lenders    315

2.22.
Extension of Facility Termination Date    336

2.23.
LIBOR Successor Rate    37

2.24.
Borrower Representative    41

ARTICLEArticle III YIELD PROTECTION; TAXES
342

3.1.
Yield Protection    342

3.2.
Changes in Capital or Liquidity Requirements    342

3.3.
Availability of Types of Advances    434

3.4.
Funding Indemnification    435

3.5.
Taxes    435

3.6.
Lender Statements; Survival of Indemnity    419

ARTICLEArticle IV CONDITIONS PRECEDENT
4150

4.1.
Effectiveness    4150

4.2.
Initial Advance to Each Designated Subsidiary    4251

4.3.
Each Credit Extension    4352

4.4.
Each Commitment Increase    4453

4.5.
Each Commitment Extension    4453

4.6.
Initial Advance to Aon Ireland    53

ARTICLEArticle V REPRESENTATIONS AND WARRANTIES
545

5.1.
Corporate Existence and Standing    545

5.2.
Authorization and Validity    545

5.3.
Compliance with Laws    545

5.4.
Governmental Consents    4655

5.5.
Financial Statements    4655

5.6.
Material Adverse Change    4655

5.7.
Taxes    4655

5.8.
Litigation and Contingent Obligations    4655

5.9.
ERISA    4755

5.10.
Regulation U    4856

5.11.
Investment Company    4857

5.12.
Ownership of Properties    4857

5.13.
Environmental Laws    4857

5.14.
Insurance    4957

5.15.
Insurance Licenses    4957

5.16.
Disclosure    4958

5.17.
Anti-Corruption Laws and Sanctions    4958

ARTICLEArticle VI COVENANTS
4958

6.1.
Financial Reporting    508

6.2.
Use of Proceeds    5160

6.3.
Notice of Default    5260

6.4.
Conduct of Business    5260

6.5.
Taxes    5261

6.6.
Insurance    5261

6.7.
Compliance with Laws    5261

6.8.
Maintenance of Properties    5261

6.9.
Inspection    5361

6.10.
Merger    5362

6.11.
Liens    5462

6.12.
Affiliates    564

6.13.
Change in Fiscal Year    656

6.14.
Financial Covenants    656

6.15.
ERISA    657

6.16.
Indebtedness    5766

6.17.
Additional Guarantors    5867

ARTICLEArticle VII DEFAULTS
5867

7.1.
Representations and Warranties    5867

7.2.
Non-Payment    5967

7.3.
Specific Covenants    5967

7.4.
Other Defaults    5967

7.5.
Cross-Default    5967

7.6.
Insolvency    5968

7.7.
Involuntary Insolvency    5968

7.8.
Condemnation    608

7.9.
Judgments    608

7.10.
Change of Control    608

7.11.
ERISA    608

7.12.
Invalidity of Guaranty    609

ARTICLEArticle VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
609

8.1.
Acceleration    609

8.2.
Amendments    619

8.3.
Preservation of Rights    6270

ARTICLEArticle IX GENERAL PROVISIONS
6270

9.1.
Survival of Representations    6270

9.2.
Governmental Regulation    6270

9.3.
Headings    6371

9.4.
Entire Agreement    6371

9.5.
Several Obligations; Benefits of this Agreement    6371

9.6.
Expenses; Indemnification    6371

9.7.
Judgments    6472

9.8.
Accounting    6472

9.9.
Severability of Provisions    6472

9.10.
Nonliability of Lenders    6573

9.11.
Confidentiality    6573

9.12.
Disclosure    6674

9.13.
USA PATRIOT ACT NOTIFICATION    6674

9.14.
Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions    6674

ARTICLEArticle X THE ADMINISTRATIVE AGENT
675

10.1.
Appointment and Authority    675

10.2.
Rights as a Lender    675

10.3.
Exculpatory Provisions    675

10.4.
Reliance by Administrative Agent    768

10.5.
Delegation of Duties    6877

10.6.
Resignation of Administrative Agent    6977

10.7.
Non-Reliance on Administrative Agent and Other Lenders    708

10.8.
Administrative Agent’s Reimbursement and Indemnification    708

10.9.
No Other Duties, etc    709

10.10.
Fees    719

10.11.
Lender ERISA Matters    719

ARTICLEArticle XI SETOFF; RATABLE PAYMENTS
7180

11.1.
Setoff    7180

11.2.
Ratable Payments    781

ARTICLEArticle XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
7281

12.1.
Successors and Assigns Generally    7281

12.2.
Assignments by Lenders    782

12.3.
Register    7584

12.4.
Participations    7584

12.5.
Certain Pledges    7685

12.6.
Competitors    7685

ARTICLEArticle XIII NOTICES
877

13.1.
Giving Notice    877

13.2.
Change of Address, etc    788

13.3.
Platform.    788

ARTICLEArticle XIV COUNTERPARTS
7988

ARTICLEArticle XV Guaranty
7988

15.1.
Guaranty; Limitation of Liability    7988

15.2.
Guaranty Absolute    809

15.3.
Rights Of Lenders    8190

15.4.
Certain Waivers and Acknowledgements    8190

15.5.
Obligations Independent    8291

15.6.
Subrogation    8291

15.7.
Termination; Reinstatement    8291

15.8.
Stay Of Acceleration    8392

15.9.
Condition Of Borrowers    8392

15.10.
Guaranty Supplements    8392

15.11.
Irish Limitation    92

ARTICLEArticle XVI miscellaneous;
893

16.1.
Choice of Law    893

16.2.
Consent to Jurisdiction, etc    893

16.3.
Designated Subsidiaries    894

16.4.
Substitution of Currency    895

16.5.
WAIVER OF JURY TRIAL    8796





EXHIBITS
Exhibit A         Form of Note
Exhibit B         Form of Compliance Certificate
Exhibit C         Form of Assignment and Assumption
Exhibit D        Form of Guaranty Supplement
Exhibit E        Form of Designation Agreement
Exhibit F-1        Form of U.S. Tax Compliance Certificate
Exhibit F-2        Form of U.S. Tax Compliance Certificate
Exhibit F-3        Form of U.S. Tax Compliance Certificate
Exhibit F-4        Form of U.S. Tax Compliance Certificate


SCHEDULES
Pricing Schedule
Schedule 1        Commitments
Schedule 6.11        Existing Liens
    

FIVE-YEAR CREDIT AGREEMENT
This Five-Year Credit Agreement, dated as of October 19, 2017, is among Aon plc,
a public limited company organized under the laws of England and Wales (the
“ParentAon UK”), Aon Corporation, a Delaware corporation (“Aon Corporation”),
the Lenders (as defined below), and Citibank, N.A., a national banking
association, as Administrative Agent.
R E C I T A L S:
A.    The Borrowers have requested the Lenders to make financial accommodations
to it in the aggregate principal amount of $40750,000,000; and
B.    The Lenders are willing to extend such financial accommodations on the
terms and conditions set forth below.
NOW, THEREFORE, in consideration of the premises and of the mutual agreements
made herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
ARTICLE I
DEFINITIONS
As used in this Agreement:
“2015 Credit Agreement” is defined in Section 6.16(b).
“Administrative Agent” means Citibank in its capacity as contractual
representative of the Lenders pursuant to Article X, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article X.
“Administrative Agent’s Account” means (a) in the case of Advances denominated
in Dollars, the account of the Administrative Agent maintained at Citibank at
its office at 1615 Brett Road, Building #3One Penns Way, Ops II, Floor 2, New
Castle, Delaware 19720, Account No. 36852248, Attention: Bank Loan Syndications,
(b) in the case of Advances denominated in any Committed Currency, the account
of the Administrative Agent designated in writing from time to time by the
Administrative Agent to the ParentBorrower Representative and the Lenders for
such purpose and (c) in any such case, such other account of the Administrative
Agent as is designated in writing from time to time by the Administrative Agent
to the ParentBorrower Representative and the Lenders for such purpose.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Advance” means a borrowing of Loans, (a) advanced by the Lenders on the same
Borrowing Date, or (b) converted or continued by the Lenders on the same date of
conversion or continuation, consisting, in either case, of the aggregate amount
of the several Loans of the same Type and, in the case of Eurocurrency Loans,
for the same currency and same Interest Period.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affected Lender” is defined in Section 2.20.
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities of the controlled Person or possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
stock, by contract or otherwise.
“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as reduced or increased from time to time pursuant to the terms hereof.
The initial Aggregate Commitment is $40750,000,000 as of the First Assumption
Agreement Date.
“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.
“Agreement” means this Five-Year Credit Agreement, as it may be amended or
modified and in effect from time to time.
“Agreement Accounting Principles” means generally accepted accounting principles
as in effect from time to time, applied in a manner consistent with those used
in preparing the financial statements referred to in Section 5.5.
“Alternate Base Rate” means a fluctuating interest rate per annum in effect from
time to time, which rate per annum shall at all times be equal to the sum of the
Applicable Margin for Alternate Base Rate Advances plus the highest of:
(a)    the rate of interest announced publicly by Citibank in New York,
New York, from time to time, as Citibank’s base rate;
(b)    1/2 of one percent per annum above the Federal Funds Effective Rate; and
(c)    One percent above the ICE Benchmark Administration Limited LIBOR Rate
applicable to Dollars for a period of one month appearing on Reuters LIBOR01
Pagethe applicable Bloomberg screen (or other commercially available source
providing such quotations as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m. London time on such day provided, that if the
rate referenced in this clause (c) is less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.
“Alternate Base Rate Advance” means an Advance denominated in Dollars which,
except as otherwise provided in Section 2.11, bears interest at the Alternate
Base Rate.
“Alternate Base Rate Loan” means a Loan denominated in Dollars which, except as
otherwise provided in Section 2.11, bears interest at the Alternate Base Rate.
“Anniversary Date” is defined in Section 2.22(a).
“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, as amended, and the U.K. Bribery Act 2010, as amended.
“Aon Ireland” means Aon Limited, a private limited company incorporated under
the laws of Ireland, which will be re-registered as a public limited company and
renamed Aon plc prior to the consummation of the Irish Reorganization.
“Aon Ireland Joinder Agreement” means a joinder agreement substantially in the
form of Annex II to the First Amendment to be entered into by Aon Ireland in
connection with the consummation of the Irish Reorganization in accordance with
the requirements set forth in the First Amendment.
“Aon Ireland Joinder Effective Date” has the meaning given to such term in the
First Amendment.
“Applicable Facility Fee Rate” means, at any time, the percentage determined in
accordance with the Pricing Schedule at such time. The Applicable Facility Fee
Rate shall change as and when a Debt Rating changes.
“Applicable Margin” means, (a) with respect to Alternate Base Rate Advances, the
percentage rate per annum which is applicable at such time with respect to
Alternate Base Rate Advances as set forth in the Pricing Schedule and (b) with
respect to Eurocurrency Advances, the percentage rate per annum which is
applicable at such time with respect to Eurocurrency Advances as set forth in
the Pricing Schedule.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means Citigroup Global Markets, IncCitibank, N.A. and HSBC
Securities (USA) Inc. and their respective successors, in their capacity as
“Joint Lead Arrangers”.
“Article” means an article of this Agreement unless another document is
specifically referenced.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.2(iii)), and accepted by the Administrative Agent, in
substantially the form of Exhibit C or any other form approved by the
Administrative Agent.
“Assuming Lender” is defined in Section 2.19.
“Assumption Agreement” is defined in Section 2.19.
“Authorized Officer” means any of the president, chief financial officer,
treasurer, vice-president, secretary, assistant secretary, controller, director
or similar officer of the Parent or other Borrower, as applicable, acting
singly.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation, which
certification shall be substantially similar in form and substance to the form
of Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly by the Loan Syndications and Trading Association and Securities Industry
and Financial Markets Association.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule. and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Borrower Representative” is designated in Section 2.24.
“Borrowers” means, collectively, the ParentAon UK, Aon Corporation and, the
Designated Subsidiaries from time to time and, from and after the Aon Ireland
Joinder Effective Date, Aon Ireland.
“Borrowing Date” means a date on which an Advance is made hereunder.
“Borrowing Minimum” means, in respect of Advances denominated in Dollars,
$5,000,000, in respect of Advances denominated in Sterling, £5,000,000 and, in
respect of Advances denominated in Euro, €5,000,000.
“Borrowing Multiple” means, in respect of Advances denominated in Dollars,
$1,000,000 in respect of Advances denominated in Sterling, £1,000,000 and, in
respect of Advances denominated in Euro, €1,000,000.
“Borrowing Notice” is defined in Section 2.8.
“Business Day” means a day (other than a Saturday or Sunday) on which banks
generally are open in New York for the conduct of substantially all of their
commercial lending activities, interbank wire transfers can be made on the
Fedwire system and if the applicable Business Day relates to any borrowing,
payment or rate selection of Eurocurrency Advances, a day on which dealings are
carried on in the London interbank market and banks are open for business in
London and in the country of issue of the currency of such Eurocurrency Advances
(or, in the case of Advances denominated in Euro, a TARGET2 Day).
“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.
“Change” is defined in Section 3.2.
“Change in Control” means (a) the acquisition by any Person, or two or more
Persons acting in concert, including without limitation any acquisition effected
by means of any transaction contemplated by Section 6.10, of beneficial
ownership (within the meaning of Rule 13d‑3 of the SEC under the Securities
Exchange Act of 1934) of 30% or more of the outstanding shares of voting stock
of the Parent, (b) during any period of 25 consecutive calendar months,
commencing on the date of this Agreement, the ceasing of those individuals who
(i) were directors of the Parent on the first day of each such period, (ii)
subsequently became directors of the Parent, and whose initial election or
initial nomination for election subsequent to that date was approved by a
majority of the individuals referred to in clause (i) then on the board of
directors of the Parent or (iii) subsequently became directors of the Parent,
and whose initial election or initial nomination for election subsequent to that
date was approved by a majority of the individuals referred to in clauses (i) or
(ii) then on the board of directors of the Parent to constitute a majority of
the board of directors of the Parent or (c) Aon UK (solely from and after the
consummation of the Irish Reorganization), Aon Corporation or any Designated
Subsidiary ceasing to be a directly or indirectly Wholly-Owned Subsidiary of the
Parent.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Citibank” means Citibank, N.A., a national banking association, in its
individual capacity, and its successors.
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
“Commitment” means, for each Lender, the obligation of such Lender to make Loans
to the Borrowers in an aggregate outstanding amount not exceeding the Dollar
amount set forth opposite its name on Schedule 1 hereto, as it may be modified
as a result of any assignment that has become effective pursuant to Section
12.3.2 or as otherwise modified from time to time pursuant to the terms hereof.
“Commitment Date” is defined in Section 2.19.
“Commitment Increase” is defined in Section 2.19.
“Committed Currencies” means Sterling and Euro.
“Communications” is defined in Section 13.1.
“Competitor” means, as of any date, any Person that is (a) a competitor of the
Borrowers and their Subsidiaries or (b) any Affiliate of a competitor of the
Borrowers and their Subsidiaries, which Person, in each case, has been
designated by the ParentBorrower Representative as a “Competitor” by written
notice to the Administrative Agent and the Lenders (including by posting such
notice to the Platform) not less than five Business Days prior to such date;
provided that “Competitor” shall exclude any Person that the ParentBorrower
Representative has designated as no longer being a “Competitor” by written
notice delivered to the Administrative Agent from time to time.
“Compliance Certificate” means a certificate in substantially the form of
Exhibit B hereto.
“Condemnation” is defined in Section 7.8.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated” or “consolidated”, when used in connection with any calculation,
means a calculation to be determined on a consolidated basis, for the
Consolidated Group, in accordance with generally accepted accounting principles.
“Consolidated Adjusted EBITDA” means, for any Measurement Period, Consolidated
Net Income for such period plus, to the extent deducted from revenues in
determining Consolidated Net Income, (i) Consolidated Interest Expense, (ii)
expense for taxes paid or accrued, (iii) depreciation, (iv) amortization, (v)
losses that are of an unusual nature or infrequently occurring, (vi) non-cash
charges and expenses, (vii) restructuring related cash and non-cash fees,
charges and expenses paid or incurred by the Parent or any Subsidiary (including
employee termination costs, technology realization costs, real estate
consolidation costs, asset impairments) (A) in connection with the
“Restructuring Plan” described in the Quarterly Report on Form 10-Q filed by the
Parent with the SEC for the quarterly period ended on March 31, 2017 plus (B) an
additional amount not to exceed $250,000,000 for the period from the date hereof
through the latest Facility Termination Date and (viii) acquisition, investment,
sale, divestiture, disposition or similar transaction related cash and non-cash
fees, charges and expenses paid or incurred by the Parent or any Subsidiary
(including costs of issuance or repayment of debt, issuance of equity interests,
refinancing transactions, modification or amendment of any debt instrument or
restructuring expenses, charges or reserves) (including any transaction
undertaken but not completed), in an aggregate amount not to exceed 5% of the
aggregate consideration for (or principal amounts of) such transactions, minus,
to the extent included in Consolidated Net Income, gains that are of an unusual
nature or infrequently occurring, all calculated, for the Consolidated Group, in
each case on a consolidated basis; provided that, notwithstanding the foregoing
provisions of this definition, no amounts shall be added pursuant to clauses (i)
through (viii) for any losses, costs, expenses or other charges resulting from
the settlement of any Disclosed Claims or any payments in respect of any
judgments or other orders thereon or any restructuring or other charges in
connection therewith or relating thereto.
Solely for the purposes of calculating Consolidated Adjusted EBITDA, if during
any Measurement Period the Parent or any Subsidiary shall have completed an
acquisition, disposition, merger, consolidation, business combination,
discontinued operations or other similar transaction, then Consolidated Adjusted
EBITDA for such Measurement Period shall be adjusted on a pro forma basis to
include or exclude, as appropriate, the Consolidated Adjusted EBITDA relating to
such acquisition, disposition, consolidated or merged business or entity,
combined business or other similar transaction or such discontinued operations,
in each case assuming that all such acquisitions, dispositions, mergers,
consolidations, business combinations, or other similar transactions and
discontinuations had occurred on the first day of such Measurement Period;
provided, the calculation of pro forma Consolidated Adjusted EBITDA shall be
adjusted only for such adjustments (i) permitted under Regulation S-X
promulgated by the SEC or (ii) as are reasonably acceptable to the Required
Lenders.
“Consolidated Funded Debt” means, without duplication, all Indebtedness listed
on the balance sheet of the Consolidated Group (i) of the types described in
clauses (a), (b), (c), (d) and (e) of the definition of Indebtedness (excluding,
for purposes of clauses (b) and (c), any leases that constitute operating leases
in accordance with Agreement Accounting Principles), and (ii) of the type
described in clause (j) of the definition of Indebtedness with respect to
Indebtedness of the types described in clause (i) above, calculated on a
Consolidated basis, but excluding the aggregate Hybrid Securities Amount to the
extent that if such Hybrid Securities Amount were included as Consolidated
Funded Debt, such Hybrid Securities Amount would not exceed 15% of the sum of
(i) Consolidated Funded Debt plus (ii) the total amount of shareholder’s equity
of the Parent.
“Consolidated Group” means the Parent and its Subsidiaries.
“Consolidated Interest Expense” means, for any Measurement Period, the net
interest expense reported on the income statement of the Consolidated Group for
such Measurement Period.
“Consolidated Leverage Ratio” means, as of the last day of any Measurement
Period, the ratio of Consolidated Funded Debt at such date to Consolidated
Adjusted EBITDA for such Measurement Period.
“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Consolidated Group calculated on a consolidated basis for such
period.
“Consolidated Net Worth” means, at any date of determination, the consolidated
common stockholders’ equity of the Consolidated Group determined in accordance
with Agreement Accounting Principles.
“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement or take‑or‑pay contract or application for a Letter of Credit.
“continue” means, with respect to a Default or Unmatured Default, that such
Default or Unmatured Default shall continue or exist until cured or waived.
“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with any Loan Party or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.
“Conversion/Continuation Notice” is defined in Section 2.9.
“Credit Extension” means the making of an Advance hereunder.
“Credit Extension Date” means the Borrowing Date for an Advance.
“CTA” means the Corporation Tax Act 2009 of the United Kingdom.
“Debt Rating” means the rating of the senior unsecured long term debt (without
third party credit enhancement) of the Parent, as determined by a rating agency
identified on the Pricing Schedule.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, administration or similar debtor relief Laws of the United
States or other applicable jurisdictions from time to time in effect.
“Default” means an event described in Article VII.
“Defaulting Lender” means, subject to Section 2.21(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the ParentBorrower Representative in
writing that such failure is the result of such Lender’s determination that one
or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within two
Business Days of the date when due, (b) has notified the ParentBorrower
Representative or the Administrative Agent in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the ParentBorrower Representative, to confirm in writing to the
Administrative Agent and the ParentBorrower Representative that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the ParentBorrower
Representative), or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law, (ii)
had appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of (1)
the ownership or acquisition of any equity interest in that Lender or any direct
or indirect parent company thereof by a Governmental Authority or (2) in the
case of a solvent Lender, the precautionary appointment of an administrator,
guardian, custodian or other similar official by a Governmental Authority under
or based on the law of the country where such Lender is subject to home
jurisdiction supervision if applicable law requires that such appointment not be
publicly disclosed, so long as, in the case of clause (1) and clause (2), such
action does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent demonstrable error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.21(b)) upon delivery of written notice of such determination to the
ParentBorrower Representative and each Lender.
“Designated Subsidiary” means any direct or indirect Wholly-Owned Subsidiary of
the Parent designated for borrowing privileges under this Agreement pursuant to
Section 16.3.
“Designation Agreement” means, with respect to any Designated Subsidiary, an
agreement in the form of Exhibit E hereto signed by such Designated Subsidiary
and the Parent.
“Disclosed Claims” means any litigation, proceeding, investigation or other fact
or circumstance disclosed in the Parent’s annual report on Form 10-K for the
year ended December 31, 20168, and quarterly reports on Form 10-Q for the
quarters ended March 31, 20179 and, June 30, 20179 and September 30, 2019, or
any other reports filed prior to the ClosingFirst Amendment Effective Date
(including Form 8-K), in each case, as filed with the SEC.
“Dollars” and the “$” sign each means lawful currency of the United States of
America.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.2(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.2(iii)). For the avoidance of doubt,
any Competitor is subject to Section 12.6.
“Environmental Laws” is defined in Section 5.13.
“Equivalent” means, at any date of determination thereof, in Dollars of any
Committed Currency or in any Committed Currency of Dollars on any date, means
the spot rate of exchange that appears at 11:00 A.M. (London time), on the
display page applicable to the relevant currency on the Oanda website on such
date; provided that if there shall at any time no longer exist such a page on
such website, the spot rate of exchange shall be determined by reference to
another similar rate publishing service selected by the Administrative Agent.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“EURIBO Rate” means, for any Interest Period, the rate appearing on Reuters
EURIBOR01 Page (or on any successor or substitute page of Reuters, or any
successor to or substitute for Reuters, providing rate quotations comparable to
those currently provided on such page of Reuters, as determinedthe applicable
Bloomberg screen (or other commercially available source providing such
quotations as designated by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to deposits in
Euro by reference to the Banking Federation of the European UnionMoney Markets
Institute Settlement Rates for deposits in Euro) at approximately 10:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period, as the rate for deposits in Euro with a maturity comparable to such
Interest Period.
“Euro” means the lawful currency of the European Union as constituted by the
Treaty of Rome which established the European Community, as such treaty may be
amended from time to time and as referred to in the EMU legislation.
“Eurocurrency Advance” means an Advance denominated in Dollars or a Committed
Currency which, except as otherwise provided in Section 2.11, bears interest at
the applicable Eurocurrency Rate.
“Eurocurrency Base Rate” means (a) with respect to a Eurocurrency Advance
denominated in Dollars or Sterling for the Interest Period applicable to such
Eurocurrency Advance, the applicable ICE Benchmark Administration Limited LIBOR
Rate for deposits in Dollars or Sterling, as applicable, appearing on Reuters
LIBOR01 Pagethe applicable Bloomberg screen (the “Published LIBOR Rate”) as of
11:00 a.m. (London time) two (2) Business Days prior to the first day of such
Interest Period, and having a maturity equal to such Interest Period, provided
that, if Reutersthe Published LIBOR01 Page Rate is not available to the
Administrative Agent for any reason, the applicable Eurocurrency Base Rate for
the relevant Interest Period shall instead be the applicable ICE Benchmark
Administration Limited LIBOR Rate for deposits in Dollars or Sterling, as
applicable, as reported by any other generally recognized financial information
service as of 11:00 a.m. (London time) two (2) Business Days prior to the first
day of such Interest Period, and having a maturity equal to such Interest Period
and (b) with respect to a Eurocurrency Advance denominated in Euro, the EURIBO
Rate; provided that, if the Eurocurrency Rate shall be less than zero, such rate
shall be deemed zero for purposes of this Agreement; provided, further that, if
such rate is not available at such time for any reason and such circumstances
are unlikely to be temporary, then the “Published LIBO Rate” for such Interest
Period shall be (x) a comparable successor or alternative interbank rate for
deposits in Dollars that is, at such time, broadly accepted by the syndicated
loan market in lieu of the “Published LIBO Rate” and is reasonably acceptable to
the Parent and the Administrative Agent; provided, that such comparable or
successor rate shall not be approved unless the Administrative Agent shall not
have received, within five (5) Business Days after the date notice of such
alternate rate of interest is provided to the Lenders, a written notice from the
Required Lenders stating that the Required Lenders object to such amendment or
(y) solely if no such broadly accepted comparable successor interbank rate
exists at such time, a successor or alternative index rate as the Administrative
Agent and the Parent may determine with the consent of the Required Lenders..
“Eurocurrency Loan” means a Loan denominated in Dollars or a Committed Currency
which, except as otherwise provided in Section 2.11, bears interest at the
applicable Eurocurrency Rate.
“Eurocurrency Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, the sum of (a) the quotient of (i) the Eurocurrency
Base Rate applicable to such Interest Period, divided by (ii) one minus the
Reserve Requirement (expressed as a decimal) applicable to such Interest Period,
plus (b) the Applicable Margin for Eurocurrency Advances.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Lender or the Administrative Agent or required to be withheld or deducted from
a payment to a Lender or the Administrative Agent, (i) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (A) imposed as a result of such Lender or the
Administrative Agent being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Installation
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (B) that are Other Connection Taxes, (ii) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (A) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrowers under Section 2.20) or (B) such Lender changes its applicable
Lending Installation, except in each case to the extent that, pursuant to
Section 3.5, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its applicable Lending Installation,
(iii) Taxes attributable to such Lender or the Administrative Agent’s failure to
comply with Section 3.5(d), (iv) any Taxes imposed under FATCA, and (v) in the
case of a payment to be made by or on account of any obligation of any Loan
Party hereunder or under any other Loan Document where such Loan Party is a UK
Borrower, Taxes imposed by the United Kingdom, if on the date the payment falls
due (A) the payment could have been made to the relevant Lender without such
imposition if the Lender had been a UK Qualifying Lender, but on that date such
Lender is not or has ceased to be a UK Qualifying Lender other than as a result
of any change after the date it became a Lender hereunder in (or in the
interpretation, administration, or application of) any law or UK Tax Treaty or
practice or published concession of any relevant tax authority; or (B) the
relevant Lender is a UK Qualifying Lender solely by virtue of clause (a)(ii) of
the definition of “UK Qualifying Lender” and: (1) an officer of H.M. Revenue &
Customs has given (and not revoked) a direction (a “Direction”) under section
931 of the ITA which relates to the payment and such Lender has received from
the Loan Party making the payment or from the Administrative Agent a certified
copy of such Direction; and (2) the payment could have been made to the Lender
without such imposition if that Direction had not been made; or (C) the relevant
Lender is a UK Qualifying Lender solely by virtue of clause (a)(ii) of the
definition of “UK Qualifying Lender” and: (1) the relevant Lender has not given
a UK Tax Confirmation to the Administrative Agent and (2) the payment could have
been made to the Lender without such imposition if the Lender had given a UK Tax
Confirmation to the Administrative Agent, on the basis that the UK Tax
Confirmation would have enabled the Administrative Agent to have formed a
reasonable belief that the payment was an “excepted payment” for the purpose of
section 930 of the ITA; or (D) the relevant Lender is a UK Treaty Lender and the
Loan Party making the payment is able to demonstrate that the payment could have
been made to the Lender without such imposition had that Lender complied with
its obligations under Section 3.5(e). and (vi) (other than where the relevant
Lender is party hereto on the First Amendment Effective Date) in the case of a
payment to be made by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document where such Loan Party is an Irish
Borrower, Taxes imposed by Ireland if on the date the payment falls due the
payment could have been made to the relevant Lender without such imposition if
the Lender had been an Irish Qualifying Lender, but on that date such Lender is
not or ceased to be an Irish Qualifying Lender other than as a result of any
change after the date it became a Lender hereunder in (or in the interpretation,
administration, or application of) any law or Irish Tax Treaty, or practice or
published concession of any relevant tax authority.
“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.
“Facility Termination Date” means (a) October 19, 2023, subject to the extension
thereof pursuant to Section 2.22 or (b) any earlier date on which the Aggregate
Commitment is reduced to zero or otherwise terminated pursuant to the terms
hereof; provided, however, that the Facility Termination Date of any Lender that
is a Non-Extending Lender to any requested extension pursuant to Section 2.22
shall be the Facility Termination Date in effect immediately prior to the
applicable Anniversary Date for all purposes of this Agreement.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any published intergovernmental
agreement entered into in connection with the implementation of the foregoing
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such published intergovernmental agreements.
“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System on such day, as
published for such day (or, if such day is not a Business Day, for the
immediately preceding Business Day) by the Federal Reserve Bank of New York, or,
if such rate is not so published for any day which is a Business Day, the
average of the quotations at approximately 10:00 a.m. (New York time) on such
day on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by the Administrative Agent in its
sole discretion; provided, that if the Federal Funds Effective Rate is less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Financial Statements” is defined in Section 5.5.
“First Amendment” means that certain Waiver and Amendment No. 1 to the Five-Year
Credit Agreement, dated as of April 1, 2020, by and among, Aon UK, Aon
Corporation, the Administrative Agent and the Lenders party thereto.
“First Amendment Effective Date” has the meaning given to the defined term
“Amendment Effective Date” in the First Amendment.
“First Assumption Agreement” means that certain Assumption Agreement, dated as
of February 27, 2020 (the “First Assumption Agreement Date”), by and among Aon
UK, the Administrative Agent and each Lender party thereto.
“First Assumption Agreement Date” is defined in the defined term “First
Assumption Agreement”.
“Fiscal Quarter” means each of the four three-month accounting periods
comprising a Fiscal Year.
“Fiscal Year” means the twelve-month accounting period ending December 31 of
each year.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time.
“Governmental Authority” means any government (foreign or domestic) or any state
or other political subdivision thereof or any governmental body, agency,
authority, department or commission (including without limitation any taxing
authority or political subdivision) or any instrumentality or officer thereof
(including, without limitation, any court or tribunal and any board of
insurance, insurance department or insurance commissioner) exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government and any corporation, partnership or other entity directly or
indirectly owned or controlled by or subject to the control of any of the
foregoing, including any applicable supranational bodies (such as the European
Union or the European Central Bank).
“Guarantor” means, collectively, (xa) the ParentAon UK, (yb) Aon Corporation,
(c) from and after the Aon Ireland Joinder Effective Date, Aon Ireland and (zd)
any Subsidiary or Intermediate Holding Company that shall have executed and
delivered a Guaranty Supplement to the Administrative Agent.
“Guaranty” means the Guaranty set forth in Article XV of this Agreement together
with each Guaranty Supplement.
“Guaranty Supplement” is defined in Section 15.10.
“Hazardous Materials” is defined in Section 5.13.
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement and
all other similar agreements or arrangements designed to alter the risks of any
Person arising from fluctuations in interest rates, currency values or commodity
prices.
“Hybrid Securities” means, at any time, trust preferred securities, deferrable
interest subordinated debt securities, mandatory convertible debt or other
hybrid securities issued by the Parent or any Subsidiary that is accorded at
least some equity treatment by S&P, Moody’s or Fitch, Inc. at the time of
issuance thereof.
“Hybrid Securities Amount” means, with respect to any Hybrid Securities, the
highest principal amount (which principal amount may be a portion of the
aggregate principal amount) of such Hybrid Securities that is accorded equity
treatment by S&P, Moody’s or Fitch, Inc. at the time of issuance thereof.
“IFRS” means International Financial Reporting Standards and applicable
accounting requirements set by the International Accounting Standards Board or
any successor thereto (or the Financial Accounting Standards Board, the
Accounting Principles Board of the American Institute of Certified Public
Accountants, or any successor to either such Board, or the SEC, as the case may
be), as in effect from time to time.
“Increase Date” is defined in Section 2.19.
“Increasing Lender” is defined in Section 2.19.
“Indebtedness” of a Person means, without duplication, (a) such Person’s
obligations for borrowed money, (b) obligations of such Person representing the
deferred purchase price of Property or services (other than accounts payable
arising in the ordinary course of such Person’s business payable on terms
customary in the trade), (c) such Person’s obligations created or arising under
any conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (d) such Person’s obligations which are evidenced by
bonds, notes, debentures, acceptances, or similar instruments, (e) Capitalized
Lease Obligations of such Person, (f) Contingent Obligations of such Person, (g)
obligations, contingent or otherwise, for which such Person is obligated
pursuant to or in respect of Letters of Credit or bankers’ acceptances, (h) such
Person’s obligations under Hedging Agreements to the extent required to be
reflected on a balance sheet of such Person, (i) repurchase obligations or
liabilities of such Person with respect to accounts or notes receivable sold by
such Person, and (j) all Indebtedness and other obligations referred to in
clauses (a) through (i) above secured by (or for which the holder of such
Indebtedness or other obligations has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including, without
limitation, accounts and contract rights) owned by such Person or payable out of
the proceeds or production from property of such Person, even though such Person
has not assumed or become liable for the payment of such Indebtedness or other
obligations. Notwithstanding any other provision contained herein, all
computations of Indebtedness herein shall be made without giving effect to any
election under Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Debt or other liabilities of the Parent
or any Subsidiary thereof at “fair value”, as defined therein.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on, or
with respect to, any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Information” is defined in Section 9.11.
“Interest Period” means, with respect to a Eurocurrency Advance, a period of one
week or one, two, three or six months commencing on a Business Day selected by
the applicable Borrower pursuant to this Agreement. An Interest Period of one,
two (other than for Advances denominated in Euro), three or six months shall end
on (but exclude) the day which corresponds numerically to such date one, two,
three or six months thereafter; provided, however, that if there is no such
numerically corresponding day in such next, second, third or sixth succeeding
month, such Interest Period shall end on the last Business Day of such next,
second, third or sixth succeeding month. If an Interest Period would otherwise
end on a day which is not a Business Day, such Interest Period shall end on the
next succeeding Business Day; provided, however, that, in the case of an
Interest Period of one month or longer, if said next succeeding Business Day
falls in a new calendar month, such Interest Period shall end on the immediately
preceding Business Day.
“Intermediate Holding Company” means any Subsidiary of the Parent that is a
direct or indirect owner of equity in Aon Corporation.
“Irish Borrower” means any Borrower that is incorporated in Ireland.
“Irish Companies Act” means the Irish Companies Act 2014 (as amended).
“Irish Qualifying Lender” means a Lender in relation to an Advance made to an
Irish Borrower and that is beneficially entitled to the interest payable to that
Lender in respect of such Advance under a Loan Document and is:
(a)
a bank which is authorized or licensed (pursuant to section 9 or section 9A of
the Central Bank Act 1971 of Ireland) to carry on banking business in Ireland
and which is carrying on a bona fide banking business in Ireland (for the
purposes of section 246(3) TCA) and whose Lending Installation is located in
Ireland;

(a)
a building society (within the meaning of section 256(1) TCA) which is carrying
on a bona fide banking business in Ireland (for the purposes of section 246(3)
TCA) and whose Lending Installation is located in Ireland;

(b)
an authorized credit institution (under the terms of Directive 2013/36/EU) which
has duly established a branch in Ireland, having made all necessary
notifications to its home state competent authorities (as required under
Directive 2013/36/EU and, where applicable, under Council Regulation No
1024/2013) in relation to its intention to carry on banking business in Ireland,
and such credit institution is carrying on a bona fide banking business in
Ireland (for the purposes of section 246(3) TCA) and whose Lending Installation
is located in Ireland;

(c)
a body corporate:

(i)
which, by virtue of the law of a Qualifying Jurisdiction, is resident in the
Qualifying Jurisdiction for the purposes of tax and that jurisdiction imposes a
tax that generally applies to interest receivable in that jurisdiction by
companies from sources outside that jurisdiction; or

(i)
which is a US corporation which is incorporated in the United States and is
taxed in the United States on its worldwide income;

(ii)
which is a US limited liability company where (I) the ultimate recipients of the
interest would themselves be Irish Qualifying Lenders under sub-paragraphs (i),
(ii) or (iv) of this paragraph (d), and (II) business is conducted through the
US limited liability company for market reasons and not for tax avoidance
purposes; or

(iii)
where the interest under a Loan Document:

(1)
is exempted from the charge to Irish income tax under an Irish Tax Treaty in
force on the date the interest is paid; or

(1)
would be exempted from the charge to Irish income tax if an Irish Tax Treaty
which has been signed but is not yet in force had the force of law on the date
the interest is paid,

except where, in respect of each of sub-paragraphs (i) to (iv), interest payable
to that body corporate in respect of an advance under a Loan Document is paid in
connection with a trade or business which is carried on in Ireland by that body
corporate through a branch or agency;
(d)
a body corporate which advances money in the ordinary course of a trade which
includes the lending of money and whose Lending Installation is located in
Ireland where the interest on the advance under a Loan Document is taken into
account in computing the trading income of such body corporate and such body
corporate has complied with the notification requirements under section 246(5)
TCA;

(e)
a qualifying company (within the meaning of section 110 TCA) whose Lending
Installation is located in Ireland;

(f)
an investment undertaking (within the meaning of section 739B TCA) whose Lending
Installation is located in Ireland; or

(g)
an Irish Treaty Lender.

“Irish Treaty Lender” means a Lender which: (a) is treated (subject to the
completion of procedural formalities) as a resident of an Irish Treaty State for
the purposes of the relevant Irish Tax Treaty, and (b) does not carry on a
business in Ireland through a permanent establishment with which that Lender’s
participation in the Advance is effectively connected, and (c) fulfills all
other conditions which must be fulfilled under the Irish Tax Treaty by residents
of that Irish Treaty State for such residents to obtain full exemption from
taxation on interest imposed by Ireland, subject to the completion of procedural
formalities.
“Irish Treaty State” means a jurisdiction having an Irish Tax Treaty with
Ireland which makes provision for full exemption from tax imposed by Ireland on
interest.
“Irish Reorganization” has the meaning assigned to such term in the First
Amendment.
“Irish Tax Treaty” means a double taxation treaty into which Ireland has entered
which contains an article dealing with interest or income from debt claims.
“IRS” means the United States Internal Revenue Service.
“ITA” means the Income Tax Act 2007 of the United Kingdom.
“Lenders” means the lending institutions listed on the signature pages of this
Agreement, each Assuming Lender and their respective successors and assigns.
“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office or branch of such Lender or the Administrative Agent listed on
the signature pages hereof, on a Schedule, in an Assumption Agreement or
otherwise selected by such Lender or the Administrative Agent pursuant to
Section 2.17.
“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.
“Lien” means any security interest, lien (statutory or other), mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, Capitalized Lease or other title retention
agreement).
“Loan” means, with respect to a Lender, such Lender’s loan made pursuant to
Article II (or any conversion or continuation thereof).
“Loan Documents” means this Agreement and any Notes issued pursuant to Section
2.13, each Designation Agreement, each Guaranty Supplement and the other
documents and agreements contemplated hereby and executed by a Loan Party in
favor of the Administrative Agent or any Lender.
“Loan Parties” means, collectively, the Parent, each other Borrower and each
Guarantor.
“Margin Stock” has the meaning assigned to that term under Regulation U.
“Material Adverse Effect” means a material adverse effect on (a) the business,
Property, financial condition, performance or results of operations of the Loan
Parties and their respective Subsidiaries, taken as a whole, (b) the ability of
any Loan Party to perform its obligations under the Loan Documents, or (c) the
validity or enforceability of any of the Loan Documents or the rights or
remedies of the Administrative Agent or the Lenders thereunder.
“Measurement Period” means, at any date of determination, the most recently
completed four consecutive Fiscal Quarters of the Parent ending on or prior to
such date.
“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.
“Multiemployer Plan” means a Plan that is a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all or all directly
affected Lenders in accordance with the terms of Section 8.2 and (b) has been
approved by the Required Lenders.
“Non-Extending Lender” is defined in Section 2.22(b).
“Non-U.S. Lender” means any Lender or Administrative Agent that is not a U.S.
Person.
“Note” is defined in Section 2.13.
“Notice” is defined in Section 13.1
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of any Loan Party to the Lenders or to any
Lender, the Administrative Agent or any indemnified party arising under the Loan
Documents and including interest and fees that accrue after the commencement by
or against the Parent or any other Loan Party of any case, proceeding or other
action relating to the bankruptcy, insolvency or reorganization naming such
Person as the debtor in such case, proceeding or action, regardless of whether
such interest and fees are allowed claims in such proceeding.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-US jurisdiction); (b)
with respect to any limited liability company, the certificate or articles of
formation, incorporation or organization and operating agreement, constitution
or the memorandum and articles of association (if applicable); and (c) with
respect to any partnership, joint venture, trust or other form of business
entity, the partnership, joint venture or other applicable agreement of
formation or organization and, if applicable, any agreement, instrument, filing
or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Lender or the Administrative
Agent, Taxes imposed as a result of a present or former connection between such
Lender or the Administrative Agent, as applicable, and the jurisdiction imposing
such Tax (other than connections arising from such Lender or the Administrative
Agent, as applicable, having executed, delivered, become a party to, performed
its obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” is defined in Section 3.5(b).
“Outstanding Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount of its Loans outstanding at such time.
“Parent” means Aon plc, a public limited liability company incorporated under
English law(i) prior to consummation of the Irish Reorganization, Aon UK, and
its successors and permitted assigns and (ii) upon consummation of the Irish
Reorganization, Aon Ireland, and its successors and permitted assigns.
“Participant Register” shall have the meaning assigned to such term in Section
12.4.
“Participants” is defined in Section 12.4.
“Payment Date” means the last day of each March, June, September and December.
“Payment Office” means, for any Committed Currency, such office of Citibank as
shall be from time to time selected by the Administrative Agent and notified by
the Administrative Agent to the ParentBorrower Representative and the Lenders.
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Permitted UK Defined Benefit Pension Plan” means each of:
(a)
the Aon Retirement Plan (composed of the following sections; Aon Alexander &
Alexander UK Pension Scheme Section, the Aon Bain Hogg Pension Scheme Section,
the Aon UK Pension Scheme Section, the Hewitt Pension Fund Section and the
Hewitt Pension & Life Assurance Plan Section), the Aon Minet Group Pension &
Life Assurance Scheme, the Jenner Fenton Slade 1980 Pension Scheme, Industry
Wide Coal Staff Superannuation Scheme, the Aon McMillen Pension Scheme, (in each
case, as amended from time to time);

(b)    any occupational pension scheme (a “Former Plan”) as to which, as of the
date hereof, (i) a transfer payment representing all of the assets and
liabilities of the Former Plan has been made to one of the plans listed in (a)
above, (ii) all of the liabilities of the Former Plan have been secured by
annuities, or (iii) a transfer payment representing assets and liabilities of
the Former Plan has been made to one of the plans listed in (a) above and all of
the remaining liabilities of the Former Plan have been secured by annuities,
and, in each case, the Former Plan has been wound up; and
(c)    any new occupational pension scheme established after the date hereof
solely for the purpose of receiving a transfer payment or payments representing
the whole or part of the assets and liabilities of any one or more of the plans
listed in (a) above.
“Person” means any natural person, corporation, firm, joint venture,
partnership, association, enterprise, limited liability company, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
“Plan” means an “employee pension benefit plan,” as defined in Section 3(2) of
ERISA, which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code, as to which any Loan Party or any
member of the Controlled Group may have any liabilitysponsors, maintains,
contributes to or has an obligation to contribute.
“Platform” is defined in Section 13.3(a).
“Pricing Schedule” means the Schedule attached hereto identified as such.
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
“pro rata” means, when used with respect to a Lender, and any described
aggregate or total amount, an amount equal to such Lender’s pro rata share or
portion based on its percentage of the Aggregate Commitment or if the Aggregate
Commitment has been terminated, its percentage of the Aggregate Outstanding
Credit Exposure.
“Qualifying Jurisdiction” means
(a)
a member state of the European Communities other than Ireland;

(b)
a jurisdiction with which Ireland has entered into an Irish Tax Treaty that has
the force of law; or

(c)
a jurisdiction with which Ireland has entered into an Irish Tax Treaty where
that treaty will (on completion of necessary procedures) have the force of law.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to depositary institutions.
“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks and certain other Persons for the purpose of
purchasing or carrying margin stocks applicable to member banks of the Federal
Reserve System and certain other Persons.
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Release” is defined in the Comprehensive Environmental Response, Compensation
and Liability Act, as amended, 42 U.S.C. 39601 et seq. “Released” shall have a
corresponding meaning.
“Reportable Event” means any reportable event set forth in Section 4043(c) of
ERISA and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within thirty
(30) days of the occurrence of such event; provided, that a failure to meet the
minimum funding standard of Section 412 of the Code or Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with Section 4043(a) of ERISA..
“Required Lenders” means one or more Lenders (other than Defaulting Lenders) in
the aggregate having more than 50% of the Aggregate Commitment or, if the
Aggregate Commitment has been terminated, one or more Lenders (other than
Defaulting Lenders) in the aggregate holding more than 50% of the Aggregate
Outstanding Credit Exposure (based on the Equivalent in Dollars at such time);
provided that if any Lender shall be a Defaulting Lender at such time, there
shall be excluded from the determination of Required Lenders at such time
(a) the unused Commitment of such Lender at such time and (b) Outstanding Credit
Exposure of such Lender at such time.
“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Risk-Based Capital Guidelines” is defined in Section 3.2.
“S&P” means Standard and Poor’sS&P Global Ratings Services, a Standard & Poor’s
Financial Services LLC business, or any successor thereto.
“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any comprehensive territorial Sanctions (as of the date
of this Agreement, Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, any Person listed on the Specially
Designated Nationals and Blocked Persons list or the Consolidated Sanctions List
maintained by the Office of Foreign Assets Control of the U.S. Department of the
Treasury or on any list of Sanctions targets designated by the United Nations,
European Union and United Kingdom, maintained by HM Treasury of the United
Kingdom.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the Office of Foreign Assets
Control of the U.S. Department of the Treasury or the U.S. Department of State,
or (b) the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom.
“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.
“Significant Subsidiary” means, at any particular time, any Subsidiary of a Loan
Party (or such Subsidiary and its subsidiaries taken together) that would be a
“significant subsidiary” of such Loan Party within the meaning of Rule 1-02
under Regulation S-X promulgated by the SEC.
“Single Employer Plan” means a Plan other than a Multiemployer Plan.
“Sterling” means lawful currency of the United Kingdom of Great Britain and
Northern Ireland.
“Subsidiary” of a Person means (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(b) any partnership, association, joint venture, limited liability company or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Parent.
“Substantial Portion” means, with respect to the Property of the Consolidated
Group, Property which (a) represents more than 25% of the consolidated assets of
the Consolidated Group, as would be shown in the consolidated financial
statements of the Consolidated Group as at the end of the quarter next preceding
the date on which such determination is made, or (b) is responsible for more
than 25% of the consolidated net sales or of the consolidated net income of the
Consolidated Group for the 12-month period ending as of the end of the quarter
next preceding the date of determination.
“TARGET2 Day” means any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET2) System (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings imposed by any Governmental Authority, and
any and all interest, additions to tax or penalties applicable thereto.
“TCA” means the Taxes Consolidation Act 1997 of Ireland.
“Termination Event” means, with respect to any Plan which is subject to Title IV
of ERISA, (a) a Reportable Event, (b) the withdrawal of the Parent or any other
member of the Controlled Group from sucha Single Employer Plan during a plan
year in which the Parent or any other member of the Controlled Group was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA, (c) the
conditions for imposition of a lien under Section 303(k) of ERISA shall have
been met, (d) a determination that any Single Employer Plan is in “at risk”
status (within the meaning of Section 303 of ERISA) or that any Multiemployer
Plan is in “endangered status” or “critical status” (within the meaning of
Section 432 of the Code or Section 305 of ERISA), (e) the termination of suchany
Single Employer Plan, the filing of a notice of intent to terminate such Single
Employer Plan or the treatment of an amendment of such Plan as a termination
under Section 4041 of ERISA, (f) the institution by the PBGC of proceedings to
terminate such Plan or, (g) a complete or partial withdrawal by the Parent or
any member of the Controlled Group from a Multiemployer Plan or notification
that a Multiemployer Plan is “insolvent” (within the meaning of Title IV of
ERISA) or (h) any event or condition which might reasonably constitute grounds
under Section 4042 of ERISA for the termination of, or appointment of a trustee
to administer, suchany Single Employer Plan.
“Treaty” has the meaning assigned to such term in the definition of “Treaty
State”.
“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.
“Type” means, with respect to any Advance, its nature as an Alternate Base Rate
Advance or a Eurocurrency Advance.
“UK Borrower” shall mean any Borrower that is incorporated in the United
Kingdom.
“UK Non-Bank Lender” means, with respect to any Lender that becomes a party
hereto after the date hereof, a Lender which gives a UK Tax Confirmation in
accordance with Section 3.5(h).
“UK Borrower DTTP Filing” means a HM Revenue & Customs' Form DTTP2 duly
completed and filed by a UK Borrower, where a UK Treaty Lender has provided its
scheme reference number and jurisdiction of tax residence stated in the relevant
notification provided under Section 3.5(e)(ii) and (a) where the UK Borrower is
a Borrower as at the date such UK Treaty Lender becomes a Lender, is filed with
HM Revenue & Customs within 30 days of that date or (b) where the UK Borrower is
not a Borrower as at the date such UK Treaty Lender becomes a Lender, is filed
with HM Revenue & Customs within 30 days of the date on which that Borrower
becomes a Borrower.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any Person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Qualifying Lender” means a Lender which makesin relation to an Advance made
to a UK Borrower and that is:
(a) a Lender which is beneficially entitled to interest payable to that Lender
in respect of an Advance under a Loan Document and is:
(i) a Lender:
(A) which is a bank (as defined for the purpose of section 879 of the ITA)
making an advance under a Loan Document and is within the charge to United
Kingdom corporation tax as respects any payments of interest made in respect of
that advance or would be within such charge as respects such payment apart from
section 18A of the CTA; or
(B) in respect of an Advance made under a Loan Document by a Person that was a
bank (as defined for the purpose of section 879 of the ITA) at the time such
Advance was made and within the charge to United Kingdom corporation tax as
respects any payments of interest made in respect of such Advance; or
(ii) a Lender which is:
(A) a company resident in the United Kingdom for United Kingdom tax purposes;
(B) a partnership each member of which is:
(1) a company so resident in the United Kingdom; or
(2) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of such Advance
that falls to it by reason of Part 17 of the CTA;
(C) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of such Advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company; or
(iii) a UK Treaty Lender; or
(b) a Lender which is a building society (as defined for the purposes of section
880 of the ITA) making an Advance under a Loan Document.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“UK Tax Confirmation” means a confirmation by a Lender that the Person
beneficially entitled to interest payable to that Lender in respect of an
Advance to the UK Borrower under a Loan Document is either:
(a) a company resident in the United Kingdom for United Kingdom tax purposes;
(b) a partnership each member of which is:
(i) a company so resident in the United Kingdom; or
(ii) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of such Advance
that falls to it by reason of Part 17 of the CTA; or
(c) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of such Advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company.
“UK Tax Treaty” has the meaning assigned to such term in the definition of “UK
Treaty State”.
“UK Treaty Lender” means a Lender which: (a) is treated (subject to the
completion of procedural formalities) as a resident of a UK Treaty State for the
purposes of the relevant UK Tax Treaty, and (b) does not carry on a business in
the United Kingdom through a permanent establishment with which that Lender’s
participation in the Advance is effectively connected, and (c) fulfills any
other conditions which must be fulfilled under the Treaty by residents of that
UK Treaty State for such residents to obtain full exemption from taxation on
interest imposed by the United Kingdom, subject to the completion of procedural
formalities.
“UK Treaty State” means a jurisdiction having a double taxation agreement (a “UK
Tax Treaty”) with the United Kingdom which makes provision for full exemption
from tax imposed by the United Kingdom on interest.
“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.
“U.S. Borrower” means a Borrower that is organized in or under the laws of the
United States or any political subdivision thereof.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” is defined in Section 3.5(d).
“Wholly-Owned Subsidiary” of a Person means (a) any Subsidiary all of the
outstanding voting securities (other than (i) director’s qualifying shares and
(ii) nominal shares issued to foreign nationals to the extent required by
applicable law) of which shall at the time be owned or controlled, directly or
indirectly, by such Person or one or more Wholly-Owned Subsidiaries of such
Person, or by such Person and one or more Wholly-Owned Subsidiaries of such
Person, or (b) any partnership, association, joint venture, limited liability
company or similar business organization 100% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled
(other than (i) director’s qualifying shares and (ii) nominal shares issued to
foreign nationals to the extent required by applicable law). Unless otherwise
provided, all references herein to a “Wholly-Owned Subsidiary” shall mean a
Wholly-Owned Subsidiary of the Parent.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule., and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that Person
or any other Person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms. In computations of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding”.
If the ParentBorrower Representative notifies the Administrative Agent that the
Parent requests an amendment to any provision hereof to eliminate the effect of
any change occurring after the date of this agreement in GAAP or IFRS or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the ParentBorrower Representative that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or IFRS or
in the application thereof, then such provision shall be interpreted on the
basis of GAAP or IFRS, as applicable, as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws), if any asset, right, obligation or liability of any Person
becomes the asset, right, obligation or liability of a different Person, then it
shall be deemed to have been transferred from the original Person to the
subsequent Person.
ARTICLE II    
THE CREDITS
2.1.    Commitment. Each Lender severally agrees, from and including the date of
this Agreement to the Facility Termination Date applicable to such Lender, on
the terms and conditions set forth in this Agreement, to make Loans to the
Borrowers in Dollars or Committed Currencies; provided that, after giving effect
to the making of each such Loan, such Lender’s Outstanding Credit Exposure
(based in respect of any Loans to be denominated in a Committed Currency by
reference to the Equivalent thereof in Dollars determined on the date of
determination of the Eurocurrency Base Rate applicable thereto) shall not exceed
in the aggregate at any one time outstanding the amount of its Commitment.
Subject to the terms of this Agreement, the Borrowers may borrow, repay and
reborrow under this Section 2.1. The Commitment of each Lender to lend hereunder
shall expire on the Facility Termination Date applicable to such Lender.
2.2.    Required Payments. All unpaid Obligations owed to each Lender by any
Borrower shall be paid in full by such Borrower on the Facility Termination Date
applicable to such Lender.
2.3.    Ratable Loans. Each Advance hereunder shall consist of Loans made from
the several Lenders ratably in proportion to the ratio that their respective
Commitments bear to the Aggregate Commitment.
2.4.    Types of Advances. The Advances denominated in Dollars may be Alternate
Base Rate Advances or Eurocurrency Advances, or a combination thereof, selected
by the applicable Borrower in accordance with Sections 2.8 and 2.9. The Advances
denominated in a Committed Currency shall be Eurocurrency Advances, as selected
by the applicable Borrower in accordance with Sections 2.8 and 2.9.
2.5.    Facility Fee; Reductions in Aggregate Commitment. The ParentBorrowers
agrees to pay to the Administrative Agent for the account of each Lender a
facility fee at a per annum rate equal to the Applicable Facility Fee Rate on
such Lender’s Commitment from the date hereof to the Facility Termination Date
applicable to such Lender, payable on each Payment Date hereafter and on the
Facility Termination Date applicable to such Lender, provided that the
ParentBorrowers shall not pay any facility fee nor shall any facility fee accrue
in respect of a Defaulting Lender’s unused Commitment so long as such Defaulting
Lender is a Defaulting Lender. The ParentBorrowers may permanently reduce the
Aggregate Commitment in whole, or in part ratably among the Lenders in a minimum
aggregate amount of $5,000,000 or any integral multiple of $1,000,000 in excess
thereof, upon at least three (3) Business Days’ written notice to the
Administrative Agent, which notice shall specify the amount of any such
reduction, provided, however, that the amount of the Aggregate Commitment may
not be reduced below the Aggregate Outstanding Credit Exposure. All accrued
facility fees shall be payable on the effective date of any termination of the
obligations of the Lenders to make Credit Extensions hereunder.
2.6.    Minimum Amount of Each Advance. Each Advance shall be at least the
Borrowing Minimum (and in multiples of the Borrowing Multiple if in excess
thereof); provided, however, that (a) any Alternate Base Rate Advance may be in
the amount of the unused Aggregate Commitment and (b) in no event shall more
than six (6) Eurocurrency Advances be permitted to be outstanding at any time.
2.7.    Principal Payments. (a) Optional. The Borrowers may from time to time
pay, without penalty or premium, all outstanding Alternate Base Rate Advances,
or, in a minimum aggregate amount of $5,000,000 or any integral multiple of
$1,000,000 in excess thereof, any portion of the outstanding Alternate Base Rate
Advances upon notice to the Administrative Agent by 11:00 a.m. (New York time)
on the Business Day of the proposed prepayment. The Borrowers may from time to
time pay, subject to the payment of any funding indemnification amounts required
by Section 3.4 but without penalty or premium, all outstanding Eurocurrency
Advances, or, in a minimum aggregate amount of the Borrowing Minimum or any
integral multiple of the Borrowing Multiple in excess thereof, any portion of an
outstanding Eurocurrency Advance, upon two (2) Business Days’ prior notice to
the Administrative Agent.
(b)    Mandatory. (i) If, on any date, the Administrative Agent notifies the
ParentBorrower Representative that, on any date of determination (which, for the
avoidance of doubt, shall be no less frequently than quarterly), the sum of (A)
the aggregate principal amount of all Advances denominated in Dollars plus (B)
the Equivalent in Dollars (determined on the third Business Day prior to such
determination date) of the aggregate principal amount of all Advances
denominated in Committed Currencies then outstanding exceeds 103% of the
Aggregate Commitment on such date, the Borrowers shall, as soon as practicable
and in any event within two Business Days after receipt of such notice, prepay
the outstanding principal amount of any Advances owing by the Borrowers in an
aggregate amount sufficient to reduce such sum to an amount not to exceed 100%
of the Aggregate Commitment on such date. The Administrative Agent shall give
prompt notice of any prepayment required under this Section 2.7(b)(i) to the
ParentBorrower Representative and the Lenders, and shall provide prompt notice
to the ParentBorrower Representative of any such notice of required prepayment
received by it from any Lender.
(ii)    Each prepayment made pursuant to this Section 2.7(b) shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Advance on a date other than the last day of an Interest Period or at its
maturity, any additional amounts which the applicable Borrower shall be
obligated to reimburse to the Lenders in respect thereof pursuant to Section
3.4.
2.8.    Method of Selecting Types and Interest Periods for New Advances. The
applicable Borrower shall select the Type of Advance and, in the case of each
Eurocurrency Advance, the currency and Interest Period applicable thereto from
time to time. The applicable Borrower shall give the Administrative Agent
irrevocable notice (a “Borrowing Notice”) not later than 12:00 p.m. (New York
time) on the Borrowing Date of each Alternate Base Rate Advance and at least
three (3) Business Days before the Borrowing Date for each Eurocurrency Advance,
specifying:
(a)    the Borrowing Date of such Advance, which shall be a Business Day;
(b)    the aggregate amount and currency of such Advance;
(c)    the Type of Advance selected; and
(d)    in the case of each Eurocurrency Advance, the Interest Period applicable
thereto, which shall end on or prior to the latest Facility Termination Date.
Each Lender shall, before 2:00 p.m. (New York time) on the applicable Borrowing
Date, in the case of an Advance denominated in Dollars, and before 9:00 a.m.
(New York time) on the applicable Borrowing Date, in the case of an Advance
consisting of Eurocurrency Loans denominated in any Committed Currency, make
available for the account of its applicable Lending Installation to the
Administrative Agent at the applicable Administrative Agent’s Account, in same
day funds, such Lender’s ratable portion of such Advance. After the
Administrative Agent’s receipt of such funds, the Administrative Agent will make
such funds available to the Borrower requesting the Advance at the
Administrative Agent’s address referred to in Article XIII or at the applicable
Payment Office, as the case may be.
2.9.    Conversion and Continuation of Outstanding Advances. Each Alternate Base
Rate Advance shall continue as an Alternate Base Rate Advance unless and until
such Alternate Base Rate Advance is converted into a Eurocurrency Advance
pursuant to this Section 2.9 or is repaid in accordance with Section 2.7. Each
Eurocurrency Advance shall continue as a Eurocurrency Advance until the end of
the then applicable Interest Period therefor, at which time such Eurocurrency
Advance, if denominated in Dollars shall be automatically converted into an
Alternate Base Rate Advance or, if denominated in a Committed Currency, be
exchanged for an Equivalent amount of Dollars and converted into an Alternate
Base Rate Advance, unless (a) such Eurocurrency Advance is or was repaid in
accordance with Section 2.7 or (b) the applicable Borrower shall have given the
Administrative Agent a Conversion/Continuation Notice (as defined below)
requesting that, at the end of such Interest Period, such Eurocurrency Advance
continue as a Eurocurrency Advance for the same or another Interest Period.
Subject to the terms of Section 2.6, the applicable Borrower may elect from time
to time to convert all or any part of an Alternate Base Rate Advance into a
Eurocurrency Advance denominated in Dollars. Subject to the payment of any
funding indemnification amounts required by Section 3.4, the applicable Borrower
may elect from time to time to convert all or any part of a Eurocurrency Advance
denominated in Dollars into an Alternate Base Rate Advance. The applicable
Borrower shall give the Administrative Agent irrevocable notice (a
“Conversion/Continuation Notice”) of each (x) conversion of an Alternate Base
Rate Advance into a Eurocurrency Advance or the continuation of a Eurocurrency
Advance as a new Eurocurrency Advance not later than 11:00 a.m. (New York time)
at least three (3) Business Days prior to the date of the requested conversion
or continuation and (y) conversion of a Eurocurrency Advance into an Alternate
Base Rate Advance, not later than 12:00 p.m. (New York time) on the date of the
requested conversion, in each case specifying:
(a)    the requested date of such conversion or continuation, which shall be a
Business Day;
(b)    the aggregate amount and Type of the Advance which is to be converted or
continued; and
(c)    the amount and Type(s) of Advance(s) into which such Advance is to be
converted or continued and, in the case of a conversion into or continuation of
a Eurocurrency Advance, the duration of the Interest Period applicable thereto,
which shall end on or prior to the latest Facility Termination Date.
2.10.    Changes in Interest Rate, etc. Each Alternate Base Rate Advance shall
bear interest on the outstanding principal amount thereof, for each day from and
including the date such Advance is made or is converted from a Eurocurrency
Advance into an Alternate Base Rate Advance pursuant to Section 2.9, to but
excluding the date it is paid or is converted into a Eurocurrency Advance
pursuant to Section 2.9 hereof, at a rate per annum equal to the Alternate Base
Rate for such day. Changes in the rate of interest on that portion of any
Advance maintained as an Alternate Base Rate Advance will take effect
simultaneously with each change in the Alternate Base Rate. Each Eurocurrency
Advance shall bear interest on the outstanding principal amount thereof from and
including the first day of the Interest Period applicable thereto to (but not
including) the last day of such Interest Period at the Eurocurrency Rate
determined by the Administrative Agent as applicable to such Eurocurrency
Advance based upon the applicable Borrower’s selections under Sections 2.8 and
2.9 and otherwise in accordance with the terms hereof. No Interest Period may
end after the latest Facility Termination Date.
2.11.    Rates Applicable After Default. Notwithstanding anything to the
contrary contained in Section 2.8 or 2.9, no Advance may be made as, converted
into or continued as a Eurocurrency Advance (except with the consent of the
Administrative Agent and the Required Lenders) when any Default or Unmatured
Default has occurred and is continuing. During the continuance of a Default the
Required Lenders may, at their option, by notice to the Borrowers (which notice
may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 8.2 requiring unanimous consent of the Lenders to changes
in interest rates), declare that (a) each Eurocurrency Advance shall bear
interest for the remainder of the applicable Interest Period at the Eurocurrency
Rate otherwise applicable to such Interest Period plus 2% per annum and (b) each
Alternate Base Rate Advance, shall bear interest at a rate per annum equal to
the Alternate Base Rate in effect from time to time plus 2% per annum provided
that, during the continuance of a Default under Section 7.6 or 7.7, the interest
rates set forth in clauses (a) and (b) above shall be applicable to all Credit
Extensions without any election or action on the part of the Administrative
Agent or any Lender.
2.12.    Method of Payment. All payments of the Obligations hereunder (except
with respect to principal of, interest on, and other amounts relating to,
Advances denominated in a Committed Currency) shall be made by the applicable
Borrower, without setoff, deduction or counterclaim, in immediately available
funds to the Administrative Agent at the Administrative Agent’s address
specified pursuant to Article XIII, or at any other Lending Installation of the
Administrative Agent specified in writing by the Administrative Agent to the
Borrowers, by 12:00 p.m. (New York time) on the date when due in Dollars and
shall be applied ratably by the Administrative Agent among the Lenders entitled
to such payments. All payments of principal of, interest on, and other amounts
relating to, Advances denominated in a Committed Currency shall be made by the
applicable Borrower, without setoff, deduction or counterclaim, in immediately
available funds to the Administrative Agent at the Payment Office for such
Committed Currency, by 12:00 p.m. (New York time) on the date when due in the
applicable Committed Currency and shall be applied ratably by the Administrative
Agent among the Lenders entitled to such payments. Each payment delivered to the
Administrative Agent for the account of any Lender shall be delivered promptly
by the Administrative Agent to such Lender in the same type of funds that the
Administrative Agent received at its address specified pursuant to Article XIII
or at any Lending Installation specified in a notice received by the
Administrative Agent from such Lender. The Administrative Agent is hereby
authorized to charge the account of each Borrower maintained with Citibank for
each payment of principal, interest and fees owing by such Borrower as it
becomes due hereunder.
2.13.    Noteless Agreement; Evidence of Indebtedness. (a) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of each Borrower to such Lender resulting from each Loan made
by such Lender from time to time, including the currency and amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
(b)    The Administrative Agent shall also maintain accounts in which it will
record (i) the currency and amount of each Loan made hereunder, the Type thereof
and the Interest Period with respect thereto, (ii) the amount of any principal
or interest due and payable or to become due and payable from each Borrower to
each Lender hereunder and (iii) the amount of any sum received by the
Administrative Agent hereunder from each Borrower and each Lender’s share
thereof.
(c)    The entries maintained in the accounts maintained pursuant to paragraphs
(a) and (b) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of any Borrower to repay
the Obligations in accordance with their terms; provided further, that in the
event of any conflict between the accounts maintained pursuant to paragraphs (a)
and (b) above, the accounts maintained by the Administrative Agent in the
Register shall control.
(d)    Any Lender may request that its Loans be evidenced by a promissory note
in substantially the form of Exhibit A (including any amendment, modification,
renewal or replacement thereof, a “Note”). In such event, each Borrower shall
prepare, execute and deliver to such Lender such Note payable to such Lender.
Thereafter, the Loans evidenced by such Note and interest thereon shall at all
times (including after any assignment pursuant to Section 12.3) be represented
by one or more Notes payable to the payee named therein or any assignee pursuant
to Section 12.3, except to the extent that any such Lender or assignee
subsequently returns any such Note for cancellation and requests that such Loans
once again be evidenced as described in paragraphs (a) and (b) above. Upon
receipt of an affidavit of an officer of any Lender as to the loss, theft,
destruction or mutilation of such Lender’s Note, and, in the case of any such
loss, theft, destruction or mutilation, upon cancellation of such Note, each
Borrower will issue, in lieu thereof, a replacement Note in the same principal
amount thereof and otherwise of like tenor.
2.14.    Telephonic Notices. The Lenders and the Administrative Agent may
extend, convert or continue Advances, effect selections of Types of Advances and
transfer funds based on telephonic notices made by any person or persons the
Administrative Agent or any Lender in good faith believes to be acting on behalf
of a Borrower. Each Borrower agrees to deliver promptly to the Administrative
Agent a written confirmation of each telephonic notice signed by an Authorized
Officer of such Borrower. If the written confirmation differs in any material
respect from the action taken by the Administrative Agent and the Lenders, the
records of the Administrative Agent and the Lenders shall govern absent
demonstrable error.
2.15.    Interest Payment Dates; Interest and Fee Basis. Interest accrued on
each Alternate Base Rate Advance shall be payable on each Payment Date,
commencing with the first such date to occur after the date hereof, on any date
on which an Alternate Base Rate Advance is prepaid (with respect to the
principal so prepaid), whether due to acceleration or otherwise, and at
maturity. Interest accrued on that portion of the outstanding principal amount
of any Alternate Base Rate Advance converted into a Eurocurrency Advance on a
day other than a Payment Date shall be payable on the date of conversion.
Interest accrued on each Eurocurrency Advance shall be payable on the last day
of its applicable Interest Period, on any date on which the Eurocurrency Advance
is prepaid (with respect to the principal so prepaid), whether by acceleration
or otherwise, and at maturity. Interest accrued on each Eurocurrency Advance
having an Interest Period longer than three (3) months shall also be payable on
the last day of each three-month interval during such Interest Period. Interest
with respect to Eurocurrency Loans and facility fees shall be calculated for
actual days elapsed on the basis of a 360‑day year. Interest with respect to
Alternate Base Rate Loans shall be calculated for the actual days elapsed on the
basis of a 365 or 366‑day year, as applicable. Interest shall be payable for the
day an Advance is made but not for the day of any payment on the amount paid if
payment is made in full and received prior to 12:00 p.m. (New York time) at the
place of payment. If any payment of principal of or interest on an Advance shall
become due on a day which is not a Business Day, such payment shall be made on
the next succeeding Business Day and, in the case of a principal payment, such
extension of time shall be included in computing interest in connection with
such payment.
2.16.    Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Administrative Agent will notify
each Lender of the contents of each Aggregate Commitment reduction notice,
Borrowing Notice, Conversion/Continuation Notice, and repayment notice received
by it hereunder. The Administrative Agent will notify each Lender of the
Eurocurrency Rate applicable to each Eurocurrency Advance promptly upon
determination of such interest rate and will give each Lender prompt notice of
each change in the Alternate Base Rate.
2.17.    Lending Installations. Each Lender may book its Loans at any Lending
Installation selected by such Lender and may change its Lending Installation
from time to time, which Lending Installation may include any Affiliate of such
Lender or any domestic or foreign branch of such Lender or such Affiliate. All
terms of this Agreement shall apply to any such Lending Installation and the
Loans and any Notes issued hereunder shall be deemed held by each Lender for the
benefit of any such Lending Installation. Each Lender may, by written notice to
the Administrative Agent and the ParentBorrower Representative in accordance
with Article XIII, designate replacement or additional Lending Installations
through which Loans will be made by it will be issued by it and for whose
account Loan payments are to be made.
2.18.    Non‑Receipt of Funds by the Administrative Agent. Unless a Borrower or
a Lender, as the case may be, notifies the Administrative Agent prior to the
time at which it is scheduled to make payment to the Administrative Agent of (a)
in the case of a Lender, the proceeds of a Loan, or (b) in the case of a
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of the Lenders, that it does not intend to make such payment,
the Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or such Borrower, as the case may be, has not in fact made such
payment to the Administrative Agent, the recipient of such payment shall, on
demand by the Administrative Agent, repay to the Administrative Agent the amount
so made available together with interest thereon in respect of each day during
the period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (i) in the case of payment by a Lender, (A)
the Federal Funds Effective Rate in the case of Advances denominated in Dollars
or (B) the cost of funds incurred by the Administrative Agent in respect of such
amount in the case of Loans denominated in Committed Currencies for such day for
the first three (3) days and, thereafter, the interest rate applicable to the
relevant Loan or (ii) in the case of payment by a Borrower, the interest rate
applicable to the relevant Loan.
2.19.    Increase in the Aggregate Commitments. (a) The ParentBorrower
Representative may, at any time but in any event not more than once in any
calendar year prior to the latest Facility Termination Date, by notice to the
Administrative Agent, request that the Aggregate Commitment be increased by an
amount of $10,000,000 or an integral multiple thereof (each a “Commitment
Increase”) to be effective as of a date that is at least thirty (30) days prior
to the latest scheduled Facility Termination Date (or such later date as the
Administrative Agent may agree) then in effect (the “Increase Date”) as
specified in the related notice to the Administrative Agent; provided, however
that (i) in no event shall the aggregate amount of the Commitments at any time
exceed $750,000,000 and (ii) on the date of any request by the ParentBorrower
Representative for a Commitment Increase and on the related Increase Date the
applicable conditions set forth in Article IV shall be satisfied.
(b)    The ParentBorrower Representative may, but shall not be obligated to,
offer the increase to (a) its existing Lenders and/or (b) Eligible Assignees.
The Administrative Agent shall promptly notify the applicable Lenders and such
Eligible Assignees as have been identified by the ParentBorrower Representative
of a request by the ParentBorrower Representative for a Commitment Increase,
which notice shall include (i) the proposed amount of such requested Commitment
Increase, (ii) the proposed Increase Date and (iii) the date by which Lenders or
Eligible Assignees wishing to participate in the Commitment Increase must commit
to participate in the Commitment Increase, which shall be no later than 15 days
after the date of such notice (or such later date as the Administrative Agent
may agree) (the “Commitment Date”); provided, however, that the Commitment of
each such Eligible Assignee shall be in an amount of $5,000,000 or more. Each
Lender that is willing to participate in such requested Commitment Increase
(each an “Increasing Lender”) shall, in its sole discretion, give written notice
to the Administrative Agent on or prior to the Commitment Date of the amount by
which it is willing to increase its Commitment. Any Lender that fails to provide
timely notice of its agreement to participate in the requested Commitment
Increase shall be deemed to have declined to increase its Commitment. If
Increasing Lenders and Eligible Assignees notify the Administrative Agent that
they are willing to increase the amount of their respective Commitments or
participate in the Commitment Increase by an aggregate amount that exceeds the
amount of the requested Commitment Increase, the requested Commitment Increase
shall be allocated among the Increasing Lenders and such Eligible Assignees in
such amounts (not in excess of the increase committed to by such Increasing
Lender) as are agreed by the ParentBorrower Representative in consultation with
the Administrative Agent.
(c)    On each Increase Date, each Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with Section
2.19(b) (each such Eligible Assignee and each Eligible Assignee that shall
become a party hereto in accordance with Section 2.22, an “Assuming Lender”)
shall become a Lender party to this Agreement as of such Increase Date and the
Commitment of each Increasing Lender for such requested Commitment Increase
shall be so increased by such amount (or by the amount allocated to such Lender
pursuant to the last sentence of Section 2.19(b)) as of such Increase Date;
provided, however, that the Administrative Agent shall have received on or
before such Increase Date the following, each dated such date:
(i)    (A) certified copies of resolutions of the Bboard of Ddirectors of each
of the ParentLoan Parties or the Eexecutive Ccommittee of such Bboard approving
the Commitment Increase and the corresponding modifications to this Agreement
and (B) an opinion of counsel for the ParentBorrower Representative (which may
be in-house counsel), in form and substance reasonably acceptable to the
Administrative Agent and its counsel;
(ii)    an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the ParentBorrower Representative and the
Administrative Agent (each an “Assumption Agreement”), duly executed by such
Assuming Lender, the Administrative Agent and the ParentBorrower Representative;
and
(iii)    confirmation from each Increasing Lender of the increase in the amount
of its Commitment in a writing satisfactory to the ParentBorrower Representative
and the Administrative Agent.
On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.19(c), the Administrative Agent
shall notify the Lenders (including, without limitation, each Assuming Lender)
and the ParentBorrower Representative, on or before 1:00 p.m. (New York time),
by telecopier, of the occurrence of the Commitment Increase to be effected on
such Increase Date and shall record in the Register the relevant information
with respect to each Increasing Lender and each Assuming Lender on such date.
Each Increasing Lender and each Assuming Lender shall, before 2:00 p.m. (New
York time) on the Increase Date, purchase at par that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans to be held pro rata by
the Lenders in accordance with the Commitments.
2.20.    Replacement of Lender. If (a) any Borrower is required pursuant to
Section 3.1, 3.2 or 3.5 to pay any Indemnified Taxes or make any additional
payment to any Lender or any Governmental Authority for the account of any
Lender, (b) any Lender’s obligation to make or continue, or to convert Alternate
Base Rate Advances into, Eurocurrency Advances shall be suspended pursuant to
Section 3.3, (c) any Lender is a Defaulting Lender or (d) any Lender is a
Non-Consenting Lender (any Lender so affected, an “Affected Lender”), the
ParentBorrower Representative may elect, if such amounts continue to be charged
or such suspension or status as a Defaulting Lender or Non-Consenting Lender is
still effective, to replace such Affected Lender as a Lender party to this
Agreement, provided that no Default or Unmatured Default shall have occurred and
be continuing at the time of such replacement, and provided further that,
concurrently with such replacement, (i) another bank or other entity which is an
Eligible Assignee shall agree, as of such date, to purchase for cash the
Advances at par and other Obligations due to the Affected Lender pursuant to an
assignment substantially in the form of Exhibit C and to become a Lender for all
purposes under this Agreement and to assume all obligations of the Affected
Lender to be terminated as of such date and to comply with the requirements of
Section 12.2 applicable to assignments, and (ii) the Borrowers and/or the
assignee shall pay to such Affected Lender in same day funds on the day of such
replacement (A) all interest, fees and other amounts then accrued but unpaid to
such Affected Lender by the Borrowers hereunder to and including the date of
termination, including without limitation payments due to such Affected Lender
under Sections 3.1, 3.2 and 3.5, and (B) an amount, if any, equal to the payment
which would have been due to such Lender on the day of such replacement under
Section 3.4 had the Loans of such Affected Lender been prepaid on such date
rather than sold to the replacement Lender.
2.21.    Defaulting Lenders. (a)    Defaulting Lender Adjustments.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent hereunder for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8.1 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.1 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the ParentBorrower Representative may request (so
long as no Default or Unmatured Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as reasonably determined by the Administrative
Agent; third, if so determined by the Administrative Agent and the
ParentBorrower Representative, to be held in a deposit account and released in
order to satisfy such Defaulting Lender’s potential future funding obligations
with respect to Loans under this Agreement; fourth, to the payment of any
amounts owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default or Unmatured Default exists, to the payment of any
amounts owing to a Borrower as a result of any judgment of a court of competent
jurisdiction obtained by such Borrower against such Defaulting Lender as a
result of such Defaulting Lender's breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made at a
time when the conditions set forth in Section 4.3 were satisfied or waived, such
payment shall be applied solely to pay the Loans of all non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loans of such
Defaulting Lender until such time as all Loans are held by the Lenders pro rata
in accordance with the Commitments. Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender pursuant to this Section 2.21 shall be deemed paid
to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.
(iii)    Certain Fees. Each Defaulting Lender shall be entitled to receive a
Facility Fee for any period during which that Lender is a Defaulting Lender only
to the extent allocable to the outstanding principal amount of the Loans funded
by it (and the ParentLoan Parties shall not be required to pay such fee that
otherwise would have been required to have been paid to such Defaulting Lender).
(b)    Defaulting Lender Cure. If the ParentBorrower Representative and the
Administrative Agent agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held pro rata by the Lenders in accordance with the Commitments, whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the ParentBorrowers while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
2.22.    Extension of Facility Termination Date. (a)    Requests for Extension.
The ParentBorrower Representative may, by notice to the Administrative Agent
(who shall promptly notify the Lenders) not earlier than 60 days (or such
earlier date as the Administrative Agent may agree) and not later than 30 days
(or such later date as the Administrative Agent may agree) prior to any
anniversary of the date of this Agreement (the “Anniversary Date”), but not more
than twice, request that each Lender extend such Lender’s Facility Termination
Date for an additional one year from the Facility Termination Date then in
effect with respect to such Lender.
(b)    Lender Elections to Extend. Each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given not
later than the date (the “Notice Date”) that is 20 days (or such later date as
the Administrative Agent may agree) prior to such Anniversary Date , advise the
Administrative Agent whether or not such Lender agrees to such extension (and
each Lender that determines not to so extend its Facility Termination Date (a
“Non-Extending Lender”) shall notify the Administrative Agent of such fact
promptly after such determination (but in any event no later than the Notice
Date) and any Lender that does not so advise the Administrative Agent on or
before the Notice Date shall be deemed to be a Non-Extending Lender). The
election of any Lender to agree to such extension shall not obligate any other
Lender to so agree.
(c)    Notification by Agent. The Administrative Agent shall notify the
ParentBorrower Representative of each Lender’s determination under this Section
no later than the date 15 days (or such later date as the Administrative Agent
may agree) prior to the applicable Anniversary Date (or, if such date is not a
Business Day, on the next preceding Business Day).
(d)    Additional Commitment Lenders. The ParentBorrower Representative shall
have the right on or before the applicable Anniversary Date to replace each
Non-Extending Lender with, and add as “Lenders” under this Agreement in place
thereof, one or more Eligible Assignees (as an Assuming Lender), each of which
Assuming Lenders shall have entered into an Assumption Agreement pursuant to
which such Assuming Lender shall, effective as of the applicable Anniversary
Date, undertake a Commitment (and, if any such Assuming Lender is already a
Lender, its Commitment shall be in addition to such Lender’s Commitment
hereunder on such date).
(e)    Minimum Extension Requirement; Conditions to Effectiveness of Extensions.
If (and only if) the total of the Commitments of the Lenders that have agreed to
extend their Facility Termination Date and the additional Commitments of the
Assuming Lenders shall be more than 50% of the Aggregate Commitment in effect
immediately prior to the applicable Anniversary Date, then, effective as of such
Anniversary Date, the Facility Termination Date of each extending Lender and of
each Assuming Lender shall be extended to the date falling one year after the
Facility Termination Date in effect for such Lenders (except that, if such date
is not a Business Day, such Facility Termination Date as so extended shall be
the next preceding Business Day) and each Assuming Lender shall thereupon become
a “Lender” for all purposes of this Agreement; provided, however on the date of
any request by the ParentBorrower Representative for an extension of the
Facility Termination Date and on the related Anniversary Date the applicable
conditions set forth in Article IV shall be satisfied.
2.1.    LIBOR Successor Rate. (a)    Benchmark Replacement. Notwithstanding
anything to the contrary herein or in any other Loan Document, upon the
occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, with respect to the Eurocurrency Rate for any Available Currency,
the Administrative Agent and the Borrower Representative may amend this
Agreement to replace the Eurocurrency Rate for such Available Currency with a
Benchmark Replacement for such Available Currency; and any such amendment with
respect to a Benchmark Transition Event will become effective at 5:00 p.m. New
York City time on the fifth (5th) Business Day after the Administrative Agent
has posted such proposed amendment to all Lenders and the Borrower
Representative, so long as the Administrative Agent has not received, by such
time, written notice of objection to such amendment from Lenders comprising the
Required Lenders. Any such amendment with respect to an Early Opt-in Election
with respect to any Available Currency will become effective on the date that
Lender comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders accept such amendment. No
replacement of the Eurocurrency Rate with a Benchmark Replacement pursuant to
this Section shall occur prior to the applicable Benchmark Transition Start
Date.
(b)    Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.
(c)    Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower Representative and the Lenders of (i)
any occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable with respect to any Available Currency, and its related Benchmark
Replacement Date and Benchmark Transition Start Date, (ii) the implementation of
any Benchmark Replacement, (iii) the effectiveness of any Benchmark Replacement
Conforming Changes and (iv) the commencement or conclusion of any Benchmark
Unavailability Period. Any determination, decision or election that may be made
by the Administrative Agent or the Lenders pursuant to this Section 2.23
including any determination with respect to a tenor, rate or adjustment or of
the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 2.23.
(d)    Benchmark Unavailability Period. Upon the Borrower Representative’s
receipt of notice of the commencement of a Benchmark Unavailability Period with
respect to any Available Currency, a Borrower may revoke any request for a
Eurocurrency Advance of, conversion to or continuation of Eurocurrency Loans
denominated in the affected currency to be made converted or continued during
any Benchmark Unavailability Period and, failing that, (i) any pending selection
of, conversion to or renewal of a Eurocurrency Loan that has not yet gone into
effect shall be deemed to be a selection of, conversion to or renewal of an
Alternate Base Rate Loan with respect to such Eurocurrency Loan in the Dollar
Equivalent amount of such Eurocurrency Loan, (ii) all outstanding Eurocurrency
Loans in such Available Currency shall automatically be (A) if in Dollars,
converted to Alternate Base Rate Loans at the expiration of the existing
Interest Period (or sooner, if Agent cannot continue to lawfully maintain such
affected Eurocurrency Loan) or (B) if in a Committed Currency, converted
Alternate Base Rate Loans in the Dollar Equivalent amount of such Eurocurrency
Loan at the expiration of the existing Interest Period (or sooner, if the
Administrative Agent cannot continue to lawfully maintain such affected
Eurocurrency Loan in such Committed Currency) and (iii) the component of the
Alternate Base Rate based upon One Month LIBOR will not be used in any
determination of the Alternate Base Rate.
(e)    As used in this Section 2.23:
“Available Currency” means Dollars or any Committed Currency.
“Benchmark Replacement” means, with respect to any Available Currency, the sum
of: (a) the alternate benchmark rate that has been selected by the
Administrative Agent and the Borrower Representative for such Available Currency
giving due consideration to (i) any selection or recommendation of a replacement
rate or the mechanism for determining such a rate by the Relevant Governmental
Body with respect to such Available Currency or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the Eurocurrency Rate for (A) with respect to Eurocurrency Loan
in Dollars, U.S. dollar-denominated syndicated credit facilities at such time or
(B) with respect to Eurocurrency Loan in Committed Currencies, U.S. credit
facilities providing for loans in such Committed Currency and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.
“Benchmark Replacement Adjustment” means, with respect to any replacement of the
Eurocurrency Rate for any Available Currency with an alternate benchmark rate
for each applicable Interest Period for such Available Currency, the spread
adjustment, or method for calculating or determining such spread adjustment,
(which may be a positive or negative value or zero) that has been selected by
the Administrative Agent and the Borrower Representative giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the Eurocurrency Rate in such Available Currency with the
applicable Unadjusted Benchmark Replacement for such Available Currency by the
Relevant Governmental Body with respect to such Available Currency or (ii) any
evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
such replacement of the Eurocurrency Rate (A) with respect to Eurocurrency Loans
in Dollars, with the Unadjusted Benchmark Replacement for U.S.
dollar-denominated credit facilities or (B) with respect to Eurocurrency Loans
in Committed Currencies, with the Unadjusted Benchmark Replacement for U.S.
credit facilities providing for loans in such Committed Currency.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement for any Available Currency, any technical, administrative or
operational changes (including changes to the definition of “Alternate Base
Rate,” the definition of “Interest Period,” timing and frequency of determining
rates and making payments of interest and other administrative matters) that the
Administrative Agent decides in consultation with the Borrower Representative
are appropriate to reflect the adoption and implementation of such Benchmark
Replacement for such Available Currency and to permit the administration thereof
by the Administrative Agent in a manner substantially consistent with market
practice in the United States (or, if the Administrative Agent decides that
adoption of any portion of such market practice is not administratively feasible
or if the Agent determines that no market practice for the administration of the
Benchmark Replacement exists, in such other manner of administration as the
Administrative Agent decides is reasonably necessary or advisable in connection
with the administration of this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Eurocurrency Rate for any Available Currency:
(1)    in the case of clause (1) or (2) of the definition of “Benchmark
Transition Event,” the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of the Eurocurrency Rate for such Available Currency permanently
or indefinitely ceases to provide the Eurocurrency Rate for such Available
Currency; or
(2)     in the case of clause (3) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Eurocurrency Rate for any Available
Currency:
(1)    a public statement or publication of information by or on behalf of the
administrator of the Eurocurrency Rate for such Available Currency announcing
that such administrator has ceased or will cease to provide the Eurocurrency
Rate for such Available Currency, permanently or indefinitely, provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide the Eurocurrency Rate for such Available Currency;
(2)     a public statement or publication of information by a Governmental
Authority having jurisdiction over the Administrative Agent, the regulatory
supervisor for the administrator of the Eurocurrency Rate for such Available
Currency, the U.S. Federal Reserve System, an insolvency official with
jurisdiction over the administrator for the Eurocurrency Rate for such Available
Currency, a resolution authority with jurisdiction over the administrator for
the Eurocurrency Rate for such Available Currency or a court or an entity with
similar insolvency or resolution authority over the administrator for the
Eurocurrency Rate for such Available Currency, which states that the
administrator of the Eurocurrency Rate for such Available Currency has ceased or
will cease to provide the Eurocurrency Rate for such Available Currency
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the Eurocurrency Rate for such Available Currency; or
(3)     a public statement or publication of information by the regulatory
supervisor for the administrator of the Eurocurrency Rate for such Available
Currency or a Governmental Authority having jurisdiction over the Administrative
Agent announcing that the Eurocurrency Rate for such Available Currency is no
longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by written notice to the Borrower
Representative, the Administrative Agent (in the case of such notice by the
Required Lenders) and the Lenders.
“Benchmark Unavailability Period” means, with respect to any Available Currency,
if a Benchmark Transition Event and its related Benchmark Replacement Date have
occurred with respect to the Eurocurrency Rate for such Available Currency and
solely to the extent that the Eurocurrency Rate for such Available Currency has
not been replaced with a Benchmark Replacement, the period (x) beginning at the
time that such Benchmark Replacement Date for such Available Currency has
occurred if, at such time, no Benchmark Replacement for such Available Currency
has replaced the Eurocurrency Rate for such Available Currency for all purposes
hereunder in accordance with Section 2.23 and (y) ending at the time that a
Benchmark Replacement for such Available Currency has replaced the Eurocurrency
Rate for such Available Currency for all purposes hereunder pursuant to Section
2.23.
“Early Opt-in Election” means the occurrence of:
(1)(i) a determination by the Administrative Agent and the Borrower
Representative or (ii) a notification by the Required Lenders to the
Administrative Agent (with a copy to the Borrower Representative) that the
Required Lenders have determined that (x) with respect to Eurocurrency Loans in
Dollars, U.S. dollar-denominated syndicated credit facilities being executed at
such time, or that include language similar to that contained in this Section
2.23, are being executed or amended, as applicable, to incorporate or adopt a
new benchmark interest rate to replace the Eurocurrency Rate for loans in
Dollars or (y) with respect to Eurocurrency Loans in Committed Currencies, U.S.
syndicated credit facilities providing for loans in such Committed Currency
being executed at such time, or that include language similar to that contained
in this Section 2.23, are being executed or amended, as applicable, to
incorporate or adopt a new benchmark interest rate to replace the Eurocurrency
Rate for loans in such Committed Currency; or
(2)(i) the election by the Administrative Agent and the Borrower Representative
or (ii) the election by the Required Lenders to declare that an Early Opt-in
Election has occurred and the provision, as applicable by the Administrative
Agent of written notice to the Borrower Representative and the Lenders or by the
Required Lenders of written notice of such election to the Administrative Agent.
“Relevant Governmental Body” means (a) the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto and (b) with respect to Committed Currency Loans, in addition
to the Persons named in clause (a) of this definition, the comparable
governmental authority or other applicable Person for loans in such Committed
Currency as determined by the Administrative Agent in its sole discretion.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
2.2.    Borrower Representative. Aon Corporation hereby (i) is designated and
appointed by each Borrower as its representative and agent on its behalf (the
“Borrower Representative”) and (ii) accepts such appointment as the Borrower
Representative, in each case, for the purposes of issuing Borrowing Notices,
delivering certificates including Compliance Certificates (including U.S. Tax
Compliance Certificates), giving instructions with respect to the disbursement
of the proceeds of the Loans, selecting interest rate options, giving and
receiving all other notices and consents hereunder or under any of the other
Loan Documents and taking all other actions (including in respect of compliance
with covenants, but without relieving any other Borrower of its joint and
several obligations to pay and perform the Obligations) on behalf of any
Borrower or the Borrowers under the Loan Documents. The Administrative Agent and
each Lender may regard any notice or other communication pursuant to any Loan
Document from the Borrower Representative as a notice or communication from all
Borrowers. Each warranty, covenant, agreement and undertaking made on behalf of
a Borrower by the Borrower Representative shall be deemed for all purposes to
have been made by such Borrower and shall be binding upon and enforceable
against such Borrower to the same extent as if the same had been made directly
by such Borrower.
ARTICLE III    
YIELD PROTECTION; TAXES
3.1.    Yield Protection. If any Change in Law:
(a)    subjects any Lender to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (ii) through (iv) of the definition of Excluded Taxes
and (C) Connection Income Taxes) in respect of its Eurocurrency Loans, or
(b)    imposes or increases or deems applicable any reserve, assessment,
compulsory loan, insurance charge, special deposit or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
any Lender or any applicable Lending Installation (other than reserves and
assessments taken into account in determining the interest rate applicable to
Eurocurrency Advances), or
(c)    imposes any other condition the result of which is to increase the cost
(other than Taxes) to any Lender or any applicable Lending Installation of
making, funding, continuing, converting into or maintaining its Eurocurrency
Loans, or reduces any amount receivable by any Lender or any applicable Lending
Installation in connection with its Eurocurrency Loans, or requires any Lender
or any applicable Lending Installation to make any payment calculated by
reference to the amount of Eurocurrency Loans, held or interest received by it,
by an amount deemed material by such Lender,
and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation of making, funding, continuing, converting into
or maintaining its Eurocurrency Loans or Commitment or to reduce the return
received by such Lender or applicable Lending Installation in connection with
such Eurocurrency Loans or Commitment, then, within fifteen (15) days of demand
by such Lender as provided in Section 3.6, the Parent or the applicable Borrower
shall pay such Lender such additional amount or amounts as will compensate such
Lender for such increased cost or reduction in amount received.
3.2.    Changes in Capital or Liquidity Requirements. If a Lender determines
that any Change in Law affecting such Lender, any Lending Installation of such
Lender or any corporation controlling such Lender, if any, regarding capital or
liquidity requirements, has or would have the effect of reducing the rate of
return on such Lender’s capital or the capital of such Lending Installation of
such Lender or such corporation controlling such Lender as a consequence of this
Agreement, its Outstanding Credit Exposure or its Commitment to make Loans
hereunder to a level below that which could have been achieved but for such
Change in Law (after taking into account such Lender’s policies as to capital
adequacy), then, within fifteen (15) days of demand by such Lender as provided
in Section 3.6, the Parent or the applicable Borrower shall pay such Lender the
amount necessary to compensate for any such reduction.
3.3.    Availability of Types of Advances. If any Lender determines that
maintenance of its Eurocurrency Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation, interpretation or directive,
whether or not having the force of law, if the Administrative Agent determines
that the Eurocurrency Base Rate cannot be determined by reference to any
generally recognized financial information service or if the Required Lenders
determine that (a) deposits of a type and maturity appropriate to match fund
Eurocurrency Advances are not available or (b) the interest rate applicable to
Eurocurrency Advances does not accurately or fairly reflect the cost of making
or maintaining Eurocurrency Advances, then the Administrative Agent shall
suspend the availability of Eurocurrency Advances and require any affected
Eurocurrency Advances, if denominated in Dollars. to be repaid or converted to
Alternate Base Rate Advances or, if denominated in a Committed Currency, to be
repaid or exchanged for an Equivalent amount of Dollars and converted to
Alternate Base Rate Advances, in each case subject to the payment of any funding
indemnification amounts required by Section 3.4.
3.4.    Funding Indemnification. If (a) any continuation, conversion, payment or
prepayment of a Eurocurrency Advance occurs on a date other than the last day of
the applicable Interest Period (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise), (b) a Borrower fails (for a reason other
than the failure of a Lender to make a Loan) to prepay, borrow, continue or
convert a Eurocurrency Advance on the date or in the amount notified by such
Borrower or (c) any assignment of a Eurocurrency Loan occurs on a day other than
the last day of the applicable Interest Period as a result of a request by the
ParentBorrower Representative pursuant to Section 2.20, the Parent or the
applicable Borrower will indemnify each Lender for any loss or cost incurred by
it resulting therefrom, including, without limitation, any loss or cost in
liquidating or employing deposits acquired to fund or maintain such Eurocurrency
Advance but excluding loss of Applicable Margin.
3.5.    Taxes. (a) Subject to applicable law, all payments by any Loan Party to
or for the account of any Lender or the Administrative Agent hereunder or under
any Note shall be made free and clear of and without deduction for any and all
Taxes. Subject to subsection (e) below and Section 3.6, if any Loan Party shall
be required by law (as determined in its good faith discretion) to deduct any
Tax from or in respect of any sum payable hereunder to any Lender or the
Administrative Agent, (i) if such Tax is an Indemnified Tax, the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
3.5) such Lender or the Administrative Agent (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) such Loan Party shall make such deductions, (iii) such Loan Party shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law and (iv) such Loan Party shall furnish to the Administrative
Agent the original or a certified copy of a receipt evidencing payment thereof,
a copy of the return reporting such payment or other evidence reasonably
acceptable to the Administrative Agent, within thirty (30) days after such
payment is made.
(b)    In addition, the Loan Parties hereby agree to pay any present or future
stamp, court or documentary, intangible, recording, filing or similar Taxes that
arise from any payment made under, from the execution, delivery, performance,
enforcement or registration of, or from the receipt or perfection of a security
interest under this Agreement or any Note, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.20) (“Other Taxes”).
(c)    The Loan Parties hereby agree to indemnify the Administrative Agent and
each Lender for the full amount of any Indemnified Taxes (including any
Indemnified Taxes imposed on amounts payable under this Section 3.5) paid by the
Administrative Agent or such Lender and any reasonable out-of-pocket expenses
arising therefrom or with respect thereto. Payments due under this
indemnification shall be made within thirty (30) days of the date the
Administrative Agent or such Lender makes demand therefor pursuant to Section
3.6. This paragraph (c) shall not apply with respect to any Tax assessed on the
Administrative Agent and each Lender to the extent the Indemnified Taxes or
reasonable out-of-pocket expenses arising therefrom or with respect thereto are
(i) compensated for by an increased payment under paragraph (a); or (ii) relates
to a deduction or withholding from a payment under a Loan Document required by
FATCA.
(d)    (i)    Any Lender or Administrative Agent that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to each Borrower and the Administrative
Agent, at the time or times reasonably requested by any Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by any Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender or Administrative Agent, if reasonably
requested by any Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by any
Borrower or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not it is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Sections 3.5(d)(ii)(A), 3.5(d)(ii)(B) and 3.5(d)(ii)(D) below) shall not be
required if in the Lender’s or Administrative Agent’s reasonable judgment, as
applicable, such completion, execution or submission would subject such Lender
or Administrative Agent to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender or
Administrative Agent.
(ii)    Without limiting the generality of the foregoing,
(A)
each Lender and Administrative Agent that is a U.S. Person shall deliver to each
U.S. Borrower and the Administrative Agent, on or prior to the date it becomes a
party to this Agreement (and from time to time thereafter upon the reasonable
request of any U.S. Borrower or the Administrative Agent), executed originals of
IRS Form W-9 certifying that it is exempt from U.S. federal backup withholding
tax;

(B)
each Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the U.S. Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient), on or prior to the date on which
it becomes a party to this Agreement (and from time to time thereafter upon the
reasonable request of any U.S. Borrower or the Administrative Agent), whichever
of the following is applicable:

(i)
in the case of a Non-U.S. Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(ii)    executed originals of IRS Form W-8ECI or W-8EXP;
(iii)
in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10-percent shareholder” of any U.S. Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or W-8BEN-E; or

(iv)
to the extent a Non-U.S. Lender is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E,
a U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Non-U.S. Lender is a
partnership and one or more direct or indirect partners of such Non-U.S. Lender
are claiming the portfolio interest exemption, such Non-U.S. Lender may provide
a U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;

(C) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the U.S. Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
it becomes a party to this Agreement (and from time to time thereafter upon the
reasonable request of any U.S. Borrower or the Administrative Agent), executed
copies of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the U.S. Borrowers or the Administrative Agent to
determine the withholding or deduction required to be made; and
(D)
if a payment made to a Lender or the Administrative Agent under this Agreement
or any other Loan Document would be subject to U.S. federal withholding tax
imposed by FATCA if it were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender or Administrative Agent shall deliver
to the U.S. Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by any U.S.
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by any U.S. Borrower or the
Administrative Agent as may be necessary for the U.S. Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender or Administrative Agent has complied with such
Lender’s or Administrative Agent’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender and the Administrative Agent agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrowers and the Administrative Agent in writing of its legal inability to
do so.
(e)    In the case of an Advance by a Lender to a UK Borrower:
(i) A UK Treaty Lender and each Loan Party which makes a payment to which that
UK Treaty Lender is entitled under such Advance to a UK Borrower shall
co-operate in completing any procedural formalities necessary for that Loan
Party to obtain authorization to make that payment without a deduction or
withholding for or on account of Tax including submitting written applications,
making and filing an application for relief under a double tax treaty and
otherwise complying with the requirements of the relevant tax authority.
(ii)    (A)    A UK Treaty Lender which becomes a Party on the day on which this
Agreement is entered into which holds a passport under the HMRC DT Treaty
Passport Scheme and which desires that such scheme applies to this Agreement
shall on or before the date of this Agreement indicate to the Administrative
Agent that it wishes the scheme to apply to a Loan to a UK Borrower under this
Agreement and provide the Administrative Agent with its scheme reference number
and its jurisdiction of tax residence (and the Administrative Agent shall,
without unreasonable delay, notify the relevant UK Borrower of the same); and
(B)    A UK Treaty Lender which becomes a Party after the day on which this
Agreement is entered into which holds a passport under the HMRC DT Treaty
Passport Scheme and which desires that such scheme applies to this Agreement,
shall indicate to the Administrative Agent that it wishes the scheme to apply to
an Advance to a UK Borrower under this Agreement and provide the Administrative
Agent with its scheme reference number and its jurisdiction of tax residence in
the Assumption Agreement or the Assignment and Assumption which it executes,
and having done so, that UK Treaty Lender shall, subject to Section 3.5(i)(ii),
be under no obligation pursuant to paragraph (e)(i) above.
(f)    If HM Revenue & Customs or any other Governmental Authority of the United
Kingdom, the IRS or any other Governmental Authority of the United States or any
other country or any political subdivision thereof asserts a claim that the
Administrative Agent did not properly withhold tax from amounts paid to or for
the account of any Lender (because such Lender was not a UK Qualifying Lender,
the appropriate form was not delivered or properly completed, because such
Lender failed to notify the Administrative Agent of a change in circumstances
which rendered its exemption from withholding ineffective, or for any other
reason not caused by or constituting gross negligence or willful misconduct of
the Administrative Agent), such Lender shall indemnify the Administrative Agent
fully for all amounts paid, directly or indirectly, by the Administrative Agent
as tax, withholding therefor, or otherwise, including penalties and interest,
and including taxes imposed by any jurisdiction on amounts payable to the
Administrative Agent under this subsection, together with all reasonable costs
and expenses related thereto (including reasonable attorneys’ fees and
reasonable time charges of attorneys for the Administrative Agent, which
attorneys may be employees of the Administrative Agent). The obligations of the
Lenders under this Section 3.5(f) shall survive the payment of the Obligations
and termination of this Agreement.
(g)    In the case of an Advance to a UK Borrower, a UK Non-Bank Lender shall
promptly notify the Administrative Agent if there is any change in the position
from that set out in the UK Tax Confirmation.
(h)    In the case of an Advance to a UK Borrower, each Lender which becomes a
party to this Agreement after the date hereof shall indicate in the Assumption
Agreement or Assignment and Assumption that it executes on becoming a party
hereto, and for the benefit of the Administrative Agent and without liability to
any Loan Party which of the following categories it constitutes (in relation to
such UK Borrower):
(i) not a UK Qualifying Lender;
(ii) a UK Qualifying Lender (other than a UK Treaty Lender); or
(iii) a UK Treaty Lender.
If a Lender fails to indicate its status in accordance with this paragraph (h)
then such Lender shall be treated for the purposes of this Agreement by the
Administrative Agent and each Loan Party as if it was not a UK Qualifying Lender
until such time as it notifies the Administrative Agent which category applies
(and the Administrative Agent upon receipt of such notification, shall inform
the relevant UK Borrower). For the avoidance of doubt, an Assumption Agreement
or Assignment and Assumption shall not be invalidated by any failure of a Lender
to comply with this paragraph (h).
(i)    HMRC DT Treaty Passport Scheme.
(i) If a UK Treaty Lender has confirmed its scheme reference number and its
jurisdiction of tax residence in accordance with Section 3.5(e)(ii) above, the
UK Borrower shall make a UK Borrower DTTP Filing and shall promptly deliver a
copy of that filing to the relevant UK Treaty Lender.
(ii) If a Lender has confirmed its scheme reference number and its jurisdiction
of tax residence in accordance with Section 3.5(e)(ii) above and: (a) a UK
Borrower making a payment to that Lender has not made a UK Borrower DTTP Filing
in respect of that Lender, or (b) a UK Borrower making a payment to that Lender
has made a UK Borrower DTTP Filing in respect of that Lender but: (1) that UK
Borrower DTTP Filing has been rejected by HM Revenue & Customs, or (2) HM
Revenue & Customs has not given the UK Borrower authority to make payments to
that Lender without a deduction or withholding for or on account of Tax within
60 days of the date of the UK Borrower DTTP Filing, and in each of cases (a) and
(b) (as applicable), the UK Borrower has notified that Lender in writing, that
Lender and the UK Borrower shall, pursuant to Section 3.5(e)(i), co-operate in
completing any additional procedural formalities necessary for that UK Borrower
to obtain authorization to make that payment without a withholding or deduction
for or on account of Tax.
(iii) If a UK Treaty Lender has not confirmed its scheme reference number and
jurisdiction of tax residence in accordance with Section 3.5(e)(ii) above, no UK
Borrower shall make a UK Borrower DTTP Filing or file any other form relating to
the HMRC DT Treaty Passport scheme in respect of that Lender's Commitment or its
participation in any Loan unless the UK Treaty Lender otherwise agrees.
(j)    (i) Each Lender which is a Party to this Agreement at the First Amendment
Effective Date confirms, for the benefit of the Administrative Agent and without
any liability to a Loan Party, that it is an Irish Qualifying Lender. Each
Lender which becomes a Party after the First Amendment Effective Date shall
indicate, in the Assumption Agreement or Assignment and Assumption that it
executes on becoming a party hereto, and for the benefit of the Administrative
Agent and without any liability to a Loan Party, which of the following
categories it falls in: (A) an Irish Qualifying Lender (other than an Irish
Treaty Lender); (B) an Irish Treaty Lender; or (C) not an Irish Qualifying
Lender.


(ii) If a Lender fails to indicate its status in accordance with this paragraph
(j) then such Lender shall be treated for the purposes of this Agreement
(including by each Loan Party) as if it is not an Irish Qualifying Lender until
such time as it notifies the Administrative Agent which category applies (and
the Administrative Agent, upon receipt of such notification, shall inform the
Loan Parties). For the avoidance of doubt, an Assumption Agreement or Assignment
and Assumption shall not be invalidated by any failure of a Lender to comply
with this paragraph (j).  Each Lender shall promptly notify the Borrower and the
Administrative Agent if there is any change in its position as an Irish
Qualifying Lender.
(jk)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 3.5 (including by the payment of additional amounts
pursuant to this Section 3.5), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (j) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (j), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (j) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.


3.6.    Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Loans to reduce any liability of the Loan Parties to such Lender
under Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of Eurocurrency
Advances under Section 3.3, so long as such designation is not, in the judgment
of such Lender, disadvantageous to such Lender. Each Lender shall deliver a
written statement of such Lender to the ParentBorrower Representative (with a
copy to the Administrative Agent) as to the amount due, if any, under Section
3.1, 3.2, 3.4 or 3.5. Such written statement shall set forth in reasonable
detail the calculations upon which such Lender determined such amount and shall
be final, conclusive and binding on the ParentBorrowers in the absence of
demonstrable error. If any Lender fails to deliver such written statement in
respect of claims made under Section 3.1, 3.2 or 3.4 within 180 days after the
date on which such Lender becomes aware of the event or occurrence giving rise
to such claim, and in respect of claims made under Section 3.5(a), (b) or (c),
within 180 days after the date any amount is paid by such Lender or such Lender
receives actual written notice of a proposed assessment, the Loan Parties shall
have no obligation to reimburse, compensate or indemnify such Lender with
respect to any such claim under this Article III for any period more than 180
days before the date on which such statement is delivered (except that, if such
change, event or occurrence giving rise to such claim is retroactive, then the
180 day period referred to above shall be extended to include the period of
retroactive effect thereof). Determination of amounts payable under such
Sections in connection with a Eurocurrency Loan shall be calculated as though
each Lender funded its Eurocurrency Loan through the purchase of a deposit of
the type and maturity corresponding to the deposit used as a reference in
determining the Eurocurrency Rate applicable to such Loan, whether in fact that
is the case or not. Unless otherwise provided herein, the amount specified in
the written statement of any Lender shall be payable on demand after receipt by
the ParentBorrower Representative of such written statement. The obligations of
each party under Sections 3.1, 3.2, 3.4 and 3.5 shall survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments, and the repayment,
satisfaction or discharge of the Obligations under any Loan Document and
termination of this Agreement. This Section 3.6 shall not be construed to
require any Lender to make available its tax returns (or any information
relating to its taxes which it deems confidential) to the Borrower
Representative, the Parent or any other Person.
ARTICLE IV    
CONDITIONS PRECEDENT
4.1.    Effectiveness. This Agreement shall not become effective unless and
until the Parent has furnished the following to the Administrative Agent and the
other conditions set forth below have been satisfied:
(a)Charter Documents; Good Standing Certificates. Copies of the certificate of
incorporation of each Borrower, together with all amendments thereto, certified
by the appropriate governmental officer in its jurisdiction of incorporation, if
applicable, together with a good standing certificate issued by the Secretary of
State or comparable official of the jurisdiction of its organization, if
applicable, and such other jurisdictions as shall be requested by the
Administrative Agent as well as any other information required by Section 326 of
the USA PATRIOT ACT or necessary for the Administrative Agent or any Lender to
verify the identity of such Borrower as required by Section 326 of the USA
PATRIOT ACT requested by the Administrative Agent or any Lender at least five
Business Days prior to the Closing Date.
(b)By-Laws and Resolutions. Copies, certified by the Secretary or Assistant
Secretary of each Borrower, of its by‑laws, articles of association or other
operating documents and of its Board of Directors’ resolutions authorizing the
execution, delivery and performance of the Loan Documents.
(c)Secretary’s Certificate. An incumbency certificate, executed by the
Secretary, Assistant Secretary or director of each Borrower, which shall
identify by name and title and bear the signature of the officers or directors
of such Borrower authorized to sign the Loan Documents and to make borrowings
hereunder, upon which certificate the Administrative Agent and the Lenders shall
be entitled to rely until informed of any change in writing by such Borrower.
(d)Officer’s Certificate. A certificate, dated the date of this Agreement,
signed by an Authorized Officer of the Parent, in form and substance
satisfactory to the Administrative Agent, to the effect that: (i) on such date
(both before and after giving effect to the making of any Credit Extension
hereunder on such date) no Default or Unmatured Default has occurred and is
continuing; (ii) each of the representations and warranties set forth in Article
V of this Agreement is true and correct on and as of such date; and (iii) since
December 31, 2016, excluding the effect of any Disclosed Claims, no event or
change has occurred that has caused or evidences a Material Adverse Effect.
(e)Legal Opinions of Counsel to Borrowers. Written opinions of Latham & Watkins
LLP, special counsel to the Borrowers, addressed to the Administrative Agent and
the Lenders in form and substance reasonably acceptable to the Administrative
Agent and its counsel.
(f)Notes. Any Notes requested by a Lender pursuant to Section 2.13, requested at
least two Business Days prior to the date of this Agreement, payable to each
such requesting Lender.
(g)Loan Documents. Executed counterparts of this Agreement and each of the other
Loan Documents, which shall be in full force and effect, together with all
schedules, exhibits, certificates, instruments, opinions, documents and
financial statements required to be delivered pursuant hereto and thereto.
(h)Payment of Fees. The Parent shall have paid all fees due to each of the
Arrangers under the respective fee letters dated September 26, 2017.
4.2.    Initial Advance to Each Designated Subsidiary. The obligation of each
Lender to make an initial Advance to each Designated Subsidiary is subject to
the receipt by (x) the Administrative Agent on or before the date of such
initial Advance of each of the following, dated such date:
(a)Designation Agreement. A Designation Agreement duly executed by such
Designated Subsidiary and the Parent.
(b)Charter Documents; Good Standing Certificates. Copies of the certificate of
incorporation (or equivalent or comparable constitutive document with regard to
any non-U.S. jurisdiction) of such Designated Subsidiary, together with all
amendments thereto, certified by the appropriate governmental officer in its
jurisdiction of incorporation, together with a good standing certificate (if
applicable) issued by the Secretary of State or comparable official of the
jurisdiction of its organization and such other jurisdictions as shall be
requested by the Administrative Agent as well as any other information required
by Section 326 of the USA PATRIOT ACT or necessary for the Administrative Agent
or any Lender to verify the identity of such Designated Subsidiary as required
by Section 326 of the USA PATRIOT ACT.
(c)By-Laws and Resolutions. Copies, certified by the Secretary or Assistant
SecretaryAuthorized Officer of such Designated Subsidiary, of its by‑laws (or
equivalent or comparable governing document with regard to any non-U.S.
jurisdiction) and of its Bboard of Ddirectors’’ (or equivalent or comparable
governing body with regard to any non-U.S. jurisdiction) resolutions (with a
certified English translation if the original thereof is not in English)
authorizing the execution, delivery and performance of the Loan Documents.
(d)Secretary’s Certificate. An incumbency certificate, executed by the Secretary
or Assistant SecretaryAuthorized Officer of such Designated Subsidiary, which
shall identify by name and title and bear the signature of the officers of such
Designated Subsidiary authorized to sign the Loan Documents and to make
borrowings hereunder, upon which certificate the Administrative Agent and the
Lenders shall be entitled to rely until informed of any change in writing by
such Designated Subsidiary.
(e)Legal Opinions of Counsel to Borrowers. Written opinions of counsel to such
Designated Subsidiary, addressed to the Administrative Agent and the Lenders in
form and substance reasonably acceptable to the Administrative Agent and its
counsel.
(f)Notes. Any Notes requested by a Lender pursuant to Section 2.13, requested at
least two Business Days prior to the date of such initial Advance, payable to
each such requesting Lender.
(g)Such other approvals, opinions or documents as any Lender, through the
Administrative Agent may reasonably request.
and (y) in the case of a Designated Subsidiary that qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, to each Lender that so
requests, a duly executed and completed Beneficial Ownership Certification.
4.3.    Each Credit Extension. The Lenders shall not be required to make any
Credit Extension unless on the applicable Credit Extension Date:
(a)There exists no Default or Unmatured Default and none would result from such
Credit Extension.
(b)The representations and warranties contained in Article V (other than Section
5.6 and, 5.8(a) and 5.16) are true and correct (in all respects to the extent
qualified by “material” or “material adverse effect” and in all material
respects to the extent not so qualified) as of such Credit Extension Date, both
immediately before and immediately after giving effect to such Credit Extension
(or, to the extent that any such representation and warranty specifically refers
to an earlier date, as of such earlier date) and additionally, if such Borrowing
shall have been requested by a Designated Subsidiary, the representations and
warranties of such Designated Subsidiary contained in its Designation Agreement
are true and correct (in all respects to the extent qualified by “material” or
“material adverse effect” and in all material respects to the extent not so
qualified) as of such Credit Extension Date, both immediately before and
immediately after giving effect to such Credit Extension (or, to the extent that
any such representation and warranty specifically refers to an earlier date, as
of such earlier date).
(c)A Borrowing Notice shall have been properly submitted.
Each Borrowing Notice with respect to each such Credit Extension shall
constitute a representation and warranty by the applicable Borrower that the
applicable conditions contained in Section 4.3 shall be satisfied (or waived).
4.4.    Each Commitment Increase. The Commitments shall not be increased in
accordance with Section 2.19 unless on the applicable Increase Date:
(a)There exists no Default or Unmatured Default and none would result from such
Commitment Increase.
(b)The representations and warranties contained in Article V are true and
correct (in all respects to the extent qualified by “material” or “material
adverse effect” and in all material respects to the extent not so qualified) as
of such Increase Date immediately after giving effect to such Commitment
Increase (or, to the extent that any such representation and warranty
specifically refers to an earlier date, as of such earlier date).
Each notice of Commitment Increase with respect to each such Commitment Increase
shall constitute a representation and warranty by the ParentBorrower
Representative that the applicable conditions contained in Section 4.4 shall be
satisfied (or waived).
4.5.    Each Commitment Extension. The Commitments shall not be extended in
accordance with Section 2.22 unless on the applicable Anniversary Date:
(a)There exists no Default or Unmatured Default and none would result from such
Commitments.
(b)The representations and warranties contained in Article V are true and
correct (in all respects to the extent qualified by “material” or “material
adverse effect” and in all material respects to the extent not so qualified) as
of such Anniversary Date, both immediately before and immediately after giving
effect to such extension of the Facility Termination Date (or, to the extent
that any such representation and warranty specifically refers to an earlier
date, as of such earlier date).
Each request for an extension of the Facility Termination Date shall constitute
a representation and warranty by the ParentBorrower Representative that the
applicable conditions contained in Section 4.5 shall be satisfied (or waived).
4.6.    Initial Advance to Aon Ireland. The obligation of each Lender to make an
initial Advance to Aon Ireland is subject to the occurrence of the Aon Ireland
Joinder Effective Date.
ARTICLE V    
REPRESENTATIONS AND WARRANTIES
The Parent represents and warrants to the Lenders that:
5.1.    Corporate Existence and Standing. Each Loan Party and each of its
Significant Subsidiaries is duly organized, validly existing and in good
standing (or its equivalent, if any) under the laws of its jurisdiction of
organization and is duly qualified and in good standing (or its equivalent, if
any) and is duly authorized to conduct its business in each jurisdiction in
which its business is conducted or proposed to be conducted that requires such
authorization or qualification, except where failure to be in such good standing
(or its equivalent, if any) or so qualified or authorized would not reasonably
be expected to have a Material Adverse Effect.
5.2.    Authorization and Validity. Each Loan Party has all requisite corporate
or limited liability company power (or equivalent power with regard to any
non-U.S. jurisdiction) and authority and legal right to execute and deliver each
of the Loan Documents to which it is a party and to perform its obligations
thereunder. The execution and delivery by each Loan Party of the Loan Documents
to which it is a party and the performance of its obligations thereunder have
been duly authorized by proper corporate proceedings or other organizational
action and such Loan Documents constitute legal, valid and binding obligations
of such Loan Party enforceable against such Loan Party in accordance with their
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally.
5.3.    Compliance with Laws. Each Loan Party and its Subsidiaries have complied
in all material respects with all the requirements of applicable statutes,
rules, regulations, orders and restrictions of any domestic or foreign
government, or any instrumentality or agency thereof having jurisdiction over
the conduct of their respective businesses or the ownership of their respective
properties except (i) if such requirement of statute, rule, regulation, order or
restriction is being contested in good faith by appropriate proceedings or (ii)
where the failure to so comply would not reasonably be expected to have a
Material Adverse Effect. None of the execution, delivery and performance by any
Loan Party of the Loan Documents to which it is a party, the application of the
proceeds of the Loans, or compliance with the provisions of the Loan Documents
will, or at the relevant time did, (a) violate any law, rule, regulation
(including Regulation U), order, writ, judgment, injunction, decree or award
binding on such Loan Party or such Loan Party’s Organization Documents, (b)
violate the provisions of or require the approval or consent of any party to any
indenture, instrument or agreement to which such Loan Party is a party or is
subject, or by which it, or its Property, is bound, or conflict with or
constitute a default thereunder, or result in the creation or imposition of any
Lien (other than Liens permitted by the Loan Documents) in, of or on the
Property of such Loan Party pursuant to the terms of any such indenture,
instrument or agreement, or (c) require any consent of the stockholders of any
Person (other than to the extent obtained and in full force and effect), in the
case of each of clauses (a), (b) and (c), except those which are being contested
in good faith by appropriate proceedings or for any violation of, or failure to
obtain an approval or consent required under, any such indenture, instrument or
agreement that would not reasonably be expected to have a Material Adverse
Effect.
5.4.    Governmental Consents. No order, consent, approval, qualification,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, or other action in respect of, any court, governmental or
public body or authority, or any subdivision thereof, any securities exchange or
other Person is required to authorize in connection with the execution,
delivery, consummation or performance of any of the Loan Documents or the
application of the proceeds of the Loans, except for such orders, consents,
approvals, qualifications, licenses, authorizations, or validations of, or
filings, recordings or registrations, exemptions, or other actions that have
already been taken, given or received or the failure of which to take, give or
receive could not reasonably be expected to have a Material Adverse Effect. No
Loan Party or any Subsidiary is in default under or in violation of any foreign,
federal, state or local law, rule, regulation, order, writ, judgment,
injunction, decree or award binding upon or applicable to such Loan Party or
such Subsidiary, in each case the consequence of which default or violation
would reasonably be expected to have a Material Adverse Effect.
5.5.    Financial Statements. The ParentAon UK has heretofore made available to
each of the Lenders (a) the December 31, 2016 audited consolidated financial
statements of the ParentAon UK and its Subsidiaries, and (b) the unaudited
quarterly consolidated financial statements of the ParentAon UK and its
Subsidiaries through June 30, 2017 (collectively, the “Financial Statements”).
Each of the Financial Statements was prepared in accordance with generally
accepted accounting principles and fairly presents, in all material respects,
the consolidated financial condition and operations of the Parent and its
Subsidiaries at such dates and the consolidated results of their operations for
the respective periods then ended (except, in the case of such unaudited
statements, for normal year-end audit adjustments and the absence of footnotes).
5.6.    Material Adverse Change. Since December 31, 2016, as of the date hereof,
excluding the effect of any Disclosed Claims, there has not occurred any event,
change, effect, development, state of facts, condition, circumstance or
occurrence that has had or would reasonably be expected to have a Material
Adverse Effect.
5.7.    Taxes. Each Loan Party and its Subsidiaries have filed or caused to be
filed all United States federal, United Kingdom, Irish and other material Tax
returns which are required to be filed by them and have paid all Taxes due
pursuant to said returns or pursuant to any assessment received by such Loan
Party or Subsidiary, except such Taxes, if any, as are being contested in good
faith and as to which adequate reserves have been provided in accordance with
generally accepted accounting principles or which would not reasonably be
expected to have a Material Adverse Effect.
5.8.    Litigation and Contingent Obligations. There is no litigation,
arbitration, proceeding, inquiry or governmental investigation (including,
without limitation, by the Federal Trade Commission) pending or, to the
knowledge of any of their officers, threatened against any Loan Party that would
reasonably be expected (a) to have a Material Adverse Effect as of the date
hereof, except for Disclosed Claims or (b) to prevent or enjoin the making of
any Credit Extensions under this Agreement.
5.9.    ERISA. (a) Neither any Loan Party nor any member of the Controlled Group
maintains, or is obligated to contribute to, any Multiemployer Plan or has
incurred, or is reasonably expected to incur, any withdrawal liability to any
Multiemployer Plan. Each Plan complies in all material respects with its terms
and with all applicable requirements of law and regulations, except if failure
to comply would not reasonably be expected to have a Material Adverse Effect.
Neither any Loan Party nor any member of the Controlled Group has, with respect
to any Plan, failed to make any contribution or pay any amount required under
Section 412 of the Code or Section 302 of ERISA or the terms of such Plan which
would reasonably be expected to have a Material Adverse Effect. There are no
pending or, to the knowledge of any officer of a Loan Party, threatened claims,
actions, investigations or lawsuits against any Plan, any fiduciary thereof, or
such Loan Party or any member of the Controlled Group with respect to a Plan
which would reasonably be expected to have a Material Adverse Effect. Neither
any Loan Party nor any member of the Controlled Group has engaged in any
prohibited transaction (as defined in Section 4975 of the Code or Section 406 of
ERISA) in connection with any Plan which would subject such Person to
anyreasonably be expected to have a mMaterial liability.Adverse Effect. No
Termination Event has occurred or is reasonably expected to occur with respect
to any Plan which would reasonably be expected to have a Material Adverse
Effect.
(b)    As of the date hereof, no Borrower is nor will be (1) an employee benefit
plan subject to Title I of ERISA, (2) a plan or account subject to Section 4975
of the Code; (3) an entity deemed to hold “plan assets” of any such plans or
accounts for purposes of ERISA or the Code; or (4) a “governmental plan” within
the meaning of ERISA.
(c)    Except as would not reasonably be expected to have a Material Adverse
Effect, neither the Parent nor any Subsidiary as of the date hereof is, or has
at any time in the six years prior to the date hereof been, (i) an employer (for
the purposes of Sections 38 to 51 of the Pensions Act 2004) of any occupational
pension scheme which is not a money purchase scheme (as both such terms are
defined in the Pension Schemes Act 1993), is not a Permitted UK Defined Benefit
Pension Plan and is not a scheme within Section 38(1)(b) of the Pensions Act
2004 or (ii) “connected” with or an “associate” (as those terms are used in
Sections 38 and 43 of the Pensions Act 2004) of such an employer. The present
value of all accumulated benefit obligations under each Permitted UK Defined
Benefit Pension Plan (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not exceed the fair market value of
the assets of such Permitted UK Defined Benefit Pension Plan, in each case as of
the date of the most recent financial statements prior to the date hereof
reflecting such amounts, except where any underfunding of the Permitted UK
Defined Benefit Pension Plans (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) as of such date would not
reasonably be expected to have a Material Adverse Effect. As of the date hereof,
neither the Parent nor any Subsidiary has been issued with a contribution notice
or financial support direction by the UK Pensions Regulator or received any
warning notice from the UK Pensions Regulator relating to the issue of a
contribution notice or financial support direction.
5.10.    Regulation U. Margin Stock constitutes less than 25% of those assets of
the Loan Parties and their Subsidiaries, which are subject to any limitation on
sale, pledge or other restriction hereunder. No Loan Party or any Subsidiary is
engaged, principally, or as one of its important activities, in the business of
extending, or arranging for the extension of, credit for the purpose of
purchasing or carrying Margin Stock. No part of the proceeds of any Loan will be
used in a manner which would violate, or result in a violation of, Regulation U
or for carrying any Margin Stock or any other purpose that might cause any
Advance to be considered a “purpose credit” within the meaning of Regulations T,
U or X. Neither the making of any Advance hereunder nor the use of the proceeds
thereof will violate or be inconsistent with the provisions of Regulation U.
5.11.    Investment Company. No Loan Party or any Subsidiary is, or after giving
effect to any Advance will be required to be registered as, an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.
5.12.    Ownership of Properties. As of the date of this Agreement, the Parent
and its Subsidiaries have fee simple title to all of the Properties reflected in
the Financial Statements as being owned by the Parent and its Subsidiaries,
except for Properties sold, transferred or otherwise disposed of in the ordinary
course of business or as disclosed in the Disclosed Claims, since the date
thereof. Each Loan Party and its Subsidiaries own or possess rights to use all
patents, patent applications, copyrights, service marks, trademarks and trade
names necessary to continue to conduct their business as currently conducted,
except where the failure to have any such rights would not reasonably be
expected to have a Material Adverse Effect, and no such patent or trademark has
been declared invalid, been limited by order of any court or by agreement or is
the subject of any infringement, interference or similar proceeding or
challenge, except for invalidities, limitations, proceedings and challenges
which would not reasonably be expected to have a Material Adverse Effect.
5.13.    Environmental Laws. There are no claims, investigations, litigation,
administrative proceedings, notices, requests for information, whether pending
or, to the knowledge of any officer of a Loan Party, threatened, or judgments or
orders asserting violations of applicable federal, state and local
environmental, health and safety statutes, regulations, ordinances, codes,
rules, orders, decrees, directives and standards (“Environmental Laws”) or
alleging potential liability or responsibility under Environmental Laws relating
to any toxic or hazardous waste, substance or chemical or any pollutant,
contaminant, chemical or other substance defined or regulated pursuant to any
Environmental Law, including, without limitation, asbestos, petroleum, crude oil
or any fraction thereof (“Hazardous Materials”) asserted against any Loan Party
or any of its Subsidiaries which, in any case, would reasonably be expected to
have a Material Adverse Effect. Neither any Loan Party nor any Subsidiary has
caused or permitted any Hazardous Materials to be Released, either on or under
real property, currently or formerly, legally or beneficially owned or operated
by such Loan Party or any Subsidiary or on or under real property to which such
Loan Party or any of its Subsidiaries transported, arranged for the transport or
disposal of, or disposed of Hazardous Materials, which Release would reasonably
be expected to have a Material Adverse Effect.
5.14.    Insurance. Each Loan Party and its Subsidiaries maintain, with
insurance companies believed to be financially sound and reputable, insurance on
their tangible Property in such amounts and covering such risks as is consistent
with sound business practice.
5.15.    Insurance Licenses. No material license, permit or authorization of any
Loan Party or any Subsidiary to engage in the business of insurance or
insurance-related activities is the subject of a proceeding for suspension or
revocation, except where such suspension or revocation would not reasonably be
expected to have a Material Adverse Effect.
5.16.    Disclosure. None of the (a) written information, exhibits or reports
furnished by the Parent or any Subsidiary to the Administrative Agent or to any
Lender in connection with the negotiation of the Loan Documents, or (b)
representations or warranties of any Loan Party or any Subsidiary contained in
this Agreement, the other Loan Documents, or any other document, certificate or
written statement furnished to the Administrative Agent or the Lenders by or on
behalf of any Loan Party or any Subsidiary for use in connection with the
transactions contemplated by this Agreement (in the case of each of clause (a)
and (b), other than (i) projections, financial estimates, forecasts and other
forward-looking information and (ii) information of a general economic or
industry nature), as the case may be, when taken together, as of the date of its
delivery, contains any untrue statement of a material fact or omitted, omits or
will omit to state a material fact necessary in order to make the statements
contained herein or therein not misleading in light of the circumstances in
which the same were made. As of the date hereof, there is no fact known to any
officer of a Loan Party (other than matters of a general economic or industry
nature) that has had or would reasonably be expected to have a Material Adverse
Effect and that has not been disclosed herein or in such other documents,
certificates and statements made available to the Lenders for use in connection
with the transactions contemplated by this Agreement.
5.17.    Anti-Corruption Laws and Sanctions. The Parent has implemented and
maintains in effect policies and procedures reasonably designed to promote
compliance by the Parent, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions. The Parent, its Subsidiaries and their respective directors, officers
and employees and, to the knowledge of any officer of the Parent, the agents of
the Parent and its Subsidiaries, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects. None of the Parent, any
Subsidiary or, to the knowledge of any officer of the Parent, any of their
respective directors, officers, or employees is a Sanctioned Person; other than
to the extent this representation would result in a violation of Council
Regulation (EC) No 2271/96, as amended (or any implementing law or regulation in
any member state of the European Union or the United Kingdom).
ARTICLE VI    
COVENANTS
So long as any Loan shall remain unpaid or any Lender shall have any Commitment
hereunder, unless the Required Lenders shall otherwise consent in writing:
6.1.    Financial Reporting. Each Loan Party will maintain, for itself and its
Subsidiaries, a system of accounting designed to produce the financial
statements required pursuant to this Section 6.1 in accordance with the
Agreement Accounting Principles, and the Parent will furnish to the Lenders:
(a)    As soon as practicable and in any event within ninety (90) days after the
close of its Fiscal Year, an audit report of the Parent and its Subsidiaries on
a Consolidated basis, certified by independent certified public accountants of
nationally recognized standing, or as reasonably acceptable to the Required
Lenders, which report shall not be subject to any “going concern” or like
qualification or qualified as to the scope of such audit, prepared in accordance
with generally accepted accounting principles on a consolidated basis for itself
and its Subsidiaries, including balance sheets as of the end of such period and
related statements of income, retained earnings and cash flows.
(b)    As soon as practicable and in any event within 45 days after the close of
the first three Fiscal Quarters of each of its Fiscal Years, for itself and its
Subsidiaries, consolidated unaudited balance sheets as at the close of each such
period and consolidated statements of income, retained earnings and cash flows
for the period from the beginning of such Fiscal Year to the end of such
quarter, all certified by its president, chief financial officer or treasurer as
fairly presenting in all material respects the financial condition, results of
operations and cash flows of the Parent and its Subsidiaries, subject to normal
year-end adjustments and the absence of footnotes.
(c)    Together with the financial statements required by clauses (a) and (b)
above, a Compliance Certificate signed by its president, chief financial officer
or treasurer (i) showing the calculations necessary to determine compliance with
Section 6.14, provided that in the event of any change in generally accepted
accounting principles used in the preparation of such financial statements, it
shall also provide, if necessary for the determination of compliance with
Section 6.14, a statement of reconciliation conforming such financial statements
to Agreement Accounting Principles, and (ii) stating that no Default or
Unmatured Default exists, or if any Default or Unmatured Default exists, stating
the nature and status thereof.
(d)    Promptly upon an officer of the Parent acquiring knowledge thereof,
notice that a Single Employer Plan of any Loan Party or any member of the
Controlled Group is in “at risk” status within the meaning of Section 303 of
ERISA or Section 430(i)(4) of the Code.[Reserved].
(e)    As soon as possible and in any event within thirty (30) days after an
officer of the Parent acquiring knowledge that any Termination Event has
occurred with respect to any Plan, a statement, signed by its chief financial
officer or treasurer, describing said Termination Event and the action which it
proposes to take with respect thereto; provided that no such notice shall be
required to be given unless such Termination Event could reasonably be expected
to result in liabilities of the Parent or any of its Subsidiaries in excess of
$100,000,000.
(f)    As soon as possible and in any event within thirty (30) days after an
officer of the Parent acquiring knowledge thereof, notice of the assertion or
commencement of any claims, action, suit or proceeding against or affecting any
Loan Party or any Subsidiary which would reasonably be expected to have a
Material Adverse Effect.
(g)    Promptly upon an officer of the Parent acquiring knowledge thereof,
notice of any change in the credit rating of the senior unsecured long term debt
of the Parent by S&P or Moody’s or any notice of an intent to make such change
or cease to provide a credit rating for such debt by either such ratings agency.
(h)    Promptly upon the furnishing thereof to its shareholders, copies of all
financial statements, reports and proxy statements so furnished (or links to
pages on its website where such information may be accessed by each Lender).
(i)    Promptly upon the filing thereof, copies of all registration statements
and annual, quarterly, monthly or other regular reports which its or any of its
Subsidiaries files with the SEC (or links to pages on its website where such
information may be accessed).
(j)    Such other information (including, without limitation, non‑financial
information) as the Administrative Agent or any Lender may from time to time
reasonably request; provided that neither the Parent nor any of its Subsidiaries
will be required to disclose any document, information or other matter in
respect of which disclosure to the Administrative Agent or any Lender (or its
respective designated representative) is as reasonably determined by an officer
of the Parent then prohibited by applicable law or any agreement binding on the
Parent or any of its Subsidiaries or is subject to attorney-client or similar
privilege or constitutes attorney work product.
Notwithstanding the foregoing, the obligations in paragraphs (a), (b), (h) and
(i) of this Section 6.1 may be satisfied with respect to the Parent and its
Subsidiaries by the filing with the SEC of (A) the Parent’s form 10-K or 10-Q,
as applicable, and (B) such other financial statements, reports, proxy
statements, registration statements and other reports.
6.2.    Use of Proceeds. The Parent will, and will cause each Subsidiary of the
Parent to, use the proceeds of the Credit Extensions for general corporate
purposes and the financing of transactions permitted hereunder. The Parent will
not, nor will it permit any Subsidiary to, use any of the proceeds of the
Advances to purchase or carry any “margin stock” (as defined in Regulation U).
No Borrower or any of its Subsidiaries shall directly, or to the knowledge of an
officer of the Parent, indirectly use the proceeds of any Borrowing in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws. No Borrower, any of its Subsidiaries or
their respective directors, officers, employees or agents shall directly, or to
the knowledge of an officer of the Parent, indirectly use the proceeds of any
Borrowing for the purpose of financing any activities, business or transaction
of or with any Sanctioned Person or a Person known by the Parent to be 50% or
more owned by a Sanctioned Person, or in any Sanctioned Country, except where
such activities, business or transaction could be conducted legally by U.S.
Persons generally.
6.3.    Notice of Default. The Parent will give prompt (but in any case within
ten (10) days) notice in writing to the Lenders of the occurrence of (a) any
Default or Unmatured Default and (b) subject to Section 6.1(f), any other event
or development, financial or other, relating specifically to any Loan Party or
any of its Subsidiaries (and not of a general economic or political nature)
which would reasonably be expected to have a Material Adverse Effect.
6.4.    Conduct of Business. The Parent will, and will cause each Subsidiary to,
(a) carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as it is presently conducted, and
will not, and will not permit any of its Subsidiaries to, engage in any business
other than (i) businesses in the same fields of enterprise as now conducted by
it and its Subsidiaries or (ii) businesses that are reasonably related or
incidental thereto or that, in the judgment of its board of directors, are
reasonably expected to materially enhance the other businesses in which it and
its Subsidiaries are engaged, and (b) do all things necessary to remain duly
organized, validly existing and in good standing (or the equivalent, if any) in
its jurisdiction of organization and maintain all requisite authority to conduct
its business in each jurisdiction in which its business is conducted, except
where failure to be in such good standing (or the equivalent, if any) or so
qualified or authorized would not reasonably be expected to have a Material
Adverse Effect; provided, however, that nothing in this Section 6.4 shall
prohibit the dissolution or sale, transfer or other disposition of any
Subsidiary that is not otherwise prohibited by this Agreement.
6.5.    Taxes. The Parent will, and will cause each Subsidiary to, pay when due
all material Taxes required to be paid by it, except those which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves have been set aside or nonpayment of which would not
reasonably be expected to have a Material Adverse Effect.
6.6.    Insurance. The Parent will, and will cause each Subsidiary to, maintain
with insurance companies believed to be financially sound and reputable
insurance on all their tangible Property in such amounts and covering such risks
as is consistent with sound business practice, and it will furnish to the
Administrative Agent and any Lender upon reasonable written request, reasonably
detailed information as to the insurance carried.
6.7.    Compliance with Laws. The Parent will, and will cause each Subsidiary
to, comply with all laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject, the failure to comply
with which would reasonably be expected to have a Material Adverse Effect. The
Parent will maintain in effect policies and procedures reasonably designed to
promote compliance by the Parent, its Subsidiaries and their respective
directors, officers and employees with Anti-Corruption Laws and applicable
Sanctions; other than to the extent this covenant would result in a violation of
Council Regulation (EC) No 2271/96, as amended (or any implementing law or
regulation in any member state of the European Union or the United Kingdom).
6.8.    Maintenance of Properties. The Parent will, and will cause each
Subsidiary to, do all things necessary to maintain, preserve, protect and keep
its tangible Property in good repair, working order and condition, and make all
necessary and proper repairs, renewals and replacements except to the extent
that failure to do so would not reasonably be expected to have a Material
Adverse Effect.
6.9.    Inspection. The Parent will, and will cause each Subsidiary to, permit
the Administrative Agent and the Lenders, by their respective representatives
and agents, during normal business hours, to inspect any of the Property,
corporate books and financial records of such Loan Party and each Subsidiary, to
examine and make copies of the books of accounts and other financial records of
such Loan Party and each Subsidiary, and to discuss the affairs, finances and
accounts of such Loan Party and each Subsidiary with, and to be advised as to
the same by, their respective officers at such reasonable times and intervals as
the Lenders may designate; provided that neither the Parent nor any of its
Subsidiaries will be required to disclose, permit the inspection, examination or
making of extracts, or discussion of, any document, information or other matter
in respect of which disclosure to the Administrative Agent or any Lender (or its
respective designated representative) is as reasonably determined by an officer
of the Parent then prohibited by applicable law or any agreement binding on the
Parent or any of its Subsidiaries or is subject to attorney-client or similar
privilege or constitutes attorney work product; provided, further, excluding any
such visits and inspections during the continuation of a Default, no Lender
shall exercise such rights more often than one (1) time during any calendar year
at the expense of the Parent; provided, further, when a Default is continuing,
the Administrative Agent, and each Lender may do any of the foregoing at the
expense of the Parent at any time during normal business hours and upon
reasonable advance notice. The Parent will keep or cause to be kept, and cause
each Subsidiary to keep or cause to be kept, appropriate records and books of
account in which complete entries are to be made reflecting its and their
business and financial transactions, sufficient to permit the preparation of
financial statements in accordance with Section 6.1.
6.10.    Merger. The Parent will not, nor will it permit any Subsidiary to,
merge or consolidate with or into any other Person or convey, transfer, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of the assets of the Parent, except that:
(a) a Wholly-Owned Subsidiary (other than a Borrower) may merge into,
consolidate with or dispose of assets to any Loan Party or any Wholly-Owned
Subsidiary of a Loan Party;
(b)    any Loan Party or any Subsidiary may merge or consolidate with or dispose
of assets to any other Person so long as
(i)    in the case of a merger or consolidation to which the Parent is a party,
(A) the Parent is the surviving corporation and (B) the Parent remains organized
under the laws of the United Kingdom (including its member countries), Ireland
or of the United States, any state thereof or the District of Columbia;
(ii)     in the case of a Borrower, (A) a Borrower is the surviving corporation
and (B) such Borrower remains organized under the laws of the United Kingdom
(including its member countries), Ireland or of the United States, any state
thereof or the District of Columbia;
(iii)     in the case of a merger or consolidation to which any Guarantor (other
than the Parent) is a party or a disposal of all or substantially all of the
assets of any Guarantor (other than the Parent), such Guarantor is the surviving
Person or the surviving Person shall expressly assume the obligations of such
Guarantor in a manner reasonably acceptable to the Administrative Agent; and
(iv)     in the case of a merger or consolidation to which a Subsidiary is a
party and to which a Loan Party is not a party or a disposal of all or
substantially all of the assets of any Subsidiary (other than to a Loan Party),
the surviving corporation is a Subsidiary, and in any such case, prior to and
after giving effect to such merger or consolidation, no Default or Unmatured
Default shall exist; and
(c) any Subsidiary may enter into a merger or consolidation as a means of
effecting a disposition or acquisition which would not result in the disposition
of all or substantially all of the assets of the Parent.
6.11.    Liens. The Parent will not, nor will it permit any Subsidiary to,
create, incur, or suffer to exist any Lien in, of or on the Property of the
Parent or any of its Subsidiaries, except:
(a)    Liens for taxes, assessments or governmental charges or levies that are
not delinquent, can be paid without penalty or are being contested in good faith
by appropriate proceedings and with respect to which adequate reserves in
accordance with generally accepted principles of accounting shall have been set
aside;
(b)    Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
liens and other similar liens arising in the ordinary course of business which
secure the payment of obligations not more than ninety (90) days past due or
which are being contested in good faith by appropriate proceedings and for which
adequate reserves shall have been set aside on its books;
(c)    Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation;
(d)    Liens arising out of deposits to secure the performance of bids, trade
contracts, leases, subleases, statutory obligations, surety, stay, customs and
appeal bonds, performance bonds and other obligations of like nature (including
those to secure health, safety and environmental obligations);
(e)    Utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character;
(f)    Banker’s liens, rights of set-off or similar rights with respect to (i)
deposit accounts maintained with a depository institution in the ordinary course
of business, (ii) securing obligations with respect to the maintenance of such
accounts (and in no event securing any Indebtedness or other obligations) and
(iii) pooled deposit or sweep accounts of the Parent or its Subsidiaries to
permit satisfaction of overdraft or similar obligations in the ordinary course
of business;
(g)    Any Lien arising by operation of law in the ordinary course of business
in respect of any obligation which is less than ninety (90) days overdue or
which is being contested in good faith and by appropriate means and for which
adequate reserves have been made;
(h)    Liens created by any Loan Party or its Subsidiaries over deposits and
investments in the ordinary course of such Person’s insurance and reinsurance
business to comply with the requirements of any regulatory body of insurance or
insurance brokerage business;
(i)    Any Liens arising for the benefit of a credit institution pursuant to
Clause 24 General Banking Conditions of the Netherlands Bankers Association
(Algemene Voorwaarden van de Nederlandse Vereniging van Banken) in respect of
any bank account held with a credit institution in the Netherlands;
(j)    Liens over and limited to the balance of credit balances on bank accounts
of any Loan Party and its Subsidiaries created in order to facilitate the
operation of such bank accounts and other bank accounts of such Loan Party and
its Subsidiaries on a net balance basis with credit balances and debit balances
on the various accounts being netted off for interest purposes;
(k)    Liens existing on the date hereof and set forth on Schedule 6.11;
(l)    leases, licenses, subleases or sublicenses granted to other Persons in
the ordinary course of business (or other agreement under which the Parent or a
Subsidiary has granted rights to end users to access and use the Parent or any
Subsidiary’s products, technologies, facilities or services);
(m)    ground leases in respect of real property on which facilities owned or
leased of the Parent or any of its Subsidiaries are located;
(n)    Liens on Property of the Parent or any of its Subsidiaries created solely
for the purpose of securing purchase money indebtedness or Capitalized Leases
and representing or incurred to finance, refinance or refund the purchase price
of Property; provided that no such Lien shall extend to or cover other Property
of the Parent or such Subsidiary other than the respective Property so acquired
or leased;
(o)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Parent or any of its
Subsidiaries in the ordinary course of business;
(p)    Liens existing on Property at the time of (and not in contemplation of)
its acquisition or existing on the Property of any Person at the time such
Person becomes (and not in contemplation of such Person becoming) a Subsidiary,
after the date of this Agreement; provided, such Lien does not extend to or
cover any other assets or Property (other than the proceeds or products thereof
and other than after-acquired Property of such acquired Subsidiary);
(q)    purported Liens evidenced by the filing of precautionary Uniform
Commercial Code financing statements or similar public filings; and
(r)    other Liens securing an aggregate principal amount of obligations at no
time exceeding an amount equal to the greater of $1,000,000,000 or ten percent
(10%) of Consolidated Net Worth at such time.
6.12.    Affiliates. The Parent will not, and will not permit any Subsidiary to,
enter into any transaction (including, without limitation, the purchase or sale
of any Property or service) with, or make any payment or transfer to, any
Affiliate except:
(a)    for transactions between such Person and any Wholly Owned Subsidiary or
between Wholly Owned Subsidiaries,
(b)     payment of employees, consultants, officers and directors and benefits
(including retirement, health, stock option and other benefit plans), severance
and indemnification arrangements in the ordinary course or as approved by the
board of directors or comparable governing body of the Parent or any Subsidiary,
(c)     provision of financial and other services and the sharing of know-how,
technology and office space in the ordinary course of business, and
(d)     upon terms no less favorable to such Person than such Person would
obtain in a comparable arm’s‑length transaction.
6.13.    Change in Fiscal Year. The Parent shall not change its Fiscal Year to
end on any date other than December 31 of each year.
Financial Covenants.
6.14.1. (a) Consolidated Adjusted EBITDA to Consolidated Interest Expense. The
Parent will maintain as of the last day of each Measurement Period a ratio of
Consolidated Adjusted EBITDA to Consolidated Interest Expense of not less than
4.0 to 1.0.
(f)    6.14.2. Consolidated Leverage Ratio. The Parent will maintain as of the
last day of each Measurement Period a Consolidated Leverage Ratio of not more
than 3.25:1.00; provided that, upon the written notice of the Parent (such
notice, which shall include a listing of the acquisitions so made, a “Covenant
Reset Notice”), but without any action on the part of the Administrative Agent
or any Lender, at any time where during the prior twelve month period the Parent
can demonstrate that it and/or any Subsidiaries of the Parent have made
acquisitions whose aggregate consideration equals or exceeds $500,000,000
(without duplication of any acquisition that was included in any previous
Covenant Reset Notice), the maximum Consolidated Leverage Ratio permitted under
this Section 6.14.2(b) shall be automatically increased from 3.25 to 1.00 to
3.50 to 1.00 for a period of four fiscal quarters (a “Covenant Reset Period”),
commencing with the fiscal quarter in which one of the subject acquisitions
included in the Covenant Reset Request is consummated; provided, further, that
the Parent shall provide to the Administrative Agent such details with respect
to such acquisitions as the Administrative Agent, in its reasonable discretion,
shall request; provided, further, that after the end of each Covenant Reset
Period, the Parent shall deliver to the Administrative Agent an executed
Compliance Certificate that shall evidence the Parent’s compliance with a
Consolidated Leverage Ratio of 3.25 to 1.00 for a full fiscal quarter following
the end of such Covenant Reset Period before becoming entitled to make an
additional Covenant Reset Request (which, for the avoidance of doubt, must
nonetheless comply with the other requirements of this Section 6.14.2(b)).
6.14.    ERISA. (a) The Parent will (i) fulfill and cause each member of the
Controlled Group to fulfill its obligations under the minimum funding standards
of Section 302 of ERISA and Section 412 of the Code with respect to each Single
Employer Plan, (ii) comply with all applicable provisions of ERISA and the Code
with respect to each Single Employer Plan, except where such failure or
noncompliance would not reasonably be expected to have a Material Adverse Effect
and (iii) not, and not permit any member of the Controlled Group, to (A) seek a
waiver of the minimum funding standards under ERISA, (B) terminate or withdraw
from any Plan or (C) take any other action with respect to any Plan which would
reasonably be expected to entitle the PBGC to terminate, impose liability in
respect of, or cause a trustee to be appointed to administer, any Plan, unless
the actions or events described in the foregoing clauses (A), (B) or (C) would
not reasonably be expected to have a Material Adverse Effect.
(b)    Except as would not reasonably be expected to have a Material Adverse
Effect, neither the Parent nor any Subsidiary will be (i) an employer (for the
purposes of Sections 38 to 51 of the Pensions Act 2004) of any occupational
pension scheme which is not a money purchase scheme (as both such terms are
defined in the Pension Schemes Act 1993), is not a Permitted UK Defined Benefit
Pension Plan and is not a scheme within Section 38(1)(b) of the Pensions Act
2004 or (ii) “connected” with or an “associate” (as those terms are used in
Sections 38 and 43 of the Pensions Act 2004) of such an employer.
6.15.    Indebtedness. The Parent will not permit any Subsidiary (other than a
Guarantor) to create, incur, assume or suffer to exist any Indebtedness, except:
(a)    (a) Indebtedness under the Loan Documents;
(a)    (b) Indebtedness under the Five Year Credit Agreement dated as of
February 2, 2015 among the Parent, Aon Corporation, Aon UK Limited, the lenders
parties thereto and Citibank, as administrative agent, and any replacement,
renewal or refinancing thereof (the “2015 Credit Agreement”), provided (i) that
the committed amount thereof is not increased to an aggregate amount greater
than $1,500,000,000 and (ii) no other Subsidiary (other than a Subsidiary that
becomes a borrower thereunder) becomes obligated in respect thereof;
(b)    (c) Indebtedness owed to a Loan Party or a Subsidiary of a Loan Party;
(c)    (d) Indebtedness under performance bonds, surety bonds or letter of
credit obligations to provide security under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation, and bank overdrafts, in each case, incurred in
the ordinary course of business;
(d)    (e) Indebtedness of any Subsidiary existing as of the date hereof (other
than Indebtedness described in clause (a) or (b) above), and any replacement,
renewal or refinancing thereof (including any other Subsidiary becoming a
primary obligor in respect thereof); provided that the principal amount thereof
is not increased, other than by the amount of premiums paid thereon and the fees
and expenses incurred in connection therewith and by the amount of unfunded
commitments with respect thereto;
(e)    (f) Indebtedness under Hedging Agreements entered into in the ordinary
course of business and not for speculative purposes;
(f)    (g) Capitalized Lease Obligations and purchase money indebtedness;
(g)    (h) Contingent Obligations not reflected as debt on the Consolidated
balance sheet of the Parent and its Subsidiaries;
(h)    (i) Indebtedness in respect of netting services, overdraft protection,
pooling agreements and similar arrangements in the ordinary course of business;
(i)    (j) Indebtedness representing deferred compensation to employees of the
Parent or any Subsidiary incurred in the ordinary course of business; and
(j)    (k) other Indebtedness in an aggregate principal amount outstanding at no
time exceeding an amount equal to the greater of $1,000,000,000 or ten percent
(10%) of Consolidated Net Worth at such time.
6.16.    Additional Guarantors. If any Intermediate Holding Company provides a
guarantee of the obligations of Aon Corporation under the 2015 Credit Agreement,
the Parent shall cause such Intermediate Holding Company to promptly, and within
no later than 10 Business Days thereafter, execute and deliver a Guaranty
Supplement to the Administrative Agent.
ARTICLE VII    
DEFAULTS
The occurrence of any one or more of the following events shall constitute a
Default:
7.1.    Representations and Warranties. Any representation or warranty made or
deemed made by or on behalf of any Loan Party or any of its Subsidiaries to the
Lenders or the Administrative Agent under or in connection with this Agreement,
any other Loan Document, any Credit Extension, or any certificate or information
delivered in connection with this Agreement or any other Loan Document shall be
false in any material respect on the date as of which made or deemed made.
7.2.    Non-Payment. Nonpayment of any principal of any Loan when due or
nonpayment of any interest upon any Loan or of any facility fee or other fee or
obligation under any of the Loan Documents within five (5) Business Days after
the same becomes due.
7.3.    Specific Covenants. The breach by any Loan Party of any of the terms or
provisions of Section 6.2, Section 6.3(a) or Sections 6.10 through 6.17.
7.4.    Other Defaults. The breach by any Loan Party (other than a breach which
constitutes a Default under Section 7.1, 7.2 or 7.3) of any of the terms or
provisions of this Agreement which is not remedied within thirty (30) days after
receipt of written notice from the Administrative Agent or any Lender.
7.5.    Cross-Default. (i) Failure of any Loan Party or any of its Subsidiaries
to pay any Indebtedness aggregating in excess of $100,000,000 when due (after
giving effect to any applicable grace period); (ii) the default by any Loan
Party or any of its Subsidiaries in the performance of any term, provision or
condition contained in any agreement or agreements under which any such
Indebtedness was created or is governed, or the occurrence of any other event or
existence of any other condition, in each case, the effect of any of which is to
cause such Indebtedness to become due prior to its stated maturity; or (iii) any
such Indebtedness of any Loan Party or any of its Subsidiaries shall be required
to be prepaid (other than by a regularly scheduled payment) prior to the stated
maturity thereof; provided that this clause (iii) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the Property securing such Indebtedness.
7.6.    Insolvency. Any Loan Party or any of its Significant Subsidiaries shall
(a) have an order for relief entered with respect to it under any Debtor Relief
Laws as now or hereafter in effect, (b) make an assignment for the benefit of
creditors, (c) apply for, seek, consent to, or acquiesce in, the appointment of
a receiver, custodian, trustee, examiner, liquidator, administrator,
administrative receiver, compulsory manager or similar official for it or any
Substantial Portion of its Property, (d) institute any proceeding seeking an
order for relief under any Debtor Relief Laws as now or hereafter in effect or
seeking to adjudicate it a bankrupt or insolvent, or seeking suspension of
payments, a moratorium of any indebtedness, dissolution, winding-up,
liquidation, reorganization, arrangement, adjustment or composition of it or its
debts under any law relating to bankruptcy, insolvency, administration or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it, (e)
take any corporate action to authorize or effect any of the foregoing actions
set forth in this Section 7.6, (f) fail to contest in good faith any appointment
or proceeding described in Section 7.7 or (g) become unable to pay, not pay, or
admit in writing its inability to pay, its debts generally as they become due.
7.7.    Involuntary Insolvency. Without the application, approval or consent of
such Loan Party or any of its Significant Subsidiaries, a receiver, trustee,
examiner, liquidator, administrator, compulsory manager or similar official
shall be appointed for any Loan Party or any of its Significant Subsidiaries or
any Substantial Portion of its Property or a proceeding described in Section
7.6(d) shall be instituted against any Loan Party or any of its Significant
Subsidiaries and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of sixty (60) consecutive days.
7.8.    Condemnation. Any court, government or governmental agency shall
condemn, seize or otherwise appropriate, or take custody or control of (each, a
“Condemnation”), all or any portion of the Property of the Parent or any of its
Significant Subsidiaries which, when taken together with all other Property of
the Parent and its Significant Subsidiaries so condemned, seized, appropriated,
or taken custody or control of, during the twelve‑month period ending with the
month in which any such Condemnation occurs, constitutes a Substantial Portion
and would result in a Material Adverse Effect.
7.9.    Judgments. Any Loan Party or any of its Significant Subsidiaries shall
fail within thirty (30) days to pay, bond or otherwise discharge any one or more
final judgments or orders for the payment of money an aggregate amount in excess
of $100,000,000, which is not stayed on appeal or otherwise being appropriately
contested in good faith and as to which no enforcement actions have been
commenced; provided, however, that any such judgment or order shall not be a
Default under this Section 7.9 to the extent (i) such judgment or order is
covered by a valid and binding policy of insurance between the defendant and the
insurer covering payment thereof and (ii) if such insurer, which shall be rated
at least “A” by A.M. Best Company, has been notified of, and has not disputed
the claim made for payment of, the amount of such judgment or order.
7.10.    Change of Control. Any Change in Control shall occur.
7.11.    ERISA. Any Termination Event shall occur in connection with any Plan
which would reasonably be expected to have a Material Adverse Effect.
7.12.    Invalidity of Guaranty. Section 15.1 shall cease to be valid and
binding on or enforceable against any Guarantor, or any Guarantor shall so state
in writing.
ARTICLE VIII    
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
8.1.    Acceleration. (a)  If any Default described in Section 7.6 or 7.7 occurs
with respect to any Borrower organized under the laws of the United States, the
obligations of the Lenders to make Loans hereunder shall automatically terminate
and the Obligations shall immediately become due and payable without any
election or action on the part of the Administrative Agent or any Lender. If any
other Default occurs, the Required Lenders (or the Administrative Agent with the
consent or upon the instruction of the Required Lenders) may terminate or
suspend the obligations of the Lenders to make Loans hereunder, or declare the
Obligations to be due and payable, or both, whereupon the Obligations shall
become immediately due and payable, without presentment, demand, protest or
notice of any kind, all of which each Borrower hereby expressly waives.
(b)    If, within ten (10) Business Days after (i) acceleration of the maturity
of the Obligations or (ii) termination of the obligations of the Lenders to make
Loans hereunder as a result of any Default (other than any Default as described
in Section 7.6 or 7.7 with respect to any Borrower) and before any judgment or
decree for the payment of the Obligations due shall have been obtained or
entered, the Required Lenders, in their sole discretion, shall so direct the
Administrative Agent, then the Administrative Agent shall, by notice to the
Borrowers, rescind and annul such acceleration and/or termination.
8.2.    Amendments. No Loan Document, nor any provision thereof may be waived,
amended or modified except that, subject to the provisions of this Article VIII,
the Required Lenders (or the Administrative Agent with the consent in writing of
the Required Lenders) and the ParentBorrower Representative may enter into
agreements supplemental hereto for the purpose of adding or modifying any
provisions to the Loan Documents or changing in any manner the rights of the
Lenders or the Borrowers hereunder or thereunder or waiving any Default or
Unmatured Default hereunder or thereunder; provided, however, that no such
supplemental agreement shall, without the consent of each Lender directly
affected thereby:
(a)    Extend the Facility Termination Date with respect to such Lender,
compromise or forgive the principal amount of any Loan, or reduce the rate of
interest or compromise or forgive payment of interest on any Loan, or reduce the
amount of, or compromise or forgive payment of, any fee payable hereunder;
provided that a waiver of a Default or Unmatured Default shall not constitute a
waiver or amendment under this clause (a);
(b)    Reduce the percentage specified in the definition of Required Lenders or
any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder;
(c)    Increase the amount of the Commitment of any Lender hereunder;
(d)    Amend this Section 8.2;
(e)    Permit any assignment by any Borrower of its Obligations or its rights
hereunder;
(f)    Postpone the date fixed for any payment of principal of or interest on
any Loan or the date fixed for any payment of fees or other amounts due
hereunder; or
(g)    Release any Guarantor from its guaranty of the Borrowers’ obligations
hereunder.
No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent. The Administrative Agent may waive payment of the fee required under
Section 12.3.2 without obtaining the consent of any other party to this
Agreement.
In addition, notwithstanding anything to the contrary contained in this Section
8.2, this Agreement and the other Loan Documents may be amended and waived with
the consent of the Administrative Agent at the request of the ParentBorrower
Representative without the need to obtain the consent of any other Lender if
such amendment or waiver is delivered in order (i) to comply with local Law or
advice of local counsel, (ii) to cure ambiguities or defects or (iii) to cause
such other Loan Documents to be consistent with this Agreement and, in each
case, the impact of such amendment or waiver on the Lenders is de minimuis.
8.3.    Preservation of Rights. No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Credit Extension notwithstanding the existence of a
Default or the inability of any Borrower to satisfy the conditions precedent to
such Credit Extension shall not constitute any waiver or acquiescence. Any
single or partial exercise of any such right shall not preclude other or further
exercise thereof or the exercise of any other right, and no waiver, amendment or
other variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in writing signed by the Lenders required
pursuant to Section 8.2, and then only to the extent in such writing
specifically set forth. All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the Administrative
Agent and the Lenders until the Obligations have been paid in full.
ARTICLE IX    
GENERAL PROVISIONS
9.1.    Survival of Representations. All representations and warranties of the
Parent contained in this Agreement or of any Loan Party or any Subsidiary
contained in any Loan Document shall survive the making of the Credit Extensions
herein contemplated.
9.2.    Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to any
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.
9.3.    Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.
9.4.    Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Parent, the other Loan Parties, the Administrative Agent
and the Lenders and supersede all prior agreements and understandings among the
Parent, the other Loan Parties, the Administrative Agent and the Lenders
relating to the subject matter thereof other than the fee letter described in
Section 10.10.
9.5.    Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such). The failure of any Lender to
perform any of its obligations hereunder shall not relieve any other Lender from
any of its obligations hereunder. This Agreement shall not be construed so as to
confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns; provided, however, that
the parties hereto expressly agree that each of the Arrangers shall enjoy the
benefits of the provisions of Sections 9.6, 9.10 and 10.09 to the extent
specifically set forth therein and shall have the right to enforce such
provisions on its own behalf and in its own name to the same extent as if it
were a party to this Agreement.
9.6.    Expenses; Indemnification. (a)    The Parent shall reimburse the
Administrative Agent and the Arrangers for all reasonable out‑of‑pocket expenses
(including reasonable and reasonably documented attorneys’ fees and time charges
of one primary counsel and, if reasonably necessary, one local counsel in each
relevant jurisdiction material to the interests of the Lenders taken as a whole
(which may be a single counsel acting in multiple material jurisdictions) for
the Administrative Agent and the Arrangers) paid or incurred by the
Administrative Agent or the Arrangers in connection with the preparation,
negotiation, execution, delivery, syndication, distribution (including, without
limitation, via the internet), review, amendment, modification, and
administration of the Loan Documents. The Parent also agrees to reimburse the
Administrative Agent, the Arrangers and the Lenders for any costs, internal
charges and out‑of‑pocket expenses (including attorneys’ fees and time charges
of attorneys for the Administrative Agent, the Arrangers and the Lenders, which
attorneys may be employees of the Administrative Agent, the Arrangers or the
Lenders) paid or incurred by the Administrative Agent, the Arrangers or any
Lender in connection with the collection of the Obligations or the enforcement
of the Loan Documents.
(b)    The Parent further agrees to indemnify the Administrative Agent, the
Arrangers and each Lender, their respective affiliates, and each of their
partners, trustees, administrators, advisors, agents, directors, officers and
employees (each, an “Indemnified Party”) against all losses, claims, damages,
penalties, judgments, liabilities and expenses (including without limitation,
fees and disbursements of counsel), that may be incurred by or asserted or
awarded against any Indemnified Party (including, without limitation, in
connection with any investigation, litigation or proceeding or the preparation
of a defense in connection therewith) (each, a “Proceeding”)) in each case,
arising out of or in connection with or by reason of this Agreement or the Loan
Documents or the transactions contemplated hereby or thereby, or the direct or
indirect application or proposed application of the proceeds of any Credit
Extension hereunder, except to the extent that (i) they are determined in a
final non-appealable judgment by a court of competent jurisdiction (x) to have
resulted from the gross negligence, bad faith or willful misconduct of the party
seeking indemnification or (y) to arise from a material breach of the
obligations of an Indemnified Party under this Agreement or the other Loan
Documents or (ii) they arise from any Proceeding (other than a Proceeding
against an Administrative Agent or Arranger acting pursuant to any Loan Document
in its capacity as such or of any of its affiliates or its or their respective
officers, directors, employees, agents, advisors and other representatives and
the successors of each of the foregoing) solely between or among Indemnified
Parties not arising from any act or omission by the Parent or any of its
affiliates. It shall be a condition precedent to the foregoing indemnity
obligations that each Indemnified Party seeking indemnity hereunder agree to
return to the Parent amounts received when any of the foregoing clauses (i) or
(ii) of the immediately preceding sentence apply. In the case of an
investigation, litigation or other proceeding to which the indemnity in this
paragraph applies, such indemnity will be effective whether or not such
investigation, litigation or proceeding is brought by the Parent, any of its
directors, security holders or creditors, an Indemnified Party or any other
person or an Indemnified Party is otherwise a party thereto and whether or not
the transactions contemplated hereby are consummated; provided, however, that as
to any Indemnified Party, such indemnity shall not be effective with respect to
any litigation or proceeding brought by such Indemnified Party to the extent
such litigation or proceeding results in an final, non-appealable judgment by a
court of competent jurisdiction against such Indemnified Party. This Section 9.6
shall supersede any and all indemnification provisions entered into before the
date hereof among the Parent and the Administrative Agent, any Arrangers and any
Lenders. The obligations of the Parent under this Section 9.6 shall survive the
termination of this Agreement. This Section 9.6 shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.
9.7.    Judgments. If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder in Dollars or any other Committed
Currency (the “Judgment Currency”) into a different currency (the “Other
Currency”), the parties hereto agree, to the fullest extent they may effectively
do so, that the rate of exchange used shall be that at which in accordance with
normal banking procedures the Administrative Agent could purchase the Judgment
Currency with such Other Currency at the spot rate of exchange quoted by the
Administrative Agent at 11:00 a.m. (New York City time) on the Business Day
preceding that on which final judgment is given (or such other rate as may be
required by any applicable Law), for the purchase of the Judgment Currency, for
delivery two Business Days thereafter.
9.8.    Accounting. Except as provided to the contrary herein, all accounting
terms used herein shall be interpreted and all accounting determinations
hereunder shall be made in accordance with Agreement Accounting Principles.
9.9.    Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.
9.10.    Nonliability of Lenders. The relationship between the Borrowers on the
one hand and the Lenders and the Administrative Agent on the other hand shall be
solely that of borrower and lender. None of the Administrative Agent, the
Arrangers or any Lender shall have any fiduciary responsibilities to any Loan
Party. None of the Administrative Agent, the Arrangers or any Lender undertakes
any responsibility to any Loan Party to review or inform any Loan Party of any
matter in connection with any phase of any Loan Party’s business or operations.
None of the Administrative Agent, the Arrangers or any Lender shall have any
liability with respect to, and each Loan Party hereby waives, releases and
agrees not to sue for, any special, indirect, consequential or punitive damages
suffered by such Loan Party in connection with, arising out of, or in any way
related to the Loan Documents or the transactions contemplated thereby,
including use by unintended recipients of information distributed electronically
as provided herein.
9.11.    Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective managers, administrators, trustees, partners,
directors, officers, employees, agents, advisors and other representatives, and
third party settlement providers (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it or its Affiliates (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process (in
which case such Person shall, except with respect to any audit or examination
conducted by bank accountants or any Governmental Authority or regulatory or
self-regulatory authority exercising examination or regulatory authority, notify
the Parent as soon as practicable in the event of any such disclosure by such
Person unless such notification is prohibited by law, rule or regulation),
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any Note or any action or proceeding relating to
this Agreement or any Note or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions no less restrictive than those
of this Section, to (i) any assignee of or participant in, or any prospective
assignee of or participant in, any of its rights or obligations under this
Agreement, (ii) any actual or prospective party (or its managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives) to any swap, derivative or other transaction
under which payments are to be made by reference to any Loan Party and its
obligations, this Agreement or payments hereunder, (iii) any rating agency or
(iv) the CUSIP Service Bureau or any similar organization, (g) with the consent
of the Parent or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than any Loan Party;
provided that no disclosure shall be made to any Competitor. In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent or any of the Lenders in connection with the administration
or servicing of this Agreement, the other Loan Documents and the Commitments.
For purposes of this Section, “Information” means all information received from
any Loan Party or any of its Subsidiaries relating to any Loan Party or any of
its Subsidiaries or any of their respective businesses, including information
received prior to the date of this Agreement, other than any such information
that is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by any Loan Party or any of its Subsidiaries. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Without limiting Section 9.4, each Loan Party agrees that the terms of this
Section 9.11 shall set forth the entire agreement between the Loan Parties and
each Lender (including the Administrative Agent) with respect to any
confidential information previously or hereafter received by such Lender in
connection with this Agreement, and this Section 9.11 shall supersede any and
all prior confidentiality agreements entered into by such Lender with respect to
such confidential information.
9.12.    Disclosure. Each Loan Party and each Lender hereby acknowledge and
agree that Citibank and/or its Affiliates from time to time may hold investments
in, make other loans to or have other relationships with any Loan Party and its
Affiliates.
9.13.    USA PATRIOT ACT NOTIFICATION. Each Lender hereby notifies each Loan
Party that pursuant to the requirements of the USA Patriot Act (title III of
Pub.L.107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies such Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender to identify such Loan Party in
accordance with the Act. The ParentBorrower Representative shall provide such
information promptly upon the request of a Lender.
9.14.    Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions. Notwithstanding anything to the contrary in this Agreement, any
Loan Document or in any other agreement, arrangement or understanding among any
such parties, each party hereto acknowledges that any liability of any
EEAAffected Financial Institution arising under this Agreement or any other Loan
Document, to the extent such liability is unsecured, may be subject to the
Write-Down and Conversion Powers of an EEAthe applicable Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by anthe
applicable EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any party hereto that is an EEAAffected Financial
Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEAAffected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any Note; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEAthe applicable
Resolution Authority.


ARTICLE X    
THE ADMINISTRATIVE AGENT
10.1.    Appointment and Authority. Each Lender hereby irrevocably appoints
Citibank, N.A. to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. Other than Sections 10.6 and
10.10, the provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and the Loan Parties shall have no rights
as a third party beneficiary of any of such provisions. It is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.
10.2.    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, any Loan Party or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
10.3.    Exculpatory Provisions. (a) The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Unmatured Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.
(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.1 or 8.2), or (ii) in the absence of its
own gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Administrative Agent shall
be deemed not to have knowledge of any Default or Unmatured Default unless and
until notice describing such Default or Unmatured Default is given to the
Administrative Agent in writing by any Loan Party or any Lender.
(c)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Unmatured Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
10.4.    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Loan Parties), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.
10.5.    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the Commitments as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub‑agents.
10.6.    Resignation of Administrative Agent. (a) The Administrative Agent may
at any time give notice of its resignation to the Lenders and the ParentBorrower
Representative. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, with the consent of the ParentBorrower
Representative unless a Default has occurred and is continuing (and otherwise in
consultation with the ParentBorrower Representative), to appoint a successor,
which shall be a commercial bank having capital and retained earnings of at
least $100,000,000 with an office in the United States, or an Affiliate of any
such bank with an office in the United States. If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Administrative
Agent may (but shall not be obligated to), on behalf of the Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above.
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the
ParentBorrower Representative and such Person remove such Person as
Administrative Agent and, with the consent of the ParentBorrower Representative
unless a Default has occurred and is continuing (and otherwise in consultation
with the ParentBorrower Representative), appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent (other
than any rights to indemnity payments owed to the retiring or removed
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. The fees payable by the Parent to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Parent and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Sections 9.6 and 9.10 shall
continue in effect for the benefit of such retiring or removed Administrative
Agent, its sub‑agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring or
removed Administrative Agent was acting as Administrative Agent.
10.7.    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
10.8.    Administrative Agent’s Reimbursement and Indemnification. The Lenders
severally agree to reimburse and indemnify the Administrative Agent (to the
extent not promptly reimbursed by the Parent) ratably in proportion to their
respective Commitments (or, if the Commitments have been terminated, in
proportion to their Commitments immediately prior to such termination) (i) for
any expenses incurred by the Administrative Agent on behalf of the Lenders, in
connection with the preparation, execution, delivery, administration and
enforcement of the Loan Documents (including, without limitation, for any
expenses incurred by the Administrative Agent in connection with any dispute
between the Administrative Agent and any Lender or between two or more of the
Lenders) and (iii) for any liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of the Loan Documents
or any other document delivered in connection therewith or the transactions
contemplated thereby (including, without limitation, for any such amounts
incurred by or asserted against the Administrative Agent in connection with any
dispute between the Administrative Agent and any Lender or between two or more
of the Lenders), or the enforcement of any of the terms of the Loan Documents or
of any such other documents, provided that (A) no Lender shall be liable for any
of the foregoing to the extent any of the foregoing is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the Administrative Agent and
(B) any indemnification required pursuant to Section 3.5(f) shall,
notwithstanding the provisions of this Section 10.8, be paid by the relevant
Lender in accordance with the provisions thereof. The obligations of the Lenders
under this Section 10.8 shall survive payment of the Obligations and termination
of this Agreement.
10.9.    No Other Duties, etc. None of the Lenders (or affiliates of Lenders)
identified in this Agreement as the “Syndication Agent” or “Arrangers” or “Joint
Bookrunners” or “Documentation Agents” shall have any right, power, obligation,
liability, responsibility or duty under this Agreement in such identified
capacity other than those (in the case of those who are Lenders) applicable to
all Lenders as such. Without limiting the foregoing, none of such Lenders (or
affiliates of Lenders) shall have or be deemed to have a fiduciary relationship
with any Lender. Each Lender hereby makes the same acknowledgments with respect
to such Lenders (and such affiliates) as it makes with respect to the
Administrative Agent in Section 10.7.
10.10.    Fees. The Parent agrees to pay to the Administrative Agent and
Citigroup Global Markets Inc., for their respective accounts, the fees agreed to
by the Parent, the Administrative Agent and Citigroup Global Markets Inc.
pursuant to that certain letter agreement dated September 26, 2017, or as
otherwise agreed in writing from time to time.
10.11.    Lender ERISA Matters. (a) Each Lender (x) represents and warrants, as
of the date hereof to thesuch Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Parent or any other
Borrower, that such Lender is not and will not be (i) an employee benefit plan
subject to Title I of ERISA, (ii) a plan or account subject to Section 4975 of
the Code; (iii) an entity deemed to hold “plan assets” of any such plans or
accounts for purposes of ERISA or the Code that is using “plan assets” of any
such plans or accounts to fund or hold Loans or perform its obligations under
this Agreement; or (iv) a “governmental plan” within the meaning of ERISA.any
Loan Party, that at least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments or this Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the
Advances, the Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Advances, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of any Loan Party, that the Administrative Agent is not a fiduciary with respect
to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Advances, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement or any
documents related hereto).
As used in this Section:
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
ARTICLE XI    
SETOFF; RATABLE PAYMENTS
11.1.    Setoff. If a Default shall have occurred and be continuing, each Lender
and each its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by applicable law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held, and other obligations (in whatever
currency) at any time owing, by such Lender or any such Affiliate, to or for the
credit or the account of the Parent or any other Loan Party against any and all
of the obligations of the Parent or such Loan Party now or hereafter existing
under this Agreement or any other Loan Document to such Lender or its
Affiliates, irrespective of whether or not such Lender or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Parent or such Loan Party may be contingent or unmatured
or are owed to a branch, office or Affiliate of such Lender different from the
branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.21 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or its Affiliates may have.
Each Lender agrees to notify the ParentBorrower Representative and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
11.2.    Ratable Payments. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans or other obligations hereunder resulting in
such Lender receiving payment of a proportion of the aggregate amount of its
Loans and accrued interest thereon or other such obligations greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price promptly restored to the extent of such recovery, without
interest; and
(ii)    the provisions of this paragraph shall not be construed to apply to
(x) any payment made by the Borrowers pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Parent or any Subsidiary
thereof (as to which the provisions of this paragraph shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.
ARTICLE XII    
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
12.1.    Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Parent nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 12.2, (ii) by way of participation in
accordance with the provisions of Section 12.4, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of Section 12.5
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in Section 12.4 and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.
12.2.    Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided unless a Default has occurred and is continuing at
the time of such assignment, no Lender or other assignee shall acquire rights
under any such assignment that would cause the Commitment of such Lender or
assignee to be greater than 20% of the Aggregate Commitment; provided further
that any such assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
(B) in any case not described in paragraph (i)(A) of this Section, the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the applicable Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Default has occurred and is continuing, the ParentBorrower
Representative otherwise consents (each such consent not to be unreasonably
withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (i)(B) of this Section and, in
addition:
(A) the consent of the ParentBorrower Representative (such consent not to be
unreasonably withheld, conditioned or delayed) shall be required unless (x) a
Default has occurred and is continuing at the time of such assignment, or (y)
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund
with respect to such Lender; provided that the ParentBorrower Representative
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten Business Days
after having received notice thereof (including the Administrative Agent’s
confirmation by telephone that the ParentBorrower Representative has received
such notice); and
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld, conditioned or delayed) shall be required unless such assignment is to
a Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender;
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Parent or any of the Parent’s Affiliates or Subsidiaries, (B) to Competitors
or (C) to any Defaulting Lender or any of its Subsidiaries, or any Person who,
upon becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (C).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations, or other compensating actions, including
funding, with the consent of the ParentBorrower Representative and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans in accordance with its pro rata share. Notwithstanding the foregoing,
in the event that any assignment of rights and obligations of any Defaulting
Lender hereunder shall become effective under applicable law without compliance
with the provisions of this paragraph, then the assignee of such interest shall
be deemed to be a Defaulting Lender for all purposes of this Agreement until
such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 12.3, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party to this Agreement and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
3.1, 3.2 and 3.5 and Sections 9.6 and 9.10 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 12.4.
12.3.    Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrowers, shall maintain at one of its offices in the United
States a copy of each Assignment and Assumption and each Assumption Agreement
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and stated interest)
of the Loans owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
demonstrable error, and the Borrowers, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
12.4.    Participations. Any Lender may at any time, without the consent of, or
notice to, the ParentBorrower Representative or the Administrative Agent, sell
participations to any Person (other than a natural Person or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person or the Parent or any of the Parent’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrowers, the Administrative Agent and Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 10.8
with respect to any payments made by such Lender to its Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver which would require consent of all of
the affected Lenders pursuant to the terms of Section 8.2 or of any other Loan
Document that affects such Participant. The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 3.1, 3.2, 3.4 and 3.5
(subject to the requirements and limitations therein, including the requirements
under Section 3.5(d) (it being understood that the documentation required under
Section 3.5(d) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 12.2; provided that such Participant (A) agrees to be
subject to the provisions of Sections 2.20 and 3.6 as if it were an assignee
under Section 12.2; and (B) shall not be entitled to receive any greater payment
under Sections 3.1, 3.2 or 3.5, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation; and (C) each
Lender that sells a participation of an Advance to an Irish Borrower shall
notify the Loan Parties if the Participant is not an Irish Qualifying Lender.
Each Lender that sells a participation agrees, at the Parent’sBorrower
Representative’s request and expense, to use reasonable efforts to cooperate
with the ParentBorrower Representative to effectuate the provisions of Section
2.20 with respect to any Participant. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.1 as though it
were a Lender; provided that such Participant agrees to be subject to Section
11.2 as though it were a Lender. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
demonstrable error, and such Lender shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary. For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.
12.5.    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
12.6.    Competitors. (i) Notwithstanding anything to the contrary contained in
this Agreement, no assignment or participation shall be made to any Person that
was a Competitor as of the date (the “Trade Date”) on which the assigning Lender
entered into a binding agreement to sell and assign all or a portion of its
rights and obligations under this Agreement to such Person (unless the
ParentBorrower Representative has consented to such assignment in writing in its
sole and absolute discretion, in which case such Person will not be considered a
Competitor for the purpose of such assignment or participation). For the
avoidance of doubt, with respect to any assignee that becomes a Competitor after
the applicable Trade Date (including as a result of the delivery of a notice
pursuant to, and/or the expiration of the notice period referred to in, the
definition of “Competitor”), (x) such assignee shall not retroactively be
disqualified from becoming a Lender and (y) the execution by the ParentBorrower
Representative of an Assignment and Assumption with respect to such assignee
will not by itself result in such assignee no longer being considered a
Competitor. Any assignment in violation of this clause 12.6(i) shall not be
void, but the other provisions of this Section 12.6 shall apply.
(ii)    If any assignment or participation is made to any Competitor without the
Parent’sBorrower Representative’s prior written consent in violation of clause
(i) above, or if any Person becomes a Competitor after the applicable Trade
Date, the ParentBorrower Representative may, at its sole expense and effort,
upon notice to the applicable Competitor and the Administrative Agent, (A)
terminate any Commitment of such Competitor and repay all obligations of the
Borrowers owing to such Competitor in connection with such Commitment and/or (B)
require such Competitor to assign, without recourse (in accordance with and
subject to the restrictions contained in this Section 12.2), all of its
interest, rights and obligations under this Agreement to one or more Eligible
Assignees at the lesser of (x) the principal amount thereof and (y) the amount
that such Competitor paid to acquire such interests, rights and obligations, in
each case plus accrued interest, accrued fees and all other amounts (other than
principal amounts) payable to it hereunder.
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Competitors (A) will not (x) have the right to receive information, reports or
other materials provided to Lenders by the Borrowers, the Administrative Agent
or any other Lender, (y) attend or participate in meetings attended by the
Lenders and the Administrative Agent, or (z) access any electronic site
established for the Lenders or confidential communications from counsel to or
financial advisors of the Administrative Agent or the Lenders and (B) (x) for
purposes of any consent to any amendment, waiver or modification of, or any
action under, and for the purpose of any direction to the Administrative Agent
or any Lender to undertake any action (or refrain from taking any action) under
this Agreement or any other Loan Document, each Competitor will be deemed to
have consented in the same proportion as the Lenders that are not Competitors
consented to such matter, and (y) for purposes of voting on any for purposes of
voting on any plan of reorganization or plan of liquidation pursuant to any
Debtor Relief Laws (a “Plan”), each Competitor party hereto hereby agrees (1)
not to vote on such Plan, (2) if such Competitor does vote on such Plan
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to Section
1126(e) of the Bankruptcy Code (or any similar provision in any other Debtor
Relief Laws), and such vote shall not be counted in determining whether the
applicable class has accepted or rejected such Plan in accordance with Section
1126(c) of the Bankruptcy Code (or any similar provision in any other Debtor
Relief Laws) and (3) not to contest any request by any party for a determination
by the Bankruptcy Court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (2).
(iv)    The Administrative Agent shall have the right, and the ParentBorrower
Representative hereby expressly authorizes the Administrative Agent, to (A) post
the list of Competitors provided by the ParentBorrower Representative and any
updates thereto from time to time (collectively, the “Competitor List”) on the
Platform, including that portion of the Platform that is designated for “public
side” Lenders and/or (B) provide the Competitor List to each Lender requesting
the same.
ARTICLE XIII    
NOTICES
13.1.    Giving Notice(a)    Notices Generally. Except in the case of notices
and other communications expressly permitted to be given by telephone (and
except as provided in paragraph (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile as follows:
(i)    if to the ParentBorrower Representative or any other Loan Party, to it at
122 Leadenhall Street, London, England, EC3V 4AN, Attention of Treasurer
(Facsimile No. 44 (0)20 7621 1511; Telephone No. (20) 7086-6111) with a copy to
200 East Randolph St. Chicago, IL 60601, Attention of Treasurer (Facsimile No.
312 381-6060; Telephone No. 312 381-3338);
(ii)    if to the Administrative Agent, to Citibank, N.A. at 1615 Brett Road,
Building #3Citibank, N.A. One Penns Way, OPS II, Floor 2, New Castle, Delaware
19720, Attention of Bank Loans Syndication DepartmentAgency Operations
(Facsimile No. 212 99646 274-09615080; Telephone No. 302 894-6010);
(iii)    if to a Lender, to it at its address (or facsimile number) set forth in
its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e‑mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Borrower Representative or any Borrowerother Loan Party may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
13.2.    Change of Address, etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.
13.3.    Platform.(a)    Each Loan Party agrees that the Administrative Agent
may, but shall not be obligated to, make the Communications (as defined below)
available to the Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak or a substantially similar electronic transmission system
(the “Platform”).
(b)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Parent or the
other Loan Parties, any Lender or any other Person or entity for damages of any
kind, including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of communications through the Platform. “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed to the
Administrative Agent or any Lender by means of electronic communications
pursuant to this Section, including through the Platform.
ARTICLE XIV    
COUNTERPARTS
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrowers, the Administrative Agent
and the Lenders and each party has notified the Administrative Agent by
facsimile transmission or telephone that it has taken such action.
ARTICLE XV    
GUARANTY
15.1.    Guaranty; Limitation of Liability. (a) Each Guarantor, jointly and
severally, hereby absolutely, unconditionally and irrevocably guarantees, as a
guaranty of payment and performance and not merely as a guaranty of collection,
prompt payment when due, whether at stated maturity, by required prepayment,
upon acceleration, demand or otherwise, and at all times thereafter, of any and
all of the Obligations, whether for principal, interest, premiums, fees,
indemnities, damages, costs, expenses or otherwise, of the Borrowers to the
Lenders, the Administrative Agent or any indemnified party arising under the
Loan Documents (including all renewals, extensions, amendments, refinancings and
other modifications thereof and all costs, attorneys’ fees and expenses incurred
by the Lenders, the Administrative Agent or any indemnified party in connection
with the collection or enforcement thereof). This Guaranty shall not be affected
by the genuineness, validity, regularity or enforceability of the Obligations or
any instrument or agreement evidencing any Obligations, or by any fact or
circumstance relating to the Obligations which might otherwise constitute a
defense to the obligations of any Guarantor under this Guaranty (other than
payment thereof), and each Guarantor hereby irrevocably waives any defenses it
may now have or hereafter acquire in any way relating to any or all of the
foregoing. For the avoidance of doubt, the respective obligations of each
Borrower are several and not joint, except to the extent such Borrower is
providing a guarantee as a Guarantor.
(b)    Notwithstanding anything to the contrary in clause (a) above, each
Guarantor, and by its acceptance of this Guaranty, the Administrative Agent and
each Lender, hereby confirms that it is the intention of all such Persons that
this Guaranty, the Guaranteed Obligations and any other obligations of each
Guarantor hereunder not constitute a fraudulent transfer or conveyance for
purposes of any Debtor Relief Law, the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act or any similar avoidable or invalid transaction
under foreign, federal or state law to the extent applicable to this Guaranty
and the obligations of each Guarantor hereunder. To effectuate the foregoing
intention, the Administrative Agent, the other Lenders and the Guarantors hereby
irrevocably agree that the Guaranteed Obligations of each Guarantor under this
Guaranty at any time shall be limited to the maximum amount as will result in
the Guaranteed Obligations of such Guarantor under this Guaranty not
constituting such fraudulent transfer or conveyance or other similarly avoidable
or invalid transaction.
(c)    Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to the Administrative Agent or
any Lender under this Guaranty, such Guarantor will contribute, to the maximum
extent permitted by law, such amounts to the other Guarantor so as to maximize
the aggregate amount paid to the Administrative Agent and the Lenders under or
in respect of this Agreement. In no event, however, shall the Administrative
Agent and the Lenders be entitled to more than a single recovery.
15.2.    Guaranty Absolute. Each Guarantor guarantees that the Obligations will
be paid strictly in accordance with the terms of the Loan Documents, regardless
of any Law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of the Administrative Agent or any
lender with respect thereto. The liability of each Guarantor under this Guaranty
shall be irrevocable, absolute and unconditional irrespective of, and each
Guarantor hereby irrevocably waives any defenses, it may now have or hereafter
acquire in any way relating to, any or all of the following:
(g)    (a)     any lack of validity or enforceability of any Loan Document or
any agreement or instrument relating thereto;
(h)    (b)     any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations under or in respect of the Loan
Documents, or any other amendment or waiver of or any consent to departure from
any Loan Document, including, without limitation, any increase in the
Obligations resulting from the extension of additional credit to any Borrower or
any of its Subsidiaries or otherwise;
(i)    (c)     any taking, release or amendment or waiver of, or consent to
departure from, any other guaranty, for all or any of the Obligations;
(j)    (d)     any change, restructuring or termination of the corporate
structure or existence of any Borrower or any of its Subsidiaries;
(k)    (e)     any failure of the Administrative Agent or any Lender to disclose
to such Guarantor any information relating to the business, condition (financial
or otherwise), operations, performance, properties or prospects of any other
Loan Party now or hereafter known to the Administrative Agent or such Lender
(such Guarantor waiving any duty on the part of the Administrative Agent and the
Lenders to disclose such information);
(l)    (f)     the failure of any other Person to execute or deliver this
Guaranty, any supplement to this Guaranty or any other guaranty or agreement or
the release or reduction of liability of any Guarantor or other guarantor or
surety with respect to the Obligations; or
(m)    (g)     any other circumstance or any existence of or reliance on any
representation by the Administrative Agent or any Lender that might otherwise
constitute a defense available to, or a discharge of, such Guarantor or any
other guarantor or surety (other than payment thereof).
15.3.    Rights Of Lenders. Each Guarantor consents and agrees that the Lenders,
the Administrative Agent or any indemnified party may at any time and from time
to time, without notice or demand, and without affecting the enforceability or
continuing effectiveness hereof: (a) amend, extend, renew, compromise,
discharge, accelerate or otherwise change the time for payment or the terms of
the Obligations or any part thereof; (b) take, hold, exchange, enforce, waive,
release, fail to perfect, sell, or otherwise dispose of any security for the
payment of this Guaranty or any Obligations; and (c) apply such security and
direct the order or manner of sale thereof as the Administrative Agent and the
Lenders in their sole discretion may determine. Without limiting the generality
of the foregoing, each Guarantor consents to the taking of, or failure to take,
any action which might in any manner or to any extent vary the risks of such
Guarantor under this Guaranty or which, but for this provision, might operate as
a discharge of such Guarantor .
15.4.    Certain Waivers and Acknowledgements. (a) Each Guarantor waives (i) any
defense arising by reason of any disability or other defense of any Borrower, or
the cessation from any cause whatsoever (including any act or omission of any
Lenders, the Administrative Agent or any indemnified party) of the liability of
such Borrower; (ii) any defense based on any claim that such Guarantor’s
obligations exceed or are more burdensome than those of any Borrower; (iii) the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder; (iv) any right to proceed against any Borrower or pursue any other
remedy in the power of any Lender, the Administrative Agent or any indemnified
party whatsoever until the Administrative Agent and the Lenders shall have
received payment in full in respect of the Obligations; and (v) to the fullest
extent permitted by law, any and all other defenses or benefits that may be
derived from or afforded by applicable law limiting the liability of or
exonerating guarantors or sureties. Each Guarantor expressly waives all setoffs
and counterclaims and all presentments, demands for payment or performance,
notices of nonpayment or nonperformance, protests, notices of protest, notices
of dishonor and all other notices or demands of any kind or nature whatsoever
with respect to the Obligations, and all notices of acceptance of this Guaranty
or of the existence, creation or incurrence of new or additional Obligations.
(b)    Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Obligations of each Borrower, whether existing now or in the
future.
(c)    Each Guarantor hereby unconditionally and irrevocably waives (i) any
defense arising by reason of any claim or defense based upon an election of
remedies by the Administrative Agent or any Lender that in any manner impairs,
reduces, releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of such Guarantor or other
rights of such Guarantor to proceed against any other Person and (ii) any
defense based on any right of set-off or counterclaim against or in respect of
the Obligations of such Guarantor hereunder.
(d)    Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 15.02 and this Section 15.04
are knowingly made in contemplation of such benefits.
(e)    The waivers of each Guarantor set forth in this Section 15.04 are made to
the fullest extent permitted by applicable Law.
15.5.    Obligations Independent. The obligations of each Guarantor hereunder
are those of primary obligor, and not merely as surety, and are independent of
the Obligations, and a separate action may be brought against such Guarantor to
enforce this Guaranty whether or not any Borrower or any other person or entity
is joined as a party.
15.6.    Subrogation. No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Obligations and any
amounts payable under this Guaranty have been indefeasibly paid and performed in
full and the Commitments are terminated. If any amounts are paid to any
Guarantor in violation of the foregoing limitation, then such amounts shall be
held in trust for the benefit of the Lenders, the Administrative Agent or any
indemnified party and shall forthwith be paid to the Lenders, the Administrative
Agent or any indemnified party to reduce the amount of the Obligations, whether
matured or unmatured.
15.7.    Termination; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Obligations now or hereafter existing and shall
remain in full force and effect until the later of (a) all Obligations and any
other amounts payable under this Guaranty are indefeasibly paid in full in cash
and (b) the Facility Termination Date. Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of any Borrower or any Guarantor is made, or
any of the Lenders or any Lender, the Administrative Agent or any indemnified
party exercises its right of setoff, in respect of the Obligations and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by any of the Lenders, the
Administrative Agent or any indemnified party in their discretion) to be repaid
to a trustee, receiver or any other party, in connection with any proceeding
under any Debtor Relief Laws or otherwise, all as if such payment had not been
made or such setoff had not occurred and whether or not the Lenders, the
Administrative Agent or any indemnified party are in possession of or have
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of each Guarantor under this paragraph
shall survive termination of this Guaranty.
15.8.    Stay Of Acceleration. If acceleration of the time for payment of any of
the Obligations is stayed, in connection with any case commenced by or against
any Borrower under any Debtor Relief Laws, or otherwise, all such amounts shall
nonetheless be payable by each Guarantor immediately upon demand by the Lenders,
the Administrative Agent or any indemnified party.
15.9.    Condition Of Borrowers. Each Guarantor acknowledges and agrees that it
has the sole responsibility for, and has adequate means of, obtaining from the
Borrowers such information concerning the financial condition, business and
operations of the Borrowers as such Guarantor requires, and that none of the
Lenders, the Administrative Agent or any indemnified party has any duty, and
such Guarantor is not relying on the Lenders, the Administrative Agent or any
indemnified party at any time, to disclose to such Guarantor any information
relating to the business, operations or financial condition of the Borrowers
(each Guarantor waiving any duty on the part of the Lenders, the Administrative
Agent or any indemnified party to disclose such information and any defense
relating to the failure to provide the same).
15.10.    Guaranty Supplements. Upon the execution and delivery by any Person of
a guaranty supplement in substantially the form of Exhibit D hereto (each, a
“Guaranty Supplement”), (a) such Person shall be referred to as a “Additional
Guarantor” and shall become and be a Guarantor hereunder, and each reference in
this Section to a “Guarantor” shall also mean and be a reference to such
Additional Guarantor, and (b) each reference herein to “this Guaranty,”
“hereunder,” “hereof” or words of like import referring to this Section, and
each reference in this Agreement to the “Guaranty,” “thereunder,” “thereof” or
words of like import referring to this Section, shall mean and be a reference to
this Section as supplemented by such Guaranty Supplement.
15.11.    Irish Limitation. This Guaranty shall not apply to the extent it would
result in the guaranty constituting unlawful financial assistance within the
meaning of Section 82 of the Irish Companies Act or constitute a breach of
Section 239 of the Irish Companies Act.
ARTICLE XVI    
MISCELLANEOUS;
16.1.    Choice of Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
16.2.    Consent to Jurisdiction, etc. (a)    Jurisdiction. The Parent and each
other Loan Party irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether at law or in equity, whether in contract or in tort or otherwise,
against the Administrative Agent, any Lender or any Related Party of the
foregoing in any way relating to this Agreement or any other Loan Document or
the transactions relating hereto or thereto, in any forum other than the courts
of the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such  courts and agrees that all claims in
respect of any such action, litigation or proceeding may be heard and determined
in such New York State court or, to the fullest extent permitted by applicable
law, in such federal court.  Each of the parties hereto agrees that a final
judgment in any such action, litigation or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.  Nothing in this Agreement or in any other Loan Document
shall affect any right that the Administrative Agent, any Lender may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against the Parent or any other Loan Party or its Properties in
the courts of any jurisdiction.
(b)    Waiver of Venue. The Parent and each other Loan Party irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (a) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
(c)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 13.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.
(d)    Agent for Service of Process. Each Loan Party hereby irrevocably appoints
Aon Corporation as its agent for service of process with respect to all of the
Loan Documents and all other related agreements to which it is a party (the
“Process Agent”) and Aon Corporation hereby accepts such appointment as the
Process Agent and hereby agrees to forward promptly to the Parent all legal
process addressed to the Parent received by the Process Agent. Each Loan Party
hereby agrees that the failure of Aon Corporation to give any notice of any such
service shall not impair or affect the validity of such service or of any
judgment rendered in any action or proceeding based thereon. To the extent that
each Designated Subsidiary has or hereafter may acquire any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) with respect to itself or its Property, each Designated Subsidiary
hereby irrevocably waives such immunity in respect of its obligations under this
Agreement.
16.3.    Designated Subsidiaries. (a)    Designation. The Parent may at any
time, and from time to time, upon not less than 15 Business Days’ notice in the
case of any Subsidiary so designated after the date hereof, notify the
Administrative Agent (who shall promptly notify the Lenders) that the Parent
intends to designate a Subsidiary as a “Designated Subsidiary” for purposes of
this Agreement. On or after the date that is 15 Business Days after such notice,
upon delivery to the Administrative Agent and each Lender of a Designation
Letter duly executed by the Parent and the respective Subsidiary and
substantially in the form of Exhibit E hereto, such Subsidiary shall thereupon
become a “Designated Subsidiary” for purposes of this Agreement and, as such,
shall have all of the rights and obligations of a Borrower hereunder. The
Administrative Agent shall promptly notify each Lender of the Parent’s notice of
such pending designation by the Parent and the identity of the respective
Subsidiary. Following the giving of any notice pursuant to this Section 16.3(a),
if the designation of such Designated Subsidiary obligates the Administrative
Agent or any Lender to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, the Parent shall, promptly upon the request of the
Administrative Agent or any Lender, supply such documentation and other evidence
as is reasonably requested by the Administrative Agent or any Lender in order
for the Administrative Agent or such Lender to carry out and be satisfied it has
complied with the results of all necessary “know your customer” or other similar
checks under all applicable laws and regulations.
If the Parent shall designate as a Designated Subsidiary hereunder any
Subsidiary not organized under the laws of the United States, any State thereof
or the United Kingdom and Wales, any Lender may, with notice to the
Administrative Agent and the Parent, fulfill its Commitment by causing an
Affiliate of such Lender to act as the Lender in respect of such Designated
Subsidiary.
As soon as practicable after receiving notice from the Parent or the
Administrative Agent of the Parent’s intent to designate a Subsidiary as a
Designated Borrower, and in any event no later than ten Business Days after the
delivery of such notice, for a Designated Subsidiary that is organized under the
laws of a jurisdiction other than of the United States or a political
subdivision thereof, any Lender that may not legally lend to, establish credit
for the account of and/or do any business whatsoever with such Designated
Subsidiary, either directly or through an Affiliate of such Lender selected
pursuant to the immediately preceding paragraph (a “Protesting Lender”) shall so
notify the Parent and the Administrative Agent in writing. With respect to each
Protesting Lender, the Parent shall, effective on or before the date that such
Designated Subsidiary shall have the right to borrow hereunder, either (A)
notify the Administrative Agent and such Protesting Lender that the Commitments
of such Protesting Lender shall be terminated; provided that such Protesting
Lender shall have received payment of an amount equal to the outstanding
principal of its Advances, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Parent or the
relevant Designated Subsidiary (in the case of all other amounts), or (B) cancel
its request to designate such Subsidiary as a “Designated Subsidiary” hereunder.
(b)    Termination. Upon the payment and performance in full of all of the
indebtedness, liabilities and obligations under this Agreement and the Notes of
any Designated Subsidiary then, so long as at the time no Borrowing Notice in
respect of such Designated Subsidiary is outstanding, such Subsidiary’s status
as a “Designated Subsidiary” shall terminate upon notice to such effect from the
Administrative Agent to the Lenders (which notice the Administrative Agent shall
give promptly upon its receipt of a request therefor from the Parent).
Thereafter, the Lenders shall be under no further obligation to make any Advance
hereunder to such Designated Subsidiary.
16.4.    Substitution of Currency. If a change in any Committed Currency occurs
pursuant to any applicable law, rule or regulation of any governmental, monetary
or multi-national authority, this Agreement (including, without limitation, the
definition of Eurocurrency Rate) will be amended to the extent determined by the
Administrative Agent (acting reasonably and in consultation with the
ParentBorrower Representative) to be necessary to reflect the change in currency
and to put the Lenders and the Borrowers in the same position, so far as
possible, that they would have been in if no change in such Committed Currency
had occurred.


16.5.    WAIVER OF JURY TRIAL. EACH LOAN PARTY, THE ADMINISTRATIVE AGENT AND
EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.
[signature pages to followintentionally omitted]






PRICING SCHEDULE
 
Level I
Level II
Level III
Level IV
Level V
Debt Rating*
Long-Term Senior Unsecured Debt rated at least A by S&P or A2 by Moody’s
Long-Term Senior Unsecured Debt rated at least A- by S&P or A3 by Moody’s
Long-Term Senior Unsecured Debt rated at least BBB+ by S&P or Baa1 by Moody’s
Long-Term Senior Unsecured Debt rated at least BBB by S&P or Baa2 by Moody’s
None of Levels I, II, III or IV is applicable
Applicable Facility Fee Rate (bps)
7.0
9.0
12.5
15.0
20.0
Applicable Margin for Eurocurrency Advances (bps)
80.5
91.0
100.0
110.0
130.0
Applicable Margin for Alternate Base Rate Advances (bps)
0.0
0.0
0.0
10.0
30.0



*
In the event of a split rating, the applicable rating shall be deemed to be
higher of the two ratings; provided, if the difference between the two ratings
is greater than one sub-grade, the applicable rating shall be deemed to be one
sub-grade below the higher of the two ratings, with Level I being the highest
rating and Level V being the lowest rating.

The Applicable Margin and Applicable Facility Fee Rate shall be determined in
accordance with the foregoing table based on the Debt Ratings from time to time.
The Debt Rating in effect on any date for the purposes of this Schedule is that
in effect at the close of business on such date. If at any time there is no Debt
Rating from Moody’s or S&P, Level V shall apply.










SCHEDULE 6.11
EXISTING LIENS


None.











Annex II


JOINDER AGREEMENT
JOINDER AGREEMENT, dated as of __________, 2020 (this “Agreement”), made by [Aon
plc], a public limited company organized under the laws of Ireland (the “New
Parent”), for the benefit of the Lenders from time to time party to the Credit
Agreement (as hereinafter defined) and Citibank, N.A., as administrative agent
(the “Administrative Agent”) for such Lenders. Unless otherwise defined herein,
capitalized terms used in this Agreement have the meanings ascribed thereto in
the Credit Agreement (as defined below).
PRELIMINARY STATEMENTS.
1.    Aon UK, Aon Corporation, the Lenders and the Administrative Agent are
parties to that certain Five-Year Credit Agreement, dated as of October 19, 2017
(as amended by that certain Lender Assumption Agreement, dated as of February
27, 2020 and that certain Waiver and Amendment No. 1 to the Five Year Credit
Agreement dated as of April 1, 2020 and as the same may be further amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
2.    The Irish Reorganization has been consummated.
3.    Accordingly, New Parent desires to become party to the Credit Agreement as
a Borrower and a Guarantor and as “Parent”.
NOW, THEREFORE, the parties hereto hereby agree as follows:
(a)    Joinder to Credit Agreement. By executing and delivering this Agreement,
the New Parent hereby becomes a party to the Credit Agreement and Loan Documents
as a Borrower, a Guarantor and as the Parent thereunder, with the same force and
effect as if originally named therein as a Borrower, a Guarantor and as the
Parent. Without limiting the generality of the foregoing, the New Parent hereby
expressly agrees to undertake all obligations and liabilities of a Borrower and
Guarantor thereunder and as the Parent thereunder and agrees to be bound by all
covenants, waivers, agreements and obligations applicable to any Borrower, any
Guarantor or the Parent pursuant to the Credit Agreement and any other Loan
Document.
(b)    Loan Documents. This Agreement shall be deemed to be a Loan Document for
all purposes of the Credit Agreement. This agreement shall not constitute a
novation of the Credit Agreement or the other Loan Documents.
(c)    Governing Law, Waiver of Jury Trial, etc. The provisions of the Credit
Agreement regarding governing law, jurisdiction and consent to jurisdiction and
waiver of trial by jury, set forth in Sections 16.1, 16.2 and 16.5 of the Credit
Agreement are incorporated herein mutatis mutandis.
(d)    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by emailed .pdf or
any other electronic means that reproduces an image of the actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Agreement.
(e)    Severability. Any provision in this Agreement that is held to be
inoperative, unenforceable, or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable, or invalid without affecting the
remaining provisions in that jurisdiction or the operation, enforceability, or
validity of that provision in any other jurisdiction, and to this end the
provisions of this Agreement are declared to be severable.
[Signature Page Follows]





IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed and delivered by its proper and duly authorized signatory, as of the
day and year first above written.
AON PLC, as a Borrower, a Guarantor and as New Parent


By:
    
Name:
Title:







1